 

Exhibit 10.2

 

  Dated    29   April 2020  

 

 

 

ROYAL CARIBBEAN CRUISES LTD.
as Borrower

 

CITIBANK N.A., LONDON BRANCH
as Global Coordinator

 

SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED,

PARIS BRANCH
as ECA Agent

 

CITIBANK EUROPE PLC, UK BRANCH
as Facility Agent

 

Banco Bilbao Vizcaya Argentaria, S.A., Paris Branch, Banco
Santander, S.A. Paris branch,
Citibank N.A., London Branch, HSBC France, Société Générale and
Sumitomo Mitsui Banking Corporation Europe Limited, Paris
Branch

as Mandated Lead Arrangers

 

and

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED HEREIN

as Lenders

 

 

 

SECOND SUPPLEMENTAL AGREEMENT

relating to a credit agreement in respect of the financing of the acquisition of
m.v. Celebrity Apex (ex hull no. K34)

 

[tm2018324d1_ex10-2img001.jpg] 

 



 

 

 

Contents

 

ClausePage

 

1     Definitions 1 2     Amendments to Principal Agreement 2
3     Representations and warranties 2 4     Conditions 3 5     Fees, Costs and
expenses 3 6     Miscellaneous and notices 4 Schedule 1 The Mandated Lead
Arrangers and the Lenders 5 Schedule 2 Conditions Precedent 9 Schedule 3 Form of
Amended and Restated Facility Agreement 10 Schedule 4 Form of Deferred Tranche
Effective Date certificate 11

 



 

 

 

THIS SECOND SUPPLEMENTAL AGREEMENT is dated 29 April 2020 and made BETWEEN:

 

(1)ROYAL CARIBBEAN CRUISES LTD. as Borrower;

 

(2)CITIBANK N.A., LONDON BRANCH as Global Coordinator;

 

(3)SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH as ECA
Agent;

 

(4)Citibank Europe plc, UK Branch as Facility Agent;

 

(5)BANCO BILBAO VIZCAYA ARGENTARIA, S.A., PARIS BRANCH, BANCO SANTANDER, S.A.,
PARIS BRANCH, CITIBANK N.A., LONDON BRANCH, HSBC FRANCE, SOCIÉTÉ GÉNÉRALE and
SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH as Mandated
Lead Arrangers; and

 

(6)THE BANKS AND FINANCIAL INSTITUTIONS listed in Schedule 1 herein as Lenders.

 

WHEREAS:

 

(A)This Agreement is supplemental to a credit agreement dated 22 June 2016 (as
novated, amended and restated pursuant to a novation agreement dated 22 June
2016, and as further amended and restated pursuant to a first supplemental
agreement dated 5 October 2018,the Principal Agreement) in respect of the
financing of the acquisition of m.v. Celebrity Apex (ex hull no. K34) and made
between, amongst others, the Borrower, the Global Coordinator, the ECA Agent,
the Facility Agent and the Lenders and subject to the conditions of which each
of the Lenders agreed to advance (and have advanced) its respective Commitment
of an aggregate amount not exceeding the Maximum Loan Amount (the Loan).

 

(B)The Borrower has by a consent request letter dated 13 April 2020 relating to
the "Cruise Debt Holiday Principles" (the Principles) requested that the
Principles be reflected in the Principal Agreement and that accordingly the
Principal Agreement be amended and restated on the basis set out in this
Agreement to include (i) certain matters contemplated by the Principles and (ii)
in addition certain other matters requested by the Borrower in order for the
Principal Agreement to reflect certain changes that were agreed in connection
with the amended Bank of Nova Scotia Agreement (as defined in the Principal
Agreement).

 

(C)The Lenders have agreed to the matters requested in the letter referred to in
recital (B) above, including the deferral of any scheduled repayments of
principal of the Loan arising during the Deferral Period, on the basis set out
in the Facility Agreement (as such terms are defined below).

 

NOW IT IS HEREBY AGREED as follows:

 

1Definitions

 

1.1Defined expressions

 

Words and expressions defined in the Principal Agreement and, with effect from
the Deferred Tranche Effective Date, the Facility Agreement shall unless the
context otherwise requires or unless otherwise defined herein, have the same
meanings when used in this Agreement.

 

1.2Definitions

 

In this Agreement, unless the context otherwise requires:

 



1

 

 

Deferral Period means the period from 1 April 2020 to 31 March 2021 (inclusive).

 

Deferred Tranche Effective Date means the date specified as the “Deferred
Tranche Effective Date” in the certificate signed by the Facility Agent in
accordance with clause 4.3, which confirmation the Facility Agent shall be under
no obligation to give if a Default or a Prepayment Event shall have occurred for
which relief is not provided in the Principles.

 

Facility Agreement means the Principal Agreement as amended, supplemented and
restated by this Agreement.

 

Information Package has the meaning given to such term in the form of the
amended and restated Facility Agreement set out in Schedule 3.

 

Party means each of the parties to this Agreement.

 

1.3Principal Agreement

 

References in the Principal Agreement to “this Agreement” shall, with effect
from the Deferred Tranche Effective Date and unless the context otherwise
requires, be references to the Principal Agreement as amended by this Agreement
and words such as “herein”, “hereof”, “hereunder”, “hereafter”, “hereby” and
“hereto”, where they appear in the Principal Agreement, shall be construed
accordingly.

 

1.4Headings

 

Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Agreement.

 

1.5Designation as a Loan Document

 

This Agreement is designated as a Loan Document.

 

2Amendments to Principal Agreement

 

2.1Amendments to Principal Agreement

 

The Principal Agreement shall, with effect on and from the Deferred Tranche
Effective Date, be (and it is hereby) amended and restated so as to read in
accordance with the form of the amended and restated Facility Agreement set out
in Schedule 3 and (as so amended) will continue to be binding upon each Party
hereto in accordance with its terms as so amended and restated.

 

2.2Continued force and effect

 

Save as amended by this Agreement, the provisions of the Principal Agreement
shall continue in full force and effect and each of the Principal Agreement and
this Agreement shall be read and construed as one instrument.

 

3Representations and warranties

 

The Borrower represents and warrants that each of the representations contained
in article VI of the Facility Agreement (excluding those in section 6.10) shall
be deemed repeated by the Borrower (by reference to the facts and circumstances
then existing) at the date of this Agreement and at the Deferred Tranche
Effective Date, by reference to the facts and circumstances then pertaining, as
if references to the Loan Documents include this Agreement.

 



2

 

 

4Conditions

 

4.1Documents and evidence

 

The agreement of the Parties referred to in clause 2 shall be subject to the
receipt by the Facility Agent or its duly authorised representative of the
documents and evidence specified in Schedule 2, in each case in form and
substance satisfactory to the Facility Agent.

 

4.2General conditions precedent

 

The agreement of the Parties referred to in clause 2 shall be subject to the
further conditions that on the Deferred Tranche Effective Date:

 

(a)the representations and warranties of Borrower contained in clause 3 are true
and correct in all material respects (except for such representations and
warranties that are qualified by materiality or non-existence of a material
adverse effect which shall be accurate in all respects) on and as of each such
time as if each was made with respect to the facts and circumstances existing at
such time; and

 

(b)no Event of Default or Prepayment Event shall have occurred and be continuing
or would result from the amendment of the Principal Agreement pursuant to this
Agreement.

 

4.3Deferred Tranche Effective Date certificate

 

Upon fulfilment or waiver of the conditions in this clause 4, the Facility Agent
shall sign a certificate in the form set out in Schedule 4 confirming that the
Deferred Tranche Effective Date has occurred and such certificate shall be
binding on all Parties.

 

5Fees, Costs and expenses

 

5.1Fee Letters

 

The Borrower agrees to pay to the Facility Agent and the Lenders the fees in the
amount and at the time agreed in the Fee Letters entered into in connection with
this Agreement.

 

5.2Out-of-pocket cost and expenses

 

The Borrower agrees to pay on demand, on an after-tax basis, all costs and
expenses in connection with:

 

(a)the preparation, execution and delivery of; and

 

(b)the administration, modification and amendment of,

 

this Agreement and all other documents to be delivered hereunder or thereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
Norton Rose Fulbright LLP as the legal adviser to the Lenders and the Facility
Agent.

 

5.3BpiFAE Premium

 

The Borrower shall (as contemplated by section 3.4.2 of the Principles) pay any
additional BpiFAE Premium payable in respect of the matters contemplated by this
Agreement and the Principles in the agreed amount prior to the first advance (or
deemed advance) of the Deferred Tranche in accordance with Recital (D) and
Section 2.3 of the Facility Agreement, it being agreed that if the Borrower does
not make such payment in accordance with this clause 5.3, a Prepayment Event
shall occur under section 9.1.12 of the Facility Agreement, which will result in
the cancellation of the Commitments in respect of the Deferred Tranche and the
immediate

 



3

 

 

cessation of any waiver granted in connection with the matters contemplated by
the Principles and the Facility Agreement.

 

5.4Value Added Tax

 

All fees and expenses payable pursuant to this clause 5 shall be paid together
with value added tax or any similar tax (if any) properly chargeable thereon.

 

5.5Stamp and other duties

 

The Borrower agrees to pay on demand all stamp, documentary, registration or
other like duties or taxes (including any duties or taxes payable by a Party)
imposed on or in connection with this Agreement and shall indemnify the other
Parties against any liability arising by reason of any delay or omission by the
Borrower to pay such duties or taxes.

 

6Miscellaneous and notices

 

6.1The provisions of sections 11.2 (Notices), 11.8 (Execution in Counterparts;
Effectiveness), 11.9 (Third Party Rights), 11.14.1 (Governing Law), 11.14.2
(Jurisdiction) and 11.14.3 (Alternative Jurisdiction) and 11.14.4 (Service of
Process) of the Facility Agreement shall apply to this Agreement as if they are
set out in full and as if (a) references to each Party are references to each
party to this Agreement and (b) references to the Facility Agreement include
this Agreement.

 

6.2The Parties acknowledge and agree that they may execute this Agreement and
any variation or amendment to the same, by electronic instrument. The Parties
agree that the electronic signatures appearing on the document shall have the
same effect as handwritten signatures and the use of an electronic signature on
this Agreement shall have the same validity and legal effect as the use of a
signature affixed by hand and is made with the intention of authenticating this
Agreement, and evidencing the Parties’ intention to be bound by the terms and
conditions contained herein. For the purposes of using an electronic signature,
the Parties authorise each other to conduct the lawful processing of personal
data of the signers for contract performance and their legitimate interests
including contract management.

 

IN WITNESS whereof the parties to this Agreement have caused this Agreement to
be duly executed on the date first above written.

 



4

 

 

Schedule 1
The Mandated Lead Arrangers and the Lenders

 

Name Facility Office and contact details Banco Bilbao Vizcaya Argentaria, S.A.,
Paris Branch

29 avenue de l'Opéra

75001 Paris

France

 

Attention:          Alessandro Aiello

Laura Luca de Tena

Shirin Arabsolghar

Natalia Herzner

 

Fax No:            + 34 91.537.00.40

 

Tel No:              +33 1 44 86 83 21

+34 681 145 468 

+34 91.537.00.06 

+ 34 91.537.00.40 

 

Email:               laura.luca@bbva.com

alessandro.aiello@bbva.com

shirin.arabsolghar@bbva.com

natalia.herzner@bbva.com

eca.structuring@bbva.com

hub.stf.monitoring@bbva.com

Banco Santander, S.A, Paris Branch

Facility Office:

 

374, rue Saint-Honoré

75001 Paris

France

 

Operational address:

 

Ciudad Financiera
Avenida de Cantabria s/n
Edificio Encinar 2a planta
28600 Boadilla del Monte
Spain

 

Fax No:             +34 91 257 1682

 

Attention:          Elise Regnault

Julián Arroyo

Angela Rabanal

Ecaterina Mucuta

Vanessa Berrio Vélez

Ana Sanz Gómez

 

Tel No:              +34 912893722

+1 212-297-2919

+1 212-297-2942

+33 1 53 53 70 46

+34 91 289 10 28

+34 91 289 17 90

 

E-mail:

 



5

 

 

Name Facility Office and contact details  

elise.regnault@gruposantander.com

Julian.Arroyo@santander.us

arabanal@santander.us

ecaterina.mucuta@gruposantander.com

vaberrio@gruposantander.com

anasanz@gruposantander.com

MiddleOfficeParis@gruposantander.com

Citibank N.A., London Branch

Citigroup Centre
Canada Square
London E14 5LB
United Kingdom

Attention:          Wei-Fong Chan
Kara Catt

Romina Coates
Antoine Paycha

 

 

Fax No:            +44 20 7986 4881
Tel No:              +44 20 7986 3036 /

+44 20 7508 0344

+44 20 7986 4824

+44 20 7500 0907 /

 

E-mail:

weifong.chan@citi.com

kara.catt@citi.com

romina.coates@citi.com

antoine.paycha@citi.com

HSBC France

HSBC France – Global Banking Agency Operations (GBAO) Transaction Manager Unit

103 avenue des Champs Elysées

75008 Paris

France

 

Attention:          Florencia Thomas

Alexandra Penda

 

Fax No: +33 1 40 70 28 80

Tel No: +33 1 49 52 22 60/

+33 1  41 02 67 50

 

Email:              florencia.thomas@hsbc.fr

alexandra.penda@hsbc.fr

 

Copy to:

 

HSBC France

103 avenue des Champs Elysées

75008 Paris

France

 

Attention:          Julie Bellais / Céline Karsenty

 

Tel No: +33 1 40 70 28 59 /

+33 1 40 70 22 97

 

Email:                  



 



6

 

 

Name Facility Office and contact details  

julie.bellais@hsbc.fr

celine.karsenty@hsbc.fr

Société Générale

Société Générale Facility Office
29 Boulevard Haussmann 
75009 Paris
France


For operational/servicing matters:

 

Bouchra BOUMEZOUED / Tatiana BYCHKOVA

Société Générale 189, rue d’Aubervilliers 75886

PARIS CEDEX 18

OPER/FIN/CAF/DMT6

 

Phone: +33 1 57 29 13 12 / +33 1 58 98 43 05

 

Email:   bouchra.boumezoued@sgcib.com

tatiana.bychkova@sgcib.com

par-oper-caf-dmt6@sgcib.com

 

For credit matters:

 

Muriel Baumann /Olivier Gueguen

Société Générale 189, rue d’Aubervilliers 75886

PARIS CEDEX 18

OPER/FIN/SMO/EXT

 

Phone: +33 1 58 98 22 76 / +33 1 42 13 07 52

 

Email: muriel.baumannn@sgcib.com

olivier.gueguen@sgcib.com

Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch

1/3/5 rue Paul Cézanne
75008 Paris
France

 

Attention:          Cedric le Duigou

Guillaume Branco

Herve Billi

Claire Lucien

 

Fax No:            +33 1 44 90 48 01

 

Tel No:

Cedric le Duigou:    + 33 1 44 90 48 83

Guillaume Branco:  + 33 1 44 90 48 71

Herve Billi:             +33 1 44 90 48 48

Claire Lucien:         + 33 1 44 90 48 49

Helene Ly:             +33 1 44 90 48 76

 

E-mail:  cedric_leduigou@fr.smbcgroup.com

guillaume_branco@fr.smbcgroup.com

herve_billi@fr.smbcgroup.com

claire_lucien@fr.smbcgroup.com

helene_ly@fr.smbcgroup.com

 



7

 

 

Name Facility Office and contact details SFIL

1-3, rue de Passeur de Boulogne – CS 80054

92861 Issy-les-Moulineaux Cedex 9

France

 

Contact Person

Loan Administration Department:

 

Direction du Crédit Export:

Pierre-Marie Debreuille / Anne Crépin

Direction des Opérations:

Dominique Brossard / Patrick Sick

 

Telephone:

Pierre-Marie Debreuille    +33 1 73 28 87 64

Anne Crépin                   +33 1 73 28 88 59

Dominique Brossard       +33 1 73 28 91 93

Patrick Sick                   +33 1 73 28 87 66

 

Email:

pierre-marie.debreuille@sfil.fr

anne.crepin@sfil.fr

dominique.brossard@sfil.fr

patrick.sick@sfil.fr

refinancements-export@sfil.fr creditexport_ops@sfil.fr

 

Fax:    + 33 1 73 28 85 04

 

 



8

 

 

Schedule 2
Conditions Precedent

 

1Borrower

 

1.1A certificate of the Borrower’s Secretary or Assistant Secretary as to the
incumbency and signatures of those of its officers authorised to act with
respect to this Agreement and as to the truth and completeness of the attached
resolutions of its Board of Directors then in full force and effect authorising
the execution, delivery and performance of this Agreement.

 

1.2A Certificate of Good Standing issued by the relevant Liberian authorities in
respect of the Borrower.

 

2Legal opinions

 

The Facility Agent shall have received opinions, addressed to the Facility Agent
and each Lender from:

 

2.1Watson Farley & Williams LLP, counsel to the Borrower, as to Liberian law;
and

 

2.2Norton Rose Fulbright LLP, counsel to the Facility Agent,

 

or, where applicable, a written approval in principle (which can be given by
email) by any of the above counsel of the arrangements contemplated by this
Agreement and a confirmation that a formal legal opinion will follow promptly
after the Deferred Tranche Effective Date.

 

3Principles

 

3.1Final approval of the Principles (including deferral of the instalments of
principal of the Loan due to be repaid during the Deferral Period) by BpiFAE.

 

3.2Evidence that the Borrower has submitted the Information Package (including
information related to crisis-related liquidity measures) to the ECA Agent (for
providing to BpiFAE), as a basis for the BpiFAE to assess the adequacy of the
Borrower´s crisis-related liquidity measures with regard to utilisation of the
Deferred Tranche in accordance with the terms of the Principal Agreement as
amended and restated by this Agreement.

 

3.3A letter from the Borrower, signed by its Chief Financial Officer, containing
a commitment to publish on an annual basis until the repayment of the Deferred
Tranche in full, a publically available environmental plan that includes (a) an
annual measure (in accordance with other public methodology, including IMO
methodology) of the greenhouse gas emissions of the Borrower and its
Subsidiaries (including the emissions of their respective vessels) for the two
years preceding the date of the relevant publication and (b) the Borrower’s
strategy to reduce the group’s greenhouse emissions, including details of
specific measures implemented (or to be implemented) in order to achieve such
reduction.

 

 

4Other documents and evidence

 

4.1Evidence that any process agent appointed pursuant to clause 6.1 of this
Agreement has accepted its appointment.

 

4.2Execution of the Fee Letters in respect of the Principles and evidence that
any amounts payable in respect of the same and any documented costs and expenses
due from the Borrower under clause 5 of this Agreement have been paid or will be
paid promptly when due or on being demanded.

 



9

 

 

Schedule 3
Form of Amended and Restated Facility Agreement

 



10

 

 





 

 

CELEBRITY APEX (EX HULL NO. K34)

CREDIT AGREEMENT

 



 

 

dated 22 June 2016 as novated, amended and restated
on the Actual Delivery Date pursuant to
a novation agreement dated 22 June 2016

 

(as amended and restated by a first supplemental agreement dated 5 October 2018
and a
second supplemental agreement dated   29   April 2020)

 

BETWEEN

 

Royal Caribbean Cruises Ltd.

 

as the Borrower,

 

the Lenders from time to time party hereto,

 

Citibank N.A., London Branch
as Global Coordinator

 

Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch
as ECA Agent

 

and

 

Citibank Europe plc, UK Branch
as Facility Agent

 

and

 

Banco Bilbao Vizcaya Argentaria, S.A., Paris Branch, Banco Santander, S.A. Paris
branch,
Citibank N.A., London Branch, HSBC France, Société Générale and
Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch
as Mandated Lead Arrangers

 



 

 

 

TABLE OF CONTENTS

 

PAGE

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS SECTION 1.1. Defined Terms 2 SECTION
1.2. Use of Defined Terms 18 SECTION 1.3. Cross-References 19 SECTION 1.4.
Accounting and Financial Determinations 19 ARTICLE II COMMITMENTS AND BORROWING
PROCEDURES SECTION 2.1. Commitment 19 SECTION 2.2. Commitment of the Lenders;
Termination and Reduction of Commitments 20 SECTION 2.3. Borrowing Procedure 20
SECTION 2.4. Funding 23 ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
SECTION 3.1. Repayments 23 SECTION 3.2. Prepayment 23 SECTION 3.3. Interest
Provisions. 25 SECTION 3.3.1. Rates. 25 SECTION 3.3.2. [Intentionally omitted]
25 SECTION 3.3.3. Interest stabilisation. 25 SECTION 3.3.4. Post-Maturity Rates.
25 SECTION 3.3.5. Payment Dates. 26 SECTION 3.3.6. Interest Rate Determination;
Replacement Reference Banks 26 SECTION 3.3.7. Unavailability of LIBO Rate 26
SECTION 3.4. Commitment Fees. 28 SECTION 3.4.1. Payment. 28 SECTION 3.5. Other
Fees. 28

 



i

 

 

ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS SECTION 4.1. LIBO Rate Lending
Unlawful. 29 SECTION 4.2. Deposits Unavailable 29 SECTION 4.3. Increased LIBO
Rate Loan Costs, etc. 30 SECTION 4.4. Funding Losses 31 SECTION 4.4.1.
Indemnity. 31 SECTION 4.4.2. Exclusion 33 SECTION 4.5. Increased Capital Costs
33 SECTION 4.6. Taxes 34 SECTION 4.7. Reserve Costs 36 SECTION 4.8. Payments,
Computations, etc. 36 SECTION 4.9. Replacement Lenders, etc. 37 SECTION 4.10.
Sharing of Payments 38 SECTION 4.10.1. Payments to Lenders. 38 SECTION 4.10.2.
Redistribution of payments. 38 SECTION 4.10.3. Recovering Lender's rights. 38
SECTION 4.10.4. Reversal of redistribution 38 SECTION 4.10.5. Exceptions. 39
SECTION 4.11. Set-off 39 SECTION 4.12. Use of Proceeds 39 SECTION 4.13. FATCA
Information. 40 SECTION 4.14. Resignation of the Facility Agent 41 ARTICLE V
CONDITIONS TO BORROWING SECTION 5.1. Advance of the Loan 41 SECTION 5.1.1.
Resolutions, etc. 41 SECTION 5.1.2. Opinions of Counsel. 42

 



ii

 

 

SECTION 5.1.3. BpiFAE Insurance Policy. 42 SECTION 5.1.4. Closing Fees,
Expenses, etc. 42 SECTION 5.1.5. Compliance with Warranties, No Default, etc 43
SECTION 5.1.6. Loan Request 43 SECTION 5.1.7. Foreign Exchange Counterparty
Confirmations. 43 SECTION 5.1.8. Protocol of delivery. 43 SECTION 5.1.9. Title
to Purchased Vessel. 44 SECTION 5.1.10. Interest Stabilisation. 44 SECTION
5.1.11. Escrow Account Security. 45 SECTION 5.1.12. Deferred Tranche. 45 ARTICLE
VI REPRESENTATIONS AND WARRANTIES SECTION 6.1. Organization, etc. 46 SECTION
6.2. Due Authorization, Non-Contravention, etc. 46 SECTION 6.3. Government
Approval, Regulation, etc. 46 SECTION 6.4. Compliance with Environmental Laws 47
SECTION 6.5. Validity, etc. 47 SECTION 6.6. No Default, Event of Default or
Prepayment Event 47 SECTION 6.7. Litigation 47 SECTION 6.8. The Purchased Vessel
47 SECTION 6.9. Obligations rank pari passu; Liens 47 SECTION 6.10. Withholding,
etc. 48 SECTION 6.11. No Filing, etc. Required 48 SECTION 6.12. No Immunity 48
SECTION 6.13. Investment Company Act 48 SECTION 6.14. Regulation U 48 SECTION
6.15. Accuracy of Information 48

 



iii

 

 

SECTION 6.16. Compliance with Laws. 49 ARTICLE VII COVENANTS SECTION 7.1.
Affirmative Covenants 49 SECTION 7.1.1. Financial Information, Reports, Notices,
etc. 49 SECTION 7.1.2. Approvals and Other Consents. 51 SECTION 7.1.3.
Compliance with Laws, etc. 51 SECTION 7.1.4. The Purchased Vessel. 51 SECTION
7.1.5. Insurance 52 SECTION 7.1.6. Books and Records 53 SECTION 7.1.7. BpiFAE
Insurance Policy/French Authority Requirements 53 SECTION 7.1.8. Performance of
building contract obligations.. 53 SECTION 7.2. Negative Covenants 53 SECTION
7.2.1. Business Activities 53 SECTION 7.2.2. Indebtedness 54 SECTION 7.2.3.
Liens 54 SECTION 7.2.4. Financial Condition 56 SECTION 7.2.5. [Intentionally
omitted] 57 SECTION 7.2.6. Consolidation, Merger, etc. 57 SECTION 7.2.7. Asset
Dispositions, etc. 58 SECTION 7.3. Lender incorporated in the Federal Republic
of Germany 58 ARTICLE VIII EVENTS OF DEFAULT SECTION 8.1. Listing of Events of
Default 58 SECTION 8.1.1. Non-Payment of Obligations 58 SECTION 8.1.2. Breach of
Warranty 58 SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations
58 SECTION 8.1.4. Default on Other Indebtedness 59

 



iv

 

 

SECTION 8.1.5. Bankruptcy, Insolvency, etc. 60 SECTION 8.2. Action if Bankruptcy
60 SECTION 8.3. Action if Other Event of Default 60 ARTICLE IX PREPAYMENT EVENTS
SECTION 9.1. Listing of Prepayment Events 61 SECTION 9.1.1. Change of Control 61
SECTION 9.1.2. Unenforceability 61 SECTION 9.1.3. Approvals 61 SECTION 9.1.4.
Non-Performance of Certain Covenants and Obligations 61 SECTION 9.1.5. Judgments
61 SECTION 9.1.6. Condemnation, etc. 61 SECTION 9.1.7. Arrest 62 SECTION 9.1.8.
Sale/Disposal of the Purchased Vessel 62 SECTION 9.1.9. BpiFAE Insurance Policy
62 SECTION 9.1.10. Illegality. 62 SECTION 9.1.11. Dividend or New Debt 62
SECTION 9.1.12. Breach of Principles 63 SECTION 9.2. Mandatory Prepayment 63
SECTION 9.3. Mitigation 63 ARTICLE X THE FACILITY AGENT AND THE ECA AGENT
SECTION 10.1. Actions 63 SECTION 10.2. Indemnity 64 SECTION 10.3. Funding
Reliance, etc 64 SECTION 10.4. Exculpation 65 SECTION 10.5. Successor 65 SECTION
10.6. Loans by the Facility Agent 66

 



v

 

 

SECTION 10.7. Credit Decisions 66 SECTION 10.8. Copies, etc 67 SECTION 10.9. The
Agents’ Rights 67 SECTION 10.10. The Facility Agent’s Duties 67 SECTION 10.11.
Employment of Agents 67 SECTION 10.12. Distribution of Payments 68 SECTION
10.13. Reimbursement 68 SECTION 10.14. Instructions 68 SECTION 10.15. Payments
68 SECTION 10.16. “Know your customer” Checks 68 SECTION 10.17. No Fiduciary
Relationship 69 SECTION 10.18. Illegality 69 ARTICLE XI MISCELLANEOUS PROVISIONS
SECTION 11.1. Waivers, Amendments, etc. 69 SECTION 11.2. Notices 70 SECTION
11.3. Payment of Costs and Expenses 71 SECTION 11.4. Indemnification 72 SECTION
11.5. Survival 73 SECTION 11.6. Severability 73 SECTION 11.7. Headings 74
SECTION 11.8. Execution in Counterparts, Effectiveness, etc. 74 SECTION 11.9.
Third Party Rights 74 SECTION 11.10. Successors and Assigns 74 SECTION 11.11.
Sale and Transfer of the Loan; Participations in the Loan 74 SECTION 11.11.1.
Assignments 74 SECTION 11.11.2. Participations 77

 



vi

 

 

 

SECTION 11.11.3. Register 77 SECTION 11.11.4. Rights of BpiFAE to payments 78
SECTION 11.12. Other Transactions 78 SECTION 11.13. BpiFAE Insurance Policy. 78
SECTION 11.13.1. Terms of BpiFAE Insurance Policy 78 SECTION 11.13.2.
Obligations of the Borrower. 79 SECTION 11.13.3. Obligations of the ECA Agent
and the Lenders. 79 SECTION 11.14. Law and Jurisdiction 80 SECTION 11.14.1.
Governing Law 80 SECTION 11.14.2. Jurisdiction 80 SECTION 11.14.3. Alternative
Jurisdiction 80 SECTION 11.14.4. Service of Process 80 SECTION 11.15.
Confidentiality 80 SECTION 11.16. French Authority Requirements. 81 SECTION
11.17. Waiver of immunity. 81 SECTION 11.18. Acknowledgement and Consent to
Bail-In of EEA Financial Institutions. 82

 



vii

 

 

EXHIBITS

 

Exhibit A - Form of Loan Request       Exhibit B-1 - Form of Opinion of Liberian
Counsel to Borrower       Exhibit B-2 - Form of Opinion of English Counsel to
the Facility Agent and the Lenders       Exhibit B-3 - Form of Opinion of French
Counsel to the Facility Agent and the Lenders       Exhibit B-4 - Form of
Opinion of US Tax Counsel to the Lenders       Exhibit C - Form of Lender
Assignment Agreement       Exhibit D - Form of Certificate of French Content    
  Exhibit E-1 - Form of Delivery Non-Yard Costs Certificate       Exhibit E-2 -
Form of Final Non-Yard Costs Certificate       Exhibit F - Repayment Schedule  
    Exhibit G - The Principles       Exhibit H - Information Package      
Exhibit I - Silversea Indebtedness and Liens

 



viii

 

 

CREDIT AGREEMENT

 

CELEBRITY APEX (EX HULL NO. K34) CREDIT AGREEMENT, dated 22 June 2016 as
novated, amended and restated on the Actual Delivery Date (as defined below),
and as further amended and restated by a first supplemental agreement dated 5
October 2018 and a second supplemental agreement dated     29    April 2020, is
among Royal Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”),
Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch in its capacity
as agent for the Lenders referred to below in respect of matters related to
BpiFrance Assurance Export (in such capacity, the “ECA Agent”), Citibank Europe
plc, UK Branch in its capacity as facility agent (in such capacity, the
“Facility Agent”) and the financial institutions listed in Schedule 1 to the
Novation Agreement (as defined below) as lenders (in such capacity, together
with each of the other Persons that shall become a “Lender” in accordance with
clause 12 of the Novation Agreement or Section 11.11.1 hereof, each of them
individually a “Lender” and, collectively, the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS,

 

(A)The Borrower and Chantiers de l’Atlantique S.A. (previously known as STX
France S.A.) (the “Builder”) have entered on 16 February 2015 into a Contract
for the Construction and Sale of m.v. Celebrity Apex (ex hull no. K34) (as
amended from time to time, the “Construction Contract”) pursuant to which the
Builder has agreed to design , construct, equip, complete, sell and deliver the
passenger cruise vessel Celebrity Apex, bearing Builder’s hull number K34 which
shall be owned by a Subsidiary of the Borrower, Celebrity Apex, Inc. (the
“Purchased Vessel”);

 

(B)The Lenders have agreed to make available to the Borrower, upon the terms and
conditions contained herein, a US dollar loan facility calculated on the amount
(the “Maximum Loan Amount”) equal to the EUR sum of:

 

(i)eighty per cent (80%) of the Contract Price (as defined below) of the
Purchased Vessel, and including Non-Yard Costs of up to EUR 76,000,000 (the
“Maximum Non-Yard Costs Amount”) and the Other Basic Contract Price Increases
(as defined below) for the Purchased Vessel of an amount which, when aggregated
with the Non-Yard Costs, does not exceed EUR 68,300,000, but which amount shall
not exceed in the aggregate EUR 697,940,000.

 

(ii)eighty per cent (80%) of the change orders of up to EUR 99,110,000
(representing up to 17% of the Basic Contract Price) effected in accordance with
the Construction Contract; and

 

(iii)100% of the BpiFAE Premium (as defined below),

 

being an amount no greater than EUR 652,624,540 and being made available in the
US Dollar Equivalent of that Maximum Loan Amount (as such Dollar amount may be
adjusted pursuant to clause 5.3 of the Novation Agreement);

 



1

 

 

(C)Of the amounts referred to in recital (B)(i) and (ii) above, the Lenders have
made certain amounts available to the Original Borrower during the period prior
to the Actual Delivery Date pursuant to this Agreement (the liability for which
amount has been assumed by the Borrower following the novation of this Agreement
pursuant to the Novation Agreement) and, in relation to the amount referred to
in recital (B)(i), the balance has been or shall be made available to the
Borrower as an Additional Advance pursuant to the Novation Agreement and this
Agreement.

 

(D)The Lenders have also (but without increasing the Maximum Loan Amount and/or
the Commitment of each Lender) agreed to make available to the Borrower, upon
the terms and conditions contained herein, a US dollar loan facility in the
amount equal to the aggregate of the principal portion of the repayment
installments of the Loan payable on the Repayment Dates (as defined below)
falling during the Advanced Loan Deferral Period (as defined below) (the
“Deferred Tranche Maximum Loan Amount”). An advance under the Deferred Tranche
(as defined below) will be available for the purpose of paying the principal
portion of the repayment instalment due on each Repayment Date falling during
such Advanced Loan Deferral Period. Each advance of the Deferred Tranche will be
automatic and notional only, effected by means of a book entry to finance the
repayment installment then due.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1. Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):

 

“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

 

“Actual Delivery Date” means the date on which the Purchased Vessel is delivered
by the Builder to, and accepted by, the Borrower under the Construction
Contract, being also the date on which the final balance of the Loan is advanced
by way of the Additional Advances.

 

“Additional Advances” is defined in the Novation Agreement.

 

“Advanced Loan Deferral Period” means the period between 1 April 2020 and 31
March 2021 (inclusive).

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or

 



2

 

 

indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.

 

“Agent” means either the ECA Agent or the Facility Agent and “Agents” means both
of them.

 

“Agreement” means, on any date, this credit agreement as originally in effect on
the Signing Date and as novated, amended and restated by the Novation Agreement
and as thereafter from time to time amended, supplemented, amended and restated,
or otherwise modified and in effect on such date.

 

“Annex VI” means Annex VI of the Protocol of 1997 (as subsequently amended from
time to time) to amend the International Convention for the Prevention of
Pollution from Ships 1973 (Marpol), as modified by the Protocol of 1978 relating
thereto.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

 

“Applicable Commitment Rate” means (x) from the Signing Date up to but excluding
April 30,2018, 0.15% per annum, (y) from April 30, 2018 up to but excluding
April 30, 2019, 0.25% per annum, and (z) from April 30, 2019 until the
Commitment Fee Termination Date, 0.30% per annum.

 

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

 

“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.

 

“Assignee Lender” is defined in Section 11.11.1.

 

“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Facility Agent by the Secretary or an Assistant Secretary
of the Borrower.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule; and (b) in relation to any state other than such an EEA Member Country
or (to the extent that the United Kingdom is not such an EEA Member Country) the
United Kingdom, any analogous law or regulation from time to time which requires
contractual recognition of any Write-down and Conversion Powers contained in
that law or regulation.

 



3

 

 

“Bank of Nova Scotia Agreement” means the U.S. $1,428,000,000 amended and
restated credit agreement dated as of December 4, 2017 (as further amended on 5
April 2019 in order to, amongst other things, increase the loan amount to U.S.
$1,725,000,000) among the Borrower, as borrower, the various financial
institutions as are or shall become parties thereto, as lenders, and The Bank of
Nova Scotia, as administrative agent, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Basic Contract Price” is as defined in the Construction Contract.

 

“Borrower” is defined in the preamble.

 

“BpiFAE” means BpiFrance Assurance Export, the French export credit agency, a
French société par action simplifiée à associé unique with its registered office
at 27-31, avenue du Général Leclerc, 94710 Maisons-Alfort Cedex, France,
registered at the trade and companies registry of Créteil under number 815 276
308 and includes its successors in title or any other person succeeding to
BpiFrance Assurance Export in the role as export credit agency of the Republic
of France to manage and provide under its control, on its behalf and in its name
the public export guarantees as provided by article L 432-1 of the French
insurance code.

 

“BpiFAE Enhanced Guarantee” means the enhanced guarantee (garantie rehaussée)
issued or to be issued by BpiFAE to the benefit of CAFFIL in accordance with
article 84 of the French Amending Finance Law 2012 (as amended) in relation to
the refinancing of SFIL’s participation and Commitments under the Loan, and any
other documents (including any security) entered into or to be entered into by
SFIL with CAFFIL and/or BpiFAE in relation thereto.

 

“BpiFAE Insurance Policy” means the export credit insurance policy in respect of
the Loan issued by BpiFAE for the benefit of the Lenders.

 

“BpiFAE Premium” means the premium payable to BpiFAE under and in respect of the
BpiFAE Insurance Policy.

 

“Builder” is defined in the preamble.

 

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London, Madrid or Paris, and if the applicable Business Day relates to an
advance of all or part of the Loan, an Interest Period, prepayment or
conversion, in each case with respect to the Loan bearing interest by reference
to the LIBO Rate, a day on which dealings in deposits in Dollars are carried on
in the London interbank market.

 

“CAFFIL” means Caisse Française de Financement Local, a French société anonyme,
with its registered office at 1-3 rue du Passeur de Boulogne, 92130
Issy-les-Moulineaux, France, registered at the trade and companies registry of
Nanterre under number 421 318 064.

 

“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.

 



4

 

 

“Capitalization” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.

 

“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.

 

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or (b)
during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“CIRR” means 2.93% per annum being the Commercial Interest Reference Rate
determined in accordance with the OECD Arrangement for Officially Supported
Export Credits to be applicable to the Loan hereunder.

 

“Citibank” means Citibank N.A., London Branch.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” is defined in Section 2.2 and means, relative to any Lender, such
Lender’s obligation to make the Loan pursuant to Section 2.1.

 

“Commitment Fees” is defined in Section 3.4.

 

“Commitment Fee Termination Date” is defined in Section 3.4.

 



5

 

 

“Commitment Termination Date” means (a) in respect of the Loan other than the
Deferred Tranche, the Back Stop Date (as defined in the Receivable Purchase
Agreement) (or such later date as the Lenders and BpiFAE may agree) and (b) in
respect of the Deferred Tranche, March 31, 2021.

 

“Construction Contract” is defined in the preamble.

 

“Contract Price” is as defined in the Construction Contract and which includes a
lump sum amount in respect of the Non-Yard Costs.

 

“Contractual Delivery Date” means, at any time, the date which at such time is
the date specified for delivery of the Purchased Vessel under the Construction
Contract, as such date may be modified from time to time pursuant to the terms
of the Construction Contract.

 

“Covered Taxes” is defined in Section 4.6.

 

“Debt Incurrence” means any incurrence of indebtedness for borrowed money by the
Borrower, whether pursuant to a public offering or a Rule 144A or other private
placement of debt securities (including debt securities convertible into equity
securities) or an incurrence of loans under any loan or credit facility, or any
issuance of bonds, other than:

 

a)any indebtedness incurred by the Borrower between April 1, 2020 and December
31, 2021 (or such later date as may, with the prior consent of BpiFAE, be agreed
between the Borrower and the Lenders) for the purpose of providing crisis and/or
recovery-related funding;

 

b)any indebtedness incurred in order to finance any capital expenditure of the
Borrower in respect of which the Borrower is already committed but, as of the
date of the Second Supplemental Agreement, the Borrower has yet to obtain
financing for (which, in each case, will be listed in the Information Package
submitted to the ECA Agent (for providing to BpiFAE) prior to the Deferred
Tranche Effective Date);

 

c)indebtedness incurred for the sole purpose of refinancing a maturity payment
under any existing loan or credit facility or issued bonds of the Borrower
which, in each case, will be listed in the Information Package submitted to the
ECA Agent (for providing to BpiFAE) prior to the Deferred Tranche Effective
Date;

 

d)indebtedness incurred in the ordinary course of business of the Borrower and
its Subsidiaries in order to meet capital expenditure costs in an aggregate
amount not greater than €5,000,000 (or its equivalent in another currency) per
annum;

 

e)indebtedness provided by banks or other financial institutions under the
Borrower's senior unsecured revolving credit facilities in an aggregate amount
not greater than the commitments thereunder as in effect on the Deferred Tranche
Effective Date plus the amount of any existing uncommitted incremental
facilities (i.e. any unused accordion) on such facilities; and

 

f)vessel financings and amendments thereto in respect of vessels for which
shipbuilding contracts have been executed on or prior to the Deferred Tranche

 



6

 

 

  Effective Date (provided, however, that a refinancing of a vessel financing
shall not be included in the carve-out hereunder).

 

There shall be a presumption that any indebtedness incurred by the Borrower
between April 1, 2020 and December 31, 2021 shall be for the purpose of
providing crisis and/or recovery-related funding unless the intended use of
proceeds from such indebtedness are specifically identified to be used for an
alternative purpose. In the event there is any question as to whether funding
qualifies as "crisis and/or recovery-related", BpiFAE, the Facility Agent and
the Borrower shall negotiate a resolution in good faith for a maximum period of
fifteen (15) Business Days.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Deferred Costs Percentage” means 0.45% per annum.

 

“Deferred Tranche” means the advances deemed to be made by the Lenders under
this Agreement from time to time during the Advanced Loan Deferral Period in an
aggregate amount not to exceed the Deferred Tranche Maximum Loan Amount or, as
the case may be, the aggregate outstanding amount of such advances from time to
time.

 

“Deferred Tranche Effective Date” has the meaning given to it in the Second
Supplemental Agreement.

 

“Deferred Tranche Maximum Loan Amount” has the meaning given to it in Recital
(D).

 

“Delivery Non-Yard Costs Certificate” means the certificate to be provided to
the Facility Agent in the form of Exhibit E-1 on or prior to the Actual Delivery
Date certifying the amount in EUR of the Paid Non-Yard Costs and the Unpaid
Non-Yard Costs as at the Actual Delivery Date, duly signed by the Borrower and
endorsed by the Builder.

 

“Designated Cruise Brand” means any cruise brand in which the Borrower owns an
equity interest as of the Deferred Tranche Effective Date (other than a cruise
brand wholly owned by the Borrower) and a “Designated Person” shall mean any
person other than the Borrower who holds at least 30% of the outstanding equity
of a Designated Cruise Brand.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“ECA Agent” is defined in the preamble.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of a
Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 



7

 

 

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 11.8.

 

“Effective Time” means the Novation Effective Time as defined in the Novation
Agreement.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities) but excluding any debt securities convertible
into such Equity Interests.

 

“Equity Issuance” means any issuance of Equity Interests by the Borrower,
whether pursuant to a public offering or a Rule 144A or other private placement,
other than:

 

a)issuances pursuant to employee and/or director stock plans in the ordinary
course and consistent with past practice;

 

b)employee and/or director compensation plans in the ordinary course and
consistent with past practice;

 

c)issuances between April 1, 2020 and December 31, 2021 (or such later date as
may, with the prior consent of BpiFAE, be agreed between the Borrower and the
Lenders) for the purpose of providing crisis and recovery-related funding; and

 

d)shares of the Borrower’s common stock issued by the Borrower to a Designated
Person solely to satisfy existing earn-out obligations and/or to acquire
outstanding equity securities of a Designated Cruise Brand that is named or
identified in the BpiFAE Insurance Policy (or any amendment of it) held by such
Designated Person.

 

There shall be a presumption that equity issued by the Borrower between April 1,
2020 and December 31, 2021 shall be for the purpose of providing crisis and
recovery-related funding unless the intended use of proceeds from such issuance
is specifically identified to be used for an alternative purpose. In the event
there is any question as to whether funding qualifies as "crisis and/or
recovery-related", BpiFAE, the Facility Agent and the Borrower shall negotiate a
resolution in good faith for a maximum period of fifteen (15) Business Days.

 

“Escrow Account” means the Dollar escrow account of the Borrower opened or to be
opened with the Escrow Account Bank for the purpose of receiving the relevant
amount of the Additional Advances in respect of Unpaid Non-Yard Costs in
accordance with Section 2.3g).

 



8

 

 

“Escrow Account Bank” means Citibank N.A., London Branch of Citigroup Centre,
Canada Square, Canary Wharf, London E14 5LB.

 

“Escrow Account Security” means the account security in respect of the Escrow
Account executed or, as the context may require, to be executed by the Borrower
in favour of the Security Trustee in the form agreed by the Lenders and the
Borrower.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EUR” and the sign “€” mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3 May
1998, as amended from time to time.

 

“Event of Default” is defined in Section 8.1.

 

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Signing Date.

 

“Facility Agent” is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Facility Agent, and as
shall have accepted such appointment, pursuant to Section 10.5.

 

“FATCA” means (a) Sections 1471 through 1474 of the Code, as in effect at the
date hereof, and any current or future regulations promulgated thereunder or
official interpretations thereof, (b) any treaty, law or regulation of any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
any law or regulation referred to in paragraph (a) above; or (c) any agreement
pursuant to the implementation of any treaty, law or regulation referred to in
paragraphs (a) or (b) above with the US Internal Revenue Service, the US
government or any governmental or taxation authority in any other jurisdiction.

 

“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.

 

“FATCA Exempt Party” means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction.

 

“Fee Letter” means any letter entered into by reference to this Agreement
between any or all of the Facility Agent, the Mandated Lead Arrangers, the
Arrangers, the Lenders and/or the Borrower setting out the amount of certain
fees referred to in, or payable in connection with, this Agreement, and
including the fee letters entered into in connection with the Second
Supplemental Agreement.

 

“Final Maturity” means (a) in respect of the Loan (other than the Deferred
Tranche) twelve (12) years after the Actual Delivery Date and (b) in respect of
the Deferred Tranche, March 27, 2025.

 



9

 

 

“Final Non-Yard Costs Certificate” means the certificate to be provided to the
Facility Agent in the form of Exhibit E-2 on or prior to the NYC Cut Off Date
certifying the amount in Euro of the Paid Non-Yard Costs as at the date of that
certificate, duly signed by the Borrower.

 

“First Restatement Date” means October 12, 2018, being the date on which the
form of this Agreement was amended and restated pursuant to the First
Supplemental Agreement.

 

“First Supplemental Agreement” means the supplemental agreement dated October 5,
2018 and made between, amongst others, the parties hereto, pursuant to which
this Agreement was amended.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

 

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

 

a)net cash from operating activities (determined in accordance with GAAP) for
such period, as shown in the Borrower’s consolidated statement of cash flow for
such period, to

 

b)the sum of:

 

i)       dividends actually paid by the Borrower during such period (including,
without limitation, dividends in respect of preferred stock of the Borrower);
plus

 

ii)      scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.

 

“Fixed Rate” means a rate per annum equal to the sum of the CIRR plus the Fixed
Rate Margin.

 

“Fixed Rate Margin” means 0.295% per annum.

 

“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.

 

“Floating Rate Margin” means, for each Interest Period 0.90% per annum.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“French Authorities” means the Direction Générale du Trésor of the French
Ministry of Economy and Finance, any successors thereto, or any other
governmental authority in or of France involved in the provision, management or
regulation of the terms, conditions and

 



10

 

 

issuance of export credits including, among others, such entities to whom
authority in respect of the extension or administration of export financing
matters have been delegated, such as BpiFAE and Natixis DAI.

 

“Funding Losses Event” is defined in Section 4.4.1.

 

“GAAP” is defined in Section 1.4.

 

“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.

 

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“Historic Screen Rate” means, in relation to the Loan, the most applicable
recent rate which appeared on Thomson Reuters LIBOR 01 Page (or any similar
page) for the currency of the Loan and for a period equal to the applicable
Interest Period for the Loan and which is no more than 7 days before the
commencement of the applicable Interest Period for which such rate may be
applicable.

 

“Illegality Notice” is defined in Section 3.2(b).

 

“Indebtedness” means, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the date the respective goods are delivered or the
respective services are rendered and (ii) any purchase price adjustment, earnout
or deferred payment of a similar nature incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation; (c) Indebtedness of others secured by a Lien on the property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations of such Person in respect of letters of credit
or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed; (g) obligations of such Person in respect
of surety bonds and similar obligations; and (h) liabilities arising under
Hedging Instruments.

 



11

 

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Information Package” means the general test scheme/information package in
connection with the application for a debt holiday in the form of Exhibit H
hereto submitted or to be submitted (as the case may be) by the Borrower in
order to obtain the benefit of the measures provided for in the Principles for
the purpose of this Agreement and certain of its obligations under this
Agreement.

 

“Interest Payment Date” means each Repayment Date.

 

“Interest Period” means the period between the Actual Delivery Date and the
first Repayment Date, and subsequently each succeeding period between two
consecutive Repayment Dates.

 

“Interest Stabilisation Agreement” means an agreement on interest stabilisation
entered into between Natixis and each Lender (other than BpiFAE or CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
any security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the BpiFAE Enhanced Guarantee, subject as provided in Section 11.11.1) in
connection with the Loan.

 

“Investment Grade” means, with respect to Moody’s, a Senior Debt Rating of Baa3
or better and, with respect to S&P, a Senior Debt Rating of BBB- or better.

 

“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit C.

 

“Lender” and “Lenders” are defined in the preamble.

 

“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Facility Agent, whether
or not outside the United States but subject in all cases to the agreement of
Natixis DAI in relation to the CIRR, which shall be making or maintaining the
Loan of such Lender hereunder.

 

“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months (or for such other period as shall be agreed by the
Borrower and the Facility Agent) which appears on Thomson Reuters LIBOR01 Page
(or any successor page) at or about 11:00 a.m. (London time) two (2) Business
Days before the commencement of the relevant Interest Period; provided that:

 

a)subject to Section 3.3.6, if no such offered quotation appears on Thomson
Reuters LIBOR01 Page (or any successor page) at the relevant time the LIBO Rate
shall be the Historic Screen Rate or, if it is not possible to calculate an
Historic Screen Rate, it shall be the rate per annum certified by the Facility
Agent to be the average of the rates quoted by the Reference Banks as the rate
at which each of the Reference Banks was (or would have been) offered deposits
of Dollars by prime banks in the

 



12

 

 

  London interbank market in an amount approximately equal to the amount of the
Loan and for a period of six months;

 

b)for the purposes of determining the post-maturity rate of interest under
Section 3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees; and

 

c)if that rate is less than zero, the LIBO Rate shall be deemed to be zero.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Lien Basket Amount” is defined in Section 7.2.3 b).

 

“Loan” means the advances made by the Lenders under this Agreement from time to
time in an aggregate amount not to exceed the Maximum Loan Amount (and including
for this purpose, the Deferred Tranche Maximum Loan Amount) or, as the case may
be, the aggregate outstanding amount of such advances from time to time.

 

“Loan Documents” means this Agreement, the Novation Agreement, the First
Supplemental Agreement, the Second Supplemental Agreement, the Fee Letters and
the Escrow Account Security.

 

“Loan Request” means the loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit A
hereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Facility Agent or any Lender under
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents.

 

“Material Litigation” is defined in Section 6.7.

 

“Maximum Loan Amount” is defined in the preamble.

 

"Moody's" means Moody's Investors Service, Inc.

 

“Natixis” means Natixis, a French société anonyme with its registered office at
30, avenue Pierre Mendès France, 75013 Paris, France, registered with the Paris
Commercial and Companies Registry under number 542 044 524 RCS Paris.

 

“Natixis DAI” means Natixis DAI Direction des Activités Institutionnelles.

 

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Borrower

 



13

 

 

and its Subsidiaries (determined on a consolidated basis in accordance with
GAAP) less the sum of (without duplication);

 

a)       all cash on hand of the Borrower and its Subsidiaries; plus

 

b)       all Cash Equivalents.

 

“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.

 

“New Financings” means proceeds from:

 

a)       borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and any revolving credit
facilities of the Borrower, and

 

b)       the issuance and sale of equity securities.

 

“Non-Yard Costs” has the meaning assigned to “NYC Allowance” in Article II.1 of
the Construction Contract and, when such expression is prefaced by the word
“incurred”, shall mean such amount of the Non-Yard Costs, not exceeding
EUR76,000,000 and when aggregated with the Other Basic Contract Price Increases
in an amount not exceeding EUR68,300,000, as shall at the relevant time have
been paid, or become payable, to the Builder by the Borrower under the
Construction Contract as part of the Contract Price.

 

“Nordea Agreement” means the U.S. $1,150,000,000 amended and restated credit
agreement dated as of October 12, 2017, among the Borrower, as the borrower, the
various financial institutions as are or shall become parties thereto and Nordea
Bank AB (publ), New York Branch as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Novated Loan Balance” is as defined in the Novation Agreement.

 

“Novation Agreement” means the novation agreement dated 22 June 2016 (as
amended) and made between the Original Borrower and the parties hereto pursuant
to which (amongst other things) this Agreement was novated, amended and
restated.

 

“NYC Cut Off Date” means the date falling 60 days after the Actual Delivery Date
or such later date as the Lenders (with the approval of BpiFAE) may agree.

 

“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.

 

"Option Period" is defined in Section 3.2(c).

 

“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.

 

“Original Borrower” means Azairemia Finance Limited of Cayman Corporate Centre,
27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman Islands.

 



14

 

 

“Other Basic Contract Price Increases” is defined in the Novation Agreement.

 

“Paid Non-Yard Costs” means as at any relevant date, the amount in Euro of the
Non-Yard Costs which have been paid for by the Borrower and, where applicable,
supplied, installed and completed on the Purchased Vessel and as determined in
accordance with the relevant amounts certified in the Delivery Non-Yard Costs
Certificate or, as the case may be, the Final Non-Yard Costs Certificate as at
such time.

 

“Participant” is defined in Section 11.11.2.

 

“Participant Register” is defined in Section 11.11.2.

 

“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature hereto or as set out in the applicable Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Section 4.9 or pursuant to Lender Assignment Agreement(s) executed by such
Lender and its Assignee Lender(s) and delivered pursuant to Section 11.11.1.

 

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

 

“Poseidon Principles” means the financial industry framework for assessing and
disclosing the climate alignment of ship finance portfolios published in June
2019 as the same may be amended or replaced to reflect changes in applicable law
or regulation or the introduction of or changes to mandatory requirements of the
International Maritime Organisation from time to time.

 

“Prepayment Event” is defined in Section 9.1.

 

“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.

 

“Principles” means the document titled "Cruise Debt Holiday Principles" and
dated April 6, 2020 in the form of Exhibit G hereto, which document sets out
certain key principles and parameters relating to, amongst other things, the
temporary suspension of repayments of principal in connection with certain
qualifying Loan Agreements (as defined therein) and being applicable to
BpiFAE-covered loan agreements such as this Agreement.

 

“Purchased Vessel” is defined in the preamble.

 

“Receivable Purchase Agreement” is as defined in the Novation Agreement.

 

“Reference Banks” means Société Générale and Sumitomo Mitsui Banking Corporation
Europe Limited, Paris Branch and such other Lender as shall be so named by the
Borrower and agrees to serve in such role and each additional Reference Bank
and/or each replacement Reference Bank appointed by the Facility Agent pursuant
to Section 3.3.6.

 

“Register” is defined in Section 11.11.3.

 



15

 

 

“Repayment Date” means, subject to Section 4.8(c), each of the dates for payment
of the repayment installments of the Loan pursuant to Section 3.1.

 

“Required Lenders” means, at any time, Lenders that in the aggregate, hold more
than 50% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Commitments.

 

“Resolution Authority” means any body which has authority to exercise any
Write-down and Conversion Powers.

 

“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property (other than Equity Interests), with respect to any
Equity Interests in the Borrower, or any share buy-back program or other payment
(whether in cash, securities or other property (other than Equity Interests)),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Borrower.

 

"S&P" means Standard & Poor's Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Financial Inc.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating, organized or resident in a
Sanctioned Country.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Second Supplemental Agreement” means the supplemental agreement dated April ,
2020 and made between the parties hereto, pursuant to which this Agreement was
amended in connection with, amongst other things, the Principles.

 

“Security Trustee” means Citicorp Trustee Company Limited of Citigroup Centre,
Canada Square, London E14 5LB in its capacity as security trustee for the
purpose of the Escrow Account Security.

 

"Senior Debt Rating" means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody's and S&P or (b) in
the event the Borrower receives an actual

 



16

 

 

unsecured senior debt rating (apart from an implied rating) from Moody's and/or
S&P, such actual rating or ratings, as the case may be (and in such case the
Senior Debt Rating shall not be determined by reference to any implied senior
debt rating from either agency).

 

“SFIL” means SFIL, a French société anonyme with is registered office at 1-3 rue
du Passeur de Boulogne, 92130 Issy-les-Moulineaux, France, registered at the
trade and companies registry of Nanterre under number 428 782 585.

 

“Signing Date” means the date of the Novation Agreement.

 

“Spot Rate of Exchange” means, for the purposes of determining an equivalent
amount in EUR of Dollars on any relevant date, the FX Rate EUR/USD (published on
the basis of the 1:00pm London BFIX rate) two (2) Business Days before that
date.

 

“Statement of Compliance” means a Statement of Compliance related to fuel oil
consumption pursuant to regulations 6.6 and 6.7 of Annex VI.

 

“Steel Price Adjustment Excess” is as defined in the Novation Agreement.

 

“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Signing Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.

 

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

“UK Bail-In Legislation” means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 of Directive
2014/59/EU) Part I of the United Kingdom Banking Act 2009 and any other law or
regulation applicable in the United Kingdom relating to the resolution of
unsound or failing banks, investment firms or other financial institutions or
their affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Unpaid Non-Yard Costs” means, as at the Actual Delivery Date, the amount in
Euro of the Non-Yard Costs which have not been paid for by the Borrower and/or
where applicable, supplied, installed and completed on the Purchased Vessel as
at the Actual Delivery Date and as determined in accordance with the relevant
amounts certified in the Delivery Non-Yard Costs Certificate.

 



17

 

 

“US Dollar Equivalent” means (a) for all EUR amounts payable in respect of the
Additional Advances for the amount of the Non-Yard Costs or the Other Basic
Contract Price Increases referred to in clause 5.2(a) of the Novation Agreement
or the Steel Price Adjustment Excess referred to in clause 5.2(b) of the
Novation Agreement (and disregarding for the purposes of this definition that
the Additional Advance in respect of such amounts shall be drawn in Dollars),
such EUR amounts converted to a corresponding Dollar amount at the Weighted
Average Rate of Exchange and (b) for the EUR amount payable in respect of the
Additional Advance for the BpiFAE Premium referred to in clause 5.2(c) of the
Novation Agreement, and for the calculation and payment of the Novated Loan
Balance (as defined in the Novation Agreement), the amount thereof in EUR
converted to a corresponding Dollar amount as determined by the Facility Agent
on the basis of the Spot Rate of Exchange. The US Dollar Equivalent of the
Maximum Loan Amount shall be calculated by the Borrower in consultation with the
Facility Agent no less than two (2) Business Days prior to the proposed Actual
Delivery Date.

 

“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

 

“Weighted Average Rate of Exchange” means the weighted average rate of exchange
that the Borrower has agreed, either in the spot or forward currency markets, to
pay its counterparties for the purchase of the relevant amounts of euro with
Dollars for the payment of the euro amount of the Contract Price (including the
portion thereof comprising the change orders, any Other Basic Contract Price
Increases, the Steel Price Adjustment Excess and the Non-Yard Costs) and
including in such weighted average calculation (a) the NYC Applicable Rate (as
defined in the Novation Agreement) in relation to the portion of the Contract
Price comprising the Non-Yard Costs and (b) the spot rates for any other euro
amounts that have not been hedged by the Borrower.

 

“Write-Down and Conversion Powers” means (a) with respect to any Resolution
Authority, the write-down and conversion powers of such Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) in relation to any UK Bail-In Legislation: (i) any
powers under that UK Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that UK
Bail-In Legislation that are related to or ancillary to any of those powers; and
(ii) any similar or analogous powers under that UK Bail-In Legislation.

 

SECTION 1.2. Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Loan Request and
each notice and other communication delivered from time to time in connection
with this Agreement or any other Loan Document.

 



18

 

 

 

SECTION 1.3. Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

SECTION 1.4. Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Facility Agent, references herein to GAAP shall thereafter be construed to mean
IFRS (except as otherwise provided in this Agreement); provided further that if,
as a result of (i) any change in GAAP or IFRS or in the interpretation thereof
or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each case,
after the date of the financial statements referred to in Section 6.15, there is
a change in the manner of determining any of the items referred to herein or
thereunder that are to be determined by reference to GAAP, and the effect of
such change would (in the reasonable opinion of the Borrower or the Facility
Agent) be such as to affect the basis or efficacy of the financial covenants
contained in Section 7.2.4 in ascertaining the consolidated financial condition
of the Borrower and its Subsidiaries and the Borrower notifies the Facility
Agent that the Borrower requests an amendment to any provision hereof to
eliminate such change occurring after the date hereof in GAAP or the application
thereof on the operation of such provision (or if the Facility Agent notifies
the Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), then such item shall for the purposes of Section 7.2.4
continue to be determined in accordance with GAAP relating thereto as if GAAP
were applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding the foregoing, all obligations of any
person that are or would be characterized as operating lease obligations in
accordance with GAAP on the First Restatement Date (whether or not such
operating lease obligations were in effect on such date) shall continue to be
accounted for as operating lease obligations for the purposes of this Agreement
regardless of any change in GAAP following the First Restatement Date that would
otherwise require such obligations to be recharacterized (on a prospective or
retroactive basis or otherwise) as capital leases.

 

ARTICLE II

 

COMMITMENTS AND BORROWING PROCEDURES

 

SECTION 2.1. Commitment. On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make its
portion of the Loan pursuant to its Commitment described in Section 2.2. No
Lender’s obligation to make its portion of the Loan shall be affected by any
other Lender’s failure to make its portion of the Loan.

 



19 

 

 

SECTION 2.2. Commitment of the Lenders; Termination and Reduction of
Commitments.

 

a)Each Lender will make its portion of the relevant part of the Loan available
to the Borrower in accordance with relevant provisions of Section 2.3 either (i)
in the case of the Loan (other than the Deferred Tranche) on the Actual Delivery
Date or (ii) in the case of the Deferred Tranche, on each relevant Repayment
Date falling during the Advanced Loan Deferral Period. The commitment of each
Lender described in this Section 2.2 (herein referred to as its “Commitment”)
shall be the commitment of such Lender to make available to the Borrower its
portion of (y) the Loan (excluding for this purpose the Deferred Tranche) and
(z) the Deferred Tranche. The Commitment referred to in (y) above is expressed
as the initial amount set forth opposite such Lender’s name on its signature
page attached hereto and the Commitment referred to in (z) above is expressed as
that Lender’s share of the Deferred Tranche as at the Deferred Tranche Effective
Date, in each such case, as such amount may be reduced from time to time
pursuant clause 10.2 of the Novation Agreement or reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section
11.11.1. If any Lender becomes a Lender pursuant to an assignment pursuant to
Section 11.11.1, its Commitment shall be the amount set forth as such Lender’s
Commitment in the related Lender Assignment Agreement. Notwithstanding the
foregoing, each Lender’s Commitment shall (A) in the case of the Loan (other
than the Deferred Tranche), terminate on the earlier of (1) the Commitment
Termination Date if the Purchased Vessel is not delivered prior to such date and
(2) the Actual Delivery Date and (B) in the case of the Deferred Tranche,
terminate on the last Repayment Date falling during the Advanced Loan Deferral
Period.

 

b)If any Lender shall default in its obligations under Section 2.1, the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Lender.

 

SECTION 2.3. Borrowing Procedure.

 

a)Any advance under the Deferred Tranche shall be automatically made available
in the manner contemplated by Recital (D) and, accordingly, other than this
paragraph a), the provisions of this Section 2.3 shall not apply to a deemed
advance of any part of the Deferred Tranche, and all references to Loan in the
remainder of this Section 2.3 shall be deemed to exclude the Deferred Tranche.

 

b)Part of the Loan in an amount equal to the Novated Loan Balance shall be
assumed by the Borrower and be deemed to be advanced to, and borrowed by the
Borrower, pursuant to the provisions of clause 3 of the Novation Agreement and
thereafter converted into Dollars pursuant to clause 5.1 of the Novation
Agreement.

 

c)In relation to the amount of the Loan comprised by the Additional Advances,
the Borrower shall deliver a Loan Request and the documents required to be
delivered pursuant to Section 5.1.1(a) to the Facility Agent on or before 4:00
p.m., London time, not less than two (2) Business Days prior to the anticipated
Actual Delivery Date. The Additional Advances shall be drawn in Dollars.

 



20 

 

 

d)The Facility Agent shall promptly notify each Lender of the Loan Request in
respect of the Additional Advances by forwarding a copy thereof to each Lender,
together with its attachments. On the terms and subject to the conditions of
this Agreement, the portion of the Loan in respect of the Additional Advances
shall be made on the Actual Delivery Date. On or before 11:00 a.m., London time,
on the Actual Delivery Date, the Lenders shall, without any set-off or
counterclaim, deposit with the Facility Agent same day funds in an amount equal
to such Lender’s Percentage of the requested portion of the Additional Advances
in Dollars. Such deposits will be made to such account which the Facility Agent
shall specify from time to time by notice to the Lenders. To the extent funds
are so received from the Lenders (and having regard, where applicable, to
Sections 2.3 e), f) and g) below), the Facility Agent shall, without any set-off
or counterclaim, make such funds available to the Borrower on the Actual
Delivery Date by wire transfer of same day funds to the accounts the Borrower
shall have specified in its Loan Request.

 

e)If the Borrower elects to finance that part of the BpiFAE Premium payable by
the Borrower with an Additional Advance under clause 5.2(c)(i) of the Novation
Agreement, the Borrower shall indicate such election in the Loan Request. The
amount of the advance in Dollars (the “US Dollar BpiFAE Advance Amount”) that
will fund the BpiFAE Premium shall be equal to the Dollar amount that
corresponds to the EUR amount of the BpiFAE Premium to be financed with such
advance, which amount shall be determined by the Facility Agent based on the
Spot Rate of Exchange. The Facility Agent shall notify the Borrower and the
Lenders of the US Dollar BpiFAE Advance Amount on the date such Loan Request is
delivered, and the Lenders shall deposit such US Dollar BpiFAE Advance Amount
with the Facility Agent in accordance with Section 2.3.d). The Facility Agent
shall furnish a certificate to the Borrower on the date such Loan Request is
delivered setting forth such Spot Rate of Exchange, its derivation and the
calculation of the US Dollar BpiFAE Advance Amount. If the Borrower elects to so
finance the BpiFAE Premium, the Borrower will be deemed to have directed the
Facility Agent to pay over directly to BpiFAE on behalf of the Borrower that
portion of the EUR amount of the BpiFAE Premium to be financed with the proceeds
of the advance on the Actual Delivery Date and to retain for its own account
deposits made by the Lenders in Dollars in an amount equal to the portion of the
US Dollar BpiFAE Advance Amount attributable to the BpiFAE Premium paid by the
Facility Agent to BpiFAE on behalf of the Borrower.

 

f)

If the Borrower elects to finance that part of the BpiFAE Premium payable by the
Borrower with an Additional Advance under clause 5.2(c)(ii) of the Novation
Agreement, the Borrower shall indicate such election in the Loan Request (and
whether it wishes to receive such amount in EUR or in Dollars). The amount of
the advance in Dollars (the “US Dollar BpiFAE Balance Amount”) that will fund
the BpiFAE Premium shall be equal to the Dollar amount that corresponds to the
EUR amount of the BpiFAE Premium to be financed with such advance, which amount
shall be determined by the Facility Agent based on the Spot Rate of Exchange.
The Facility Agent shall notify the Borrower and the Lenders of the US Dollar
BpiFAE Balance Amount on the date such Loan Request is delivered, and the
Lenders shall deposit such US Dollar BpiFAE Balance Amount with the Facility
Agent in accordance with Section 2.3.d). The Facility Agent shall furnish a
certificate to the

 



 



21 

 

 

    Borrower on the date such Loan Request is delivered setting forth such Spot
Rate of Exchange, its derivation and the calculation of the US Dollar BpiFAE
Balance Amount. If the Borrower elects to so finance the BpiFAE Premium and
receive the proceeds in EUR, the Borrower will be deemed to have directed the
Facility Agent to pay over to the Borrower or, if the Borrower so requires in a
Loan Request, directly to the Builder on behalf of the Borrower that portion of
the EUR amount of the BpiFAE Premium to be financed with the proceeds of the
advance on the Actual Delivery Date and to retain for its own account deposits
made by the Lenders in Dollars in an amount equal to the US Dollar BpiFAE
Balance Amount.

 

g)In relation to any Additional Advance that is to be advanced to the Borrower
in respect of the Non-Yard Costs it is agreed that:

 

i)an amount equal to the US Dollar Equivalent of eighty per cent (80%) of the
Paid Non-Yard Costs shall be advanced to the Borrower on the Actual Delivery
Date in accordance with the provisions of Section 2.3 d), which amount shall be
determined by the Facility Agent based on the amounts contained in the Delivery
Non-Yard Costs Certificate; and

 

ii)an amount equal to the US Dollar Equivalent of eighty per cent (80%) of the
Unpaid Non-Yard Costs, which amount shall be determined by the Facility Agent
based on the amounts contained in the Delivery Non-Yard Costs Certificate (the
“Escrow Amount”), shall be remitted by the Facility Agent (and the Borrower
hereby instructs the Facility Agent to make such remittance) to the Escrow
Account and such amount shall be regulated in accordance with the following
provisions of this Section 2.3 g) and the Escrow Account Security,

 

subject to the aggregate of the amounts referred to in i) and ii) above not
exceeding the Maximum Non-Yard Costs Amount.

 

Where an Escrow Amount payment is made to the Escrow Account pursuant to ii)
above, the Borrower shall be entitled at any time prior to the NYC Cut Off Date
to provide the Facility Agent with the Final Non-Yard Cost Certificate setting
out the final amount of the Paid Non-Yard Costs. Where the Final Non-Yard Costs
Certificate is so received by the Facility Agent, the Facility Agent shall
determine promptly the final EUR amount of the Paid Non-Yard Costs based on the
amounts contained in the Final Non-Yard Costs Certificate and the US Dollar
Equivalent of such EUR amount and within one Business Day thereafter shall
authorize the release of the Escrow Amount (or, if less, an amount equal to the
US Dollar Equivalent of eighty per cent of the Final Paid Non-Yard Costs (as
determined above) less the amount previously advanced to the Borrower under i)
above) to the Borrower. Any interest accruing on the Escrow Account shall be
released to the Borrower at the same time as the release of the Escrow Amount
(or, if applicable, part thereof) to the Borrower pursuant to this provision.

 

If any amount of the Escrow Amount remains on the Escrow Account on the day
falling immediately after the NYC Cut Off Date (having regard to any applicable
permitted release of moneys from the Escrow Account to the Borrower referred to
above) then on the Business Day thereafter the Facility Agent shall be entitled
to

 



22 

 

 

request the withdrawal of that amount from the Escrow Account and shall apply
the amount so received, on behalf of the Borrower, in or towards prepayment of
the Loan.

 

The basis on which the Escrow Account Security is held by the Security Trustee
for the benefit of the Lenders is regulated under the agency and trust deed
dated 22 June 2016 (as amended and restated and as acceded to by the Borrower)
between the parties to this Agreement and the Security Trustee.

 

SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill its obligation
to make or continue its portion of the Loan hereunder by causing a branch or
Affiliate (or an international banking facility created by such Lender) other
than that indicated next to its signature to this Agreement or, as the case may
be, in the relevant Lender Assignment Agreement, to make or maintain such
portion of the Loan; provided that such portion of the Loan shall nonetheless be
deemed to have been made and to be held by such Lender, and the obligation of
the Borrower to repay such portion of the Loan shall nevertheless be to such
Lender for the account of such foreign branch, Affiliate or international
banking facility; provided, further, that the Borrower shall not be required to
pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater
than the amount which it would have been required to pay had the Lender not
caused such branch or Affiliate (or international banking facility) to make or
maintain such portion of the Loan.

 

ARTICLE III

 

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1. Repayments.

 

a)The Borrower shall repay (i) the Loan (but for this purpose excluding the
Deferred Tranche) in the instalments and on the dates set out in Part A of
Exhibit F and (ii) the Deferred Tranche in the instalments and on the dates set
out in Part B of Exhibit F.

 

b)No such amounts repaid by the Borrower pursuant to this Section 3.1 may be
re-borrowed under the terms of this Agreement.

 

SECTION 3.2. Prepayment.

 

a)The Borrower

 

i)may, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

 

(A)all such voluntary prepayments shall require at least five (5) Business Days’
prior written notice to the Facility Agent; and

 

(B)

all such voluntary partial prepayments shall be in an aggregate minimum amount
of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount of the
Loan) and shall be applied in inverse order of maturity or ratably among all
remaining installments, as the Borrower shall designate to the Facility Agent,
in satisfaction of the remaining repayment installments

 



 



23 

 

 



    of the Loan, save that where there is an outstanding amount of the Deferred
Tranche, any such prepayment shall first be applied against the Deferred Tranche
and either in inverse order of maturity or ratably across the remaining
installments of the Deferred Tranche (as the Borrower shall designate in
writing); and

 

 

ii)shall, immediately upon any acceleration of the repayment of the installments
of the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the
Loan pursuant to Section 9.2, repay the Loan (or, in the case of a Prepayment
Event arising pursuant to Section 9.1.11 or 9.1.12, repay the Deferred Tranche).

 

b)If it becomes unlawful in any jurisdiction for any Lender to perform any of
its obligations under the Loan Documents or to maintain or fund its portion of
the Loan, the affected Lender may give written notice (the "Illegality Notice")
to the Borrower and the Facility Agent of such event, including reasonable
details of the relevant circumstances.

 

c)If an affected Lender delivers an Illegality Notice, the Borrower, the
Facility Agent and the affected Lender shall discuss in good faith (but without
obligation) what steps may be open to the relevant Lender to mitigate or remove
such circumstances but, if they are unable to agree such steps within 20
Business Days or if the Borrower so elects, the Borrower shall have the right,
but not the obligation, exercisable at any time within 50 days after receipt of
such Illegality Notice or, if earlier, the date upon which the unlawful event
referred to in (b) above will apply (but not being a date falling earlier than
the end of the 20 Business Day period referred to above) (the "Option Period"),
either (1) to prepay the portion of the Loan (including the relevant portion of
the Deferred Tranche) held by such Lender in full on or before the expiry of the
Option Period, together with all unpaid interest and fees thereon accrued to but
excluding the date of such prepayment, or (2) to replace such Lender on or
before the expiry of the Option Period with one or more financial institutions
(I) acceptable to the Facility Agent (such consent not to be unreasonably
withheld or delayed) and (II) where relevant, eligible to benefit from an
Interest Stabilisation Agreement, pursuant to assignment(s) notified to and
consented in writing by BpiFAE and, where relevant Natixis DAI, provided that
(x) in the case of a single assignment, any such assignment shall be either an
assignment of all of the rights and obligations of the assigning Lender under
this Agreement or, in the case of more than one assignment, an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that collectively cover all of the rights
and obligations of the assigning Lender under this Agreement and (y) no Lender
shall be obliged to make any such assignment as a result of an election by the
Borrower pursuant to this Section 3.2(c) unless and until such Lender shall have
received one or more payments from one or more Assignee Lenders and/or the
Borrower in an aggregate amount at least equal to the portion of the Loan
(including the relevant part of the Deferred Tranche) held by such Lender,
together with all unpaid interest and fees thereon accrued to but excluding the
date of such assignment (and all other amounts then owing to such Lender under
this Agreement).

 



24 

 

 

Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4. No amounts prepaid
by the Borrower may be re-borrowed under the terms of this Agreement.

 

SECTION 3.3. Interest Provisions. Interest on the outstanding principal amount
of the Loan shall accrue and be payable in accordance with this Section 3.3.

 

SECTION 3.3.1. Rates. The Loan (but for this purpose excluding the Deferred
Tranche) shall accrue interest from the Actual Delivery Date to the date of
repayment or prepayment of the Loan in full to the Lenders at the Fixed Rate or,
in the case of any drawn portion of the Deferred Tranche, or otherwise where the
proviso to Section 5.1.10 applies, the Floating Rate. Interest calculated at the
Fixed Rate or the Floating Rate shall be payable semi-annually in arrears on
each Repayment Date. The Loan (including the Deferred Tranche) shall bear
interest from and including the first day of the applicable Interest Period to
(but not including) the last day of such Interest Period at the interest rate
determined as applicable to the Loan or, as the case may be, the Deferred
Tranche. In this regard, the Deferred Tranche shall accrue interest from the
first Repayment Date to fall during the Advanced Loan Deferral Period (or, in
the case of a further advance in respect of the Deferred Tranche after the first
advance and in respect of that further advance, from the relevant Repayment Date
in respect of the Loan to which that further advance of the Deferred Tranche
relates) to the date of repayment or prepayment of the Deferred Tranche in full
to the Lenders at the Floating Rate. The first deemed advance and the second
deemed advance in respect of the Deferred Tranche shall be consolidated at, and
run concurrently from, the time of the making of the second advance and interest
on the advances in respect of the Deferred Tranche shall be payable on each
Repayment Date. All interest shall be calculated on the basis of the actual
number of days elapsed over a year comprised of 360 days.

 

SECTION 3.3.2. [Intentionally omitted]

 

SECTION 3.3.3. Interest stabilisation. Each Lender who is a party hereto on the
First Restatement Date represents and warrants to the Borrower that it has
entered into an Interest Stabilisation Agreement and any Lender not a party
hereto on the First Restatement Date (other than BpiFAE or CAFFIL as assignee of
all or any of SFIL’s rights as Lender following the enforcement of the security
granted pursuant to paragraph (iv) of Section 11.11.1 in connection with the
BpiFAE Enhanced Guarantee, subject as provided in Section 11.11.1(iv))represents
and warrants to the Borrower on the date that such Lender becomes a party hereto
that it has entered into an Interest Stabilisation Agreement on or prior to
becoming a party hereto.

 

SECTION 3.3.4. Post-Maturity Rates. After the date any principal amount of the
Loan is due and payable (whether on any Repayment Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the Facility
Agent to the Borrower (which certification shall be conclusive in the absence of
manifest error) to be equal to the sum of the Floating Rate plus 1.5% per annum.

 



25 

 

 

SECTION 3.3.5. Payment Dates. Interest accrued on the Loan shall be payable,
without duplication, on the earliest of:

 

a)each Interest Payment Date;

 

b)each Repayment Date;

 

c)the date of any prepayment, in whole or in part, of principal outstanding on
the Loan (but only on the principal so prepaid); and

 

d)on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.

 

SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks. Where
Section 3.3.4 or the Floating Rate applies, the Facility Agent shall obtain from
each Reference Bank timely information for the purpose of determining the LIBO
Rate in the event that no offered quotation appears on Thomson Reuters LIBOR01
Page (or any successor page) and the LIBO Rate is to be determined by reference
to quotations supplied by the Reference Banks and not by reference to the
Historic Screen Rate. If any one or more of the Reference Banks shall fail to
furnish in a timely manner such information to the Facility Agent for any such
interest rate, the Facility Agent shall determine such interest rate on the
basis of the information furnished by the remaining Reference Banks. If the
Borrower elects to add an additional Reference Bank hereunder or a Reference
Bank ceases for any reason to be able and willing to act as such, the Facility
Agent shall, at the direction of the Required Lenders and after consultation
with the Borrower and the Lenders, appoint a replacement for such Reference Bank
reasonably acceptable to the Borrower, and such replaced Reference Bank shall
cease to be a Reference Bank hereunder. The Facility Agent shall furnish to the
Borrower and to the Lenders each determination of the LIBO Rate made by
reference to quotations of interest rates furnished by Reference Banks (it being
understood that the Facility Agent shall not be required to disclose to any
party hereto (other than the Borrower) any information regarding any Reference
Bank or any rate quoted by a Reference Bank, including, without limitation,
whether a Reference Bank has provided a rate or the rate provided by any
individual Reference Bank).

 

Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.

 

SECTION 3.3.7. Unavailability of LIBO Rate

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Facility Agent determines (which determination shall, in the
absence of manifest error, be conclusive) or the Borrower or the Required
Lenders notify the Facility Agent (with, in the case of the Required Lenders, a
copy to Borrower) that the Borrower or the Required Lenders (as applicable) have
determined that:

 

a)

adequate and reasonable means would not exist for ascertaining (should the
Floating Rate apply) the LIBO Rate for the relevant Interest Period including,
without limitation, because the LIBO Rate is not available or



 



26 

 

 

    published on a current basis and such circumstances are unlikely to be
temporary; or



 

b)the administrator of the LIBO Rate or a governmental authority having
jurisdiction over the Facility Agent has made a public statement identifying a
specific date after which the LIBO Rate shall no longer be made available or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”); or

 

c)syndicated loans currently being executed, or existing syndicated loans that
include language similar to that contained in this section 3.3.7, are being
executed and/or amended (as applicable) to incorporate or adopt a new benchmark
interest rate to replace the LIBO Rate,

 

then, reasonably promptly after such determination by the Facility Agent or
receipt by the Facility Agent of such notice, as applicable, or if the Borrower
otherwise requests, the Facility Agent and the Borrower may amend this Agreement
to replace the LIBO Rate with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBO Successor Rate”), and
also together with any proposed LIBO Successor Rate Conforming Changes (as
defined below) and any such amendment shall become effective at 5:00 P.M.
(London time) on the fifth (5) Business Day after the Facility Agent shall have
posted such proposed amendment to all Lenders and the Borrower unless, prior to
such time, Lenders comprising the Required Lenders have delivered to the
Facility Agent written notice that such Required Lenders do not accept such
amendment. Such LIBO Successor Rate shall be applied in a manner consistent with
market practice; provided that to the extent such market practice is not
administratively feasible for the Facility Agent, such LIBO Successor Rate shall
be applied in a manner as otherwise reasonably determined by the Facility Agent.

 

If no LIBO Successor Rate has been determined and the circumstances under
paragraph a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Facility Agent will promptly notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to fund or maintain the
affected part of the Loan (including the Deferred Tranche) at the LIBO Rate (to
the extent of the affected part of the Loan, the Deferred Tranche or Interest
Periods) shall be suspended and the Borrower shall pay interest on such part of
the Loan at a rate equal to the sum of the Floating Rate Margin and the weighted
average of the cost to the Lenders of funding the respective portions of the
affected part of the Loan (as notified to the Facility Agent and the Borrower no
later than five (5) Business Days prior to the start of the relevant Interest
Period). Upon receipt of such notice, the Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of any part of the
Loan (to the extent of the affected part of the Loan, the Deferred Tranche or
Interest Periods).

 

Notwithstanding anything else herein, any definition of LIBO Successor Rate
shall provide that in no event shall such LIBO Successor Rate be less than zero
for purposes of this Agreement.

 



27 

 

 

For the purposes of this Agreement, “LIBO Successor Rate Conforming Changes”
means, with respect to any proposed LIBO Successor Rate, any conforming changes
to the definition of Floating Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Facility Agent in
consultation with the Borrower, to reflect the adoption of such LIBO Successor
Rate and to permit the administration thereof by the Facility Agent in a manner
substantially consistent with market practice (or, if the Facility Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBO Successor Rate exists, in such other manner of administration as the
Facility Agent determines is reasonably necessary in connection with the
administration of this Agreement).

 

SECTION 3.4. Commitment Fees. a) Subject to clause 10.1 of the Novation
Agreement, the Borrower agrees to pay to the Facility Agent for the account of
each Lender a commitment fee (the “Commitment Fee”) on its daily unused portion
of Maximum Loan Amount (as such amount may be adjusted from time to time), for
the period commencing on the Signing Date and continuing through the earliest to
occur (the “Commitment Fee Termination Date”) of (i) the Actual Delivery Date,
(ii) the date upon which the Facility Agent has provided the Borrower with
written notice that the Lenders will not advance the Loan because the
Commitments have been terminated pursuant to Section 8.2 or 8.3, (iii) the
Commitment Termination Date and (iv) the date the Commitments shall have been
terminated in full pursuant to clause 10.2 of the Novation Agreement. b)
Paragraph a) above shall not (but without prejudice to any commitment commission
that has been paid by the Borrower to the Lenders prior to the Deferred Tranche
Effective Date) apply to any Lender’s Commitment in respect of the Deferred
Tranche, in respect of which the Borrower agrees to pay to the Facility Agent
for the account of each Lender a commitment fee on the basis, and at the times,
set out in a Fee Letter to be entered into on or about the date of the Second
Supplemental Agreement.

 

SECTION 3.4.1. Payment. The Commitment Fee shall be payable by the Borrower to
the Facility Agent for the account of each Lender six-monthly in arrears, with
the first such payment (the “First Commitment Fee Payment”) to be made on the
day falling six months following the Signing Date and the final such payment to
be made on the Commitment Fee Termination Date (each date on which a Commitment
Fee payment is required to be made in accordance with this Section 3.4.1
referred to herein as a “Commitment Fee Payment Date”). The Commitment Fee shall
be in the amount in EUR equal to the product of the Applicable Commitment Rate,
multiplied by, for each day elapsed since the preceding Commitment Fee Payment
Date (or, in the case of the First Commitment Fee Payment, the Signing Date),
75% of the Maximum Loan Amount, divided by 360 days.

 

SECTION 3.5. Other Fees. The Borrower agrees to pay to the Facility Agent the
agreed-upon fees set forth in the Fee Letters on the dates and in the amounts
set forth therein.

 



28 

 

 

ARTICLE IV

 

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1. LIBO Rate Lending Unlawful. If after the Signing Date the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful for such Lender to
make, continue or maintain its portion of the Loan (including the Deferred
Tranche) where the relevant Lender has funded itself in the interbank market at
a rate based on the LIBO Rate, the obligation of such Lender to make, continue
or maintain its portion of the Loan shall, upon notice thereof to the Borrower,
the Facility Agent and each other Lender, forthwith be suspended until the
circumstances causing such suspension no longer exist, provided that such
Lender’s obligation to make, continue and maintain its portion of the Loan
hereunder shall be automatically converted into an obligation to make, continue
and maintain its portion of the Loan bearing interest at a rate to be negotiated
between such Lender and the Borrower that is the equivalent of the sum of the
LIBO Rate for the relevant Interest Period plus the Floating Rate Margin.

 

 

SECTION 4.2. Deposits Unavailable. If any Lender has funded itself in the
interbank market and the Facility Agent shall have determined that:

 

a)Dollar deposits in the relevant amount and for the relevant Interest Period
are not available to each Reference Bank in its relevant market, or

 

b)by reason of circumstances affecting the Reference Banks’ relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period, or

 

c)the cost to Lenders that in the aggregate hold more than 50% of the aggregate
outstanding principal amount of the Loan then held by Lenders of obtaining
matching deposits in the relevant interbank market for the relevant Interest
Period would be in excess of the LIBO Rate (provided, that no Lender may
exercise its rights under this Section 4.2.c) for amounts up to the difference
between such Lender’s cost of obtaining matching deposits on the date such
Lender becomes a Lender hereunder less the LIBO Rate on such date),

 

then the Facility Agent shall give notice of such determination (hereinafter
called a “Determination Notice”) to the Borrower and each of the Lenders. The
Borrower, the Lenders and the Facility Agent shall then negotiate in good faith
in order to agree upon a mutually satisfactory interest rate and interest period
(or interest periods) to be substituted for those which would otherwise have
applied under this Agreement. If the Borrower, the Lenders and the Facility
Agent are unable to agree upon an interest rate (or rates) and interest period
(or interest periods) prior to the date occurring fifteen (15) Business Days
after the giving of such Determination Notice, the Facility Agent shall (after
consultation with the Lenders) set an interest rate and an interest period (or
interest periods), in each case to take effect at the end of the Interest Period
current at the date of the Determination Notice, which rate (or rates) shall be
equal to the sum of the Floating Rate Margin and the weighted average of the
corresponding interest rates at or about 11:00 a.m. (London time) two (2)
Business Days before the commencement of the relevant Interest Period on Thomson
Reuters’ pages KLIEMMM, GARBIC01 and FINA01 (or such other pages as may replace
Thomson Reuters’ pages

 



29 

 

 

KLIEMMM, GARBIC01 or FINA01 on Thomson Reuters’ service) (or, in the case of
clause (c) above, the lesser of (x) the respective cost to the Lenders of
funding the respective portions of the Loan held by the Lenders and (y) such
weighted average). The Facility Agent shall furnish a certificate to the
Borrower as soon as reasonably practicable after the Facility Agent has given
such Determination Notice setting forth such rate(s). In the event that the
circumstances described in this Section 4.2 shall extend beyond the end of an
interest period agreed or set pursuant hereto, the foregoing procedure shall be
repeated as often as may be necessary.

 

SECTION 4.3. Increased LIBO Rate Loan Costs, etc. If after the Signing Date a
change in any applicable treaty, law, regulation or regulatory requirement or in
the interpretation thereof or in its application to the Borrower, or if
compliance by any Lender with any applicable direction, request, requirement or
guideline (whether or not having the force of law) of any governmental or other
authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority insofar as it may be changed or
imposed after the date hereof, shall:

 

a)subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or

 

b)change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or

 

c)impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the increased capital costs described in Section 4.5 and the reserve
costs described in Section 4.7) or other banking or monetary controls or
requirements which affect the manner in which a Lender shall allocate its
capital resources to its obligations hereunder or require the making of any
special deposits against or in respect of any assets or liabilities of, deposits
with or for the account of, or loans by, any Lender (provided that such Lender
shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder in a manner which is consistent with its present treatment
of the allocation of its capital resources); or

 

d)impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,

 

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its portion of the Loan or maintaining its portion of the
Loan or any part thereof, (ii) to reduce the amount of any payment received by
such Lender or its effective return hereunder or on its capital or (iii) to
cause such Lender to make any payment or to forego any return based on any
amount received or receivable by such Lender hereunder, then and in any such
case if such increase or reduction in the opinion of such Lender materially
affects the

 



30 

 

 

interests of such Lender, (A) such Lender shall (through the Facility Agent)
notify the Borrower of the occurrence of such event and use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
the terms of the BpiFAE Insurance Policy and (if the Fixed Rate applies) the
arrangements with Natixis DAI relating to the CIRR) to designate a different
Lending Office if the making of such a designation would avoid the effects of
such law, regulation or regulatory requirement or any change therein or in the
interpretation thereof and would not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender and (B) the Borrower shall forthwith
upon such demand pay to the Facility Agent for the account of such Lender such
amount as is necessary to compensate such Lender for such additional cost or
such reduction and ancillary expenses, including taxes, incurred as a result of
such adjustment. Such notice shall (i) describe in reasonable detail the event
leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost, (iii)
describe the manner in which such amount has been calculated, (iv) certify that
the method used to calculate such amount is such Lender’s standard method of
calculating such amount, (v) certify that such request is consistent with its
treatment of other borrowers that are subject to similar provisions, and (vi)
certify that, to the best of its knowledge, such change in circumstance is of
general application to the commercial banking industry in such Lender’s
jurisdiction of organization or in the relevant jurisdiction in which such
Lender does business. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that in relation to
increased costs or reductions arising after the Effective Date the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than three months prior to the date
that such Lender notifies the Borrower of the circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.

 

It is acknowledged that the Borrower shall have no liability to compensate any
Lender under this Section for amounts of increased costs that accrue before the
Effective Time on the Actual Delivery Date (with any such amounts arising before
the Effective Time being the responsibility of the Original Borrower).

 

SECTION 4.4. Funding Losses.

 

SECTION 4.4.1. Indemnity. In the event any Lender shall incur any loss or
expense (for the avoidance of doubt excluding loss of profit) by reason of the
liquidation or re-employment (at not less than the market rate) of deposits or
other funds acquired by such Lender, to make, continue or maintain any portion
of the principal amount of its portion of the Loan as a result of:

 

i)any repayment or prepayment or acceleration of the principal amount of such
Lender’s portion of the Loan, other than any repayment made on the date
scheduled for such repayment or (if the Floating Rate applies) any repayment or
prepayment or

 



31 

 

 

    acceleration on a date other than the scheduled last day of an Interest
Period or otherwise scheduled date for repayment or payment; or

 

ii)the relevant portion of the Loan not being made in accordance with the Loan
Request therefor due to the fault of the Borrower or as a result of any of the
conditions precedent set forth in clause 6.1(c) of the Novation Agreement and
Article V not being satisfied,

 

(a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Facility Agent), the Borrower shall, within three
(3) days of its receipt thereof:

 

a)if at that time interest is calculated at the Floating Rate on such Lender’s
portion of the Loan, pay directly to the Facility Agent for the account of such
Lender an amount equal to the amount by which:

 

(i)interest calculated at the Floating Rate (excluding the Floating Rate Margin)
which such Lender would have received on its share of the amount of the Loan
subject to such Funding Losses Event for the period from the date of receipt of
any part of its share in the Loan to the last day of the applicable Interest
Period,

 

exceeds:

 

(ii)the amount which such Lender would be able to obtain by placing an amount
equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Interest Period; or

 

b)if at that time interest is calculated at the Fixed Rate on such Lender’s
portion of the Loan, pay to the Facility Agent the amount notified to it
following the calculation referred to in the next paragraph.

 

Since the Lenders commit themselves irrevocably to the French Authorities in
charge of monitoring the CIRR mechanism, any prepayment (whether voluntary,
involuntary or mandatory, including following the acceleration of the Loan) will
be subject to the mandatory payment by the Borrower of the amount calculated in
liaison with the French Authorities two (2) Business Days prior to the
prepayment date by taking into account the differential (the “Rate
Differential”) between the CIRR and the prevailing market yield (currently
ISDAFIX) for each installment to be prepaid and applying such Rate Differential
to the remaining residual period of such installment and discounting to the net
present value as described below. Each of these Rate Differentials will be
applied to the corresponding installment to be prepaid during the period
starting on the date on which such prepayment is required to be made and ending
on the original Repayment Date (as adjusted following any previous prepayments)
for such installment and:

 



32 

 

 

(A)the net present value of each corresponding amount resulting from the above
calculation will be determined at the corresponding market yield; and

 

(B)if the cumulated amount of such present values is negative, no amount shall
be due to the Borrower or from the Borrower.

 

Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.

 

SECTION 4.4.2. Exclusion In the event that a Lender’s wilful misconduct or gross
negligence has caused the loss or cancellation of the BpiFAE Insurance Policy,
the Borrower shall not be liable to indemnify that Lender under Section 4.4.1
for its loss or expense arising due to the occurrence of the Prepayment Event
referred to in Section 9.1.9.

 

SECTION 4.5. Increased Capital Costs. If after the Signing Date any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority increases the amount of capital required to be
maintained by any Lender or any Person controlling such Lender, and the rate of
return on its or such controlling Person’s capital as a consequence of its
Commitment or its portion of the Loan made by such Lender is reduced to a level
below that which such Lender or such controlling Person would have achieved but
for the occurrence of any such change in circumstance, then, in any such case
upon notice from time to time by such Lender to the Borrower, the Borrower shall
immediately pay directly to such Lender additional amounts sufficient to
compensate such Lender or such controlling Person for such reduction in rate of
return. Any such notice shall (i) describe in reasonable detail the capital
adequacy requirements which have been imposed, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such lowered
return, (iii) describe the manner in which such amount has been calculated,
(iv) certify that the method used to calculate such amount is such Lender’s
standard method of calculating such amount, (v) certify that such request for
such additional amounts is consistent with its treatment of other borrowers that
are subject to similar provisions and (vi) certify that, to the best of its
knowledge, such change in circumstances is of general application to the
commercial banking industry in the jurisdictions in which such Lender does
business. In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable. Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and the terms of the
BpiFAE Insurance Policy and (if the Fixed Rate applies) the arrangements with
Natixis DAI relating to the CIRR) to designate a different Lending Office if the
making of such a designation would avoid such reduction in such rate of return
and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that in relation to
increased costs or reductions arising after the Effective Date the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than three months prior to the date
that such Lender notifies the Borrower of the circumstance giving rise to such
reductions and of such Lender’s intention to

 



33 

 

 

claim compensation therefor; provided further that, if the circumstance giving
rise to such reductions is retroactive, then the three-month period referred to
above shall be extended to include the period of retroactive effect thereof, but
not more than six months prior to the date that such Lender notifies the
Borrower of the circumstance giving rise to such reductions and of such Lender’s
intention to claim compensation therefor.

 

It is acknowledged that the Borrower shall have no liability to compensate any
Lender under this Section for reduced returns that accrue before the Effective
Time on the Actual Delivery Date (with any compensation liability to the Lenders
arising before the Effective Time being the responsibility of the Original
Borrower).

 

SECTION 4.6. Taxes. All payments by the Borrower of principal of, and interest
on, the Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts of such Lender and franchise taxes imposed in lieu of net income taxes
or taxes on receipts, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction, and any taxes imposed under
FATCA (such non-excluded items being called “Covered Taxes”). In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Covered Taxes pursuant to any applicable
law, rule or regulation, then the Borrower will:

 

a)pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

b)promptly forward to the Facility Agent an official receipt or other
documentation satisfactory to the Facility Agent evidencing such payment to such
authority; and

 

c)pay to the Facility Agent for the account of the Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender will equal the full amount such Lender would have
received had no such withholding or deduction been required.

 

Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender hereunder, the Facility Agent or such Lender may pay such Covered
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Covered Taxes (including any
Covered Taxes on such additional amount) shall equal the amount such person
would have received had no such Covered Taxes been asserted.

 

Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions and the terms of the BpiFAE Insurance Policy and (if
the Fixed Rate applies) the arrangements with Natixis DAI relating to the CIRR)
to change the jurisdiction of its Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any

 



34 

 

 

such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.

 

If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Facility Agent for the account of the
respective Lenders the required receipts or other required documentary evidence,
the Borrower shall indemnify the Lenders for any incremental withholding Covered
Taxes, interest or penalties that may become payable by any Lender as a result
of any such failure (so long as such amount did not become payable as a result
of the failure of such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Covered Taxes). For purposes
of this Section 4.6, a distribution hereunder by the Facility Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.

 

If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.

 

Each Lender (and each Participant) agrees with the Borrower and the Facility
Agent that it will (i) in the case of a Lender or a Participant organized under
the laws of a jurisdiction other than the United States (a) provide to the
Facility Agent and the Borrower an appropriately executed copy of Internal
Revenue Service Form W-8ECI certifying that any payments made to or for the
benefit of such Lender or such Participant are effectively connected with a
trade or business in the United States (or alternatively, an Internal Revenue
Service Form W-8BEN claiming the benefits of a tax treaty, but only if the
applicable treaty described in such form provides for a complete exemption from
U.S. federal income tax withholding), or any successor form, on or prior to the
date hereof (or, in the case of any Assignee Lender or Participant, on or prior
to the date of the relevant assignment or participation), in each case attached
to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify the
Facility Agent and the Borrower if the certifications made on any form provided
pursuant to this paragraph are no longer accurate and true in all material
respects and (c) without prejudice to its obligations under Section 4.13,
provide such other tax forms or other documents as shall be prescribed by
applicable law, if any, or as otherwise reasonably requested, to demonstrate, to
the extent applicable, that payments to such Lender Party (or Participant)
hereunder are exempt from withholding under FATCA, and (ii) in all cases,
provide such forms, certificates or other documents, as and when reasonably
requested by the Borrower, necessary to claim any applicable exemption from, or
reduction of, Covered Taxes or any payments made to or for benefit of such
Lender Party or such Participant, provided that the Lender Party or Participant
is legally able to deliver such forms, certificates or other documents. For any
period with respect to which a Lender (or Assignee Lender or Participant) has
failed to provide the Borrower with the foregoing forms (other than if such
failure is due to a change in law occurring after the date on which a form
originally was

 



35 

 

 

required to be provided (which, in the case of an Assignee Lender, would be the
date on which the original assignor was required to provide such form) or if
such form otherwise is not required hereunder) such Lender (or Assignee Lender
or Participant) shall not be entitled to the benefits of this Section 4.6 with
respect to Covered Taxes imposed by reason of such failure.

 

All fees and expenses payable pursuant to Section 11.3 shall be paid together
with value added tax or any similar tax (if any) properly chargeable thereon.
Any value added tax chargeable in respect of any services supplied by a Lender
or an Agent under this Agreement shall, on delivery of the value added tax
invoice, be paid in addition to any sum agreed to be paid hereunder.

 

SECTION 4.7. Reserve Costs. Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall, with effect from the
Effective Time, pay to the Facility Agent for the account of each Lender on the
last day of each Interest Period, so long as the relevant Lending Office of such
Lender is required to maintain reserves against “Eurocurrency liabilities” under
Regulation D of the F.R.S. Board, upon notice from such Lender, an additional
amount equal to the product of the following for the Loan for each day during
such Interest Period:

 

(i)              the principal amount of the Loan outstanding on such day; and

 

(ii)             the remainder of (x) a fraction the numerator of which is the
rate (expressed as a decimal) at which interest accrues on the Loan for such
Interest Period as provided in this Agreement (less, if applicable, the Floating
Rate Margin) and the denominator of which is one minus any increase after the
Signing Date in the effective rate (expressed as a decimal) at which such
reserve requirements are imposed on such Lender minus (y) such numerator; and

 

(iii)           1/360.

 

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.

 

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and the terms of the BpiFAE
Insurance Policy and (if the Fixed Rate applies) the arrangements with Natixis
DAI relating to the CIRR) to avoid the requirement of maintaining such reserves
(including by designating a different Lending Office) if such efforts would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

SECTION 4.8. Payments, Computations, etc.

 

a)Unless otherwise expressly provided, all payments by the Borrower pursuant to
this Agreement or any other Loan Document shall be made by the Borrower to the

 



36 

 

 

Facility Agent for the pro rata account of the Lenders entitled to receive such
payment. All such payments required to be made to the Facility Agent shall be
made, without set-off, deduction or counterclaim, not later than 11:00 a.m., New
York time, on the date due, in same day or immediately available funds through
the New York Clearing House Interbank Payments System (or such other funds as
may be customary for the settlement of international banking transactions in
Dollars), to such account as the Facility Agent shall specify from time to time
by notice to the Borrower. Funds received after that time shall be deemed to
have been received by the Lenders on the next succeeding Business Day.

 

b)Each Lender hereby instructs the Facility Agent, with respect to any portion
of the Loan held by such Lender, to pay directly to such Lender interest thereon
at the Fixed Rate or (in the case of any advanced portion of the Deferred
Tranche, or otherwise if the proviso to Section 5.1.10 applies) the Floating
Rate, on the basis that (if the Fixed Rate applies) such Lender will, where
amounts are payable to Natixis by that Lender under the Interest Stabilisation
Agreement, account directly to Natixis for any such amounts payable by that
Lender under the Interest Stabilisation Agreement to which such Lender is a
party.

 

c)The Facility Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in clause (a) of this Section,
deemed received) remit in same day funds to each Lender its share, if any, of
such payments received by the Facility Agent for the account of such Lender
without any set-off, deduction or counterclaim. All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days. Whenever any payment to be
made shall otherwise be due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing interest and fees, if any, in connection with
such payment.

 

SECTION 4.9. Replacement Lenders, etc. If the Borrower shall be required to make
any payment to any Lender pursuant to Section 4.2(c), 4.3, 4.4, 4.5, 4.6 or 4.7,
the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) terminate
such Lender’s Commitment (where upon the Percentage of each other Lender shall
automatically be adjusted to an amount equal to such Lender’s ratable share of
the remaining Commitments), (b) prepay the affected portion of such Lender’s
Loan in full, together with accrued interest thereon through the date of such
prepayment (provided that the Borrower shall not terminate any Lender’s
Commitment pursuant to clause (a) or prepay any such Lender pursuant to this
clause (b) without replacing such Lender pursuant to the following clause (c)
until a 30-day period shall have elapsed during which the Borrower and the
Facility Agent shall have attempted in good faith to replace such Lender),
and/or (c) replace such Lender with another financial institution reasonably
acceptable to the Facility Agent and (if the Fixed Rate applies) Natixis DAI,
provided that (i) each such transfer shall be either a transfer of all of the
rights and obligations of the transferring Lender under this Agreement or a
transfer of a portion of such rights and obligations made concurrently with
another such transfer or other such transfers that together cover all of the
rights and obligations of the transferring Lender under this

 



37 

 

 

Agreement and (ii) no Lender shall be obligated to make any such transfer as a
result of a demand by the Borrower pursuant to this Section unless and until
such Lender shall have received one or more payments from either the Borrower or
one or more Assignee Lenders in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Loan owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Lender under this Agreement. Each
Lender represents and warrants to the Borrower that, as of the Signing Date (or,
with respect to any Lender not a party hereto on the Signing Date, on the date
that such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account
of such Lender.

 

SECTION 4.10. Sharing of Payments.

 

SECTION 4.10.1. Payments to Lenders. If a Lender (a "Recovering Lender")
receives or recovers any amount from the Borrower other than in accordance with
Section 4.8 (Payments, Computations, etc.) (a "Recovered Amount") and applies
that amount to a payment due under the Loan Documents then:

 

a)      the Recovering Lender shall, within three (3) Business Days, notify
details of the receipt or recovery to the Facility Agent;

 

b)      the Facility Agent shall determine whether the receipt or recovery is in
excess of the amount the Recovering Lender would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with the said Section 4.8, without taking account of any taxes which
would be imposed on the Facility Agent in relation to the receipt, recovery or
distribution; and

 

c)      the Recovering Lender shall, within three (3) Business Days of demand by
the Facility Agent, pay to the Facility Agent an amount (the "Sharing Payment")
equal to such receipt or recovery less any amount which the Facility Agent
determines may be retained by the Recovering Lender as its share of any payment
to be made, in accordance with any applicable provisions of this Agreement.

 

SECTION 4.10.2. Redistribution of payments. The Facility Agent shall treat the
Sharing Payment as if it had been paid by the Borrower and distribute it between
the Lenders (other than the Recovering Lender) (the "Sharing Lenders") in
accordance with the provisions of this Agreement towards the obligations of the
Borrower to the Sharing Lenders.

 

SECTION 4.10.3. Recovering Lender's rights. On a distribution by the Facility
Agent under Section 4.10.2 of a payment received by a Recovering Lender from the
Borrower, as between the Borrower and the Recovering Lender, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by the Borrower.

 

SECTION 4.10.4. Reversal of redistribution If any part of the Sharing Payment
received or recovered by a Recovering Lender becomes repayable and is repaid by
that Recovering Lender, then:

 



38 

 

 

 

a)each Sharing Lender shall, upon request of the Facility Agent, pay to the
Facility Agent for the account of that Recovering Lender an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Lender for its proportion of any
interest on the Sharing Payment which that Recovering Lender is required to pay)
(the "Redistributed Amount"); and

 

b)as between the Borrower and each relevant Sharing Lender, an amount equal to
the relevant Redistributed Amount will be treated as not having been paid by the
Borrower.

 

SECTION 4.10.5. Exceptions.

 

a)This Section 4.10 shall not apply to the extent that the Recovering Lender
would not, after making any payment pursuant to this Section 4.10, have a valid
and enforceable claim against the Borrower.

 

b)A Recovering Lender is not obliged to share with any other Lender any amount
which the Recovering Lender has received or recovered as a result of taking
legal or arbitration proceedings, if:

 

(i)it notified the other Lender of the legal or arbitration proceedings; and

 

(ii)the other Lender had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

SECTION 4.11. Set-off. Upon the occurrence and during the continuance of an
Event of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10. Each Lender agrees promptly to notify
the Borrower and the Facility Agent after any such set-off and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of set-off under applicable law or otherwise) which such Lender may have.

 

SECTION 4.12. Use of Proceeds. a). The Borrower shall apply the proceeds of the
Loan made available to the Borrower in respect of the Additional Advances for
the purpose of making payments of, or reimbursing the Borrower for payments
already made for, the amounts referred to in clauses 5.2, 5.3 and/or 5.4 of the
Novation Agreement and, without limiting the foregoing, no proceeds of the Loan
will be used to acquire any equity security of a class which is registered
pursuant to Section 12 of the Securities Exchange Act of 1934 or any “margin
stock”, as defined in F.R.S. Board Regulation U. b) The Deferred Tranche shall
be used for the purpose set out in Recital (D) and, accordingly, the provisions
of sub-section a) above shall not apply to the proceeds of the Deferred Tranche.

 



39

 

 





SECTION 4.13. FATCA Information.

 

a)Subject to paragraph c) below, each party (other than the Borrower) shall,
within ten Business Days of a reasonable request by another party (other than
the Borrower):

 

(i)confirm to that other party whether it is:

 

(A)a FATCA Exempt Party; or

 

(B)not a FATCA Exempt Party;

 

(ii)supply to that other party such forms, documentation and other information
relating to its status under FATCA as that other party reasonably requests for
the purposes of that other party's compliance with FATCA;

 

(iii)supply to that other party such forms, documentation and other information
relating to its status as that other party reasonably requests for the purposes
of that other party's compliance with any other law, regulation, or exchange of
information regime.

 

b)If a party confirms to another party pursuant to paragraph (a)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not or
has ceased to be a FATCA Exempt Party, that party shall notify that other party
reasonably promptly.

 

c)Paragraph a) above shall not oblige any Lender or the Facility Agent to do
anything, and paragraph a)(iii) above shall not oblige any other party to do
anything, which would or might in its reasonable opinion constitute a breach of:

 

(i)any law or regulation;

 

(ii)any fiduciary duty; or

 



(iii)any duty of confidentiality.

 

d)If a party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such party shall be treated for the purposes
of the Loan Documents (and payments under them) as if it is not a FATCA Exempt
Party until such time as the party in question provides the requested
confirmation, forms, documentation or other information.

 

e)Each party may make a FATCA Deduction from a payment under this Agreement that
it is required to be made by FATCA, and any payment required in connection with
that FATCA Deduction, and no party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.

  



40

 

 

SECTION 4.14. Resignation of the Facility Agent. The Facility Agent shall resign
(and, to the extent applicable, shall use reasonable endeavours to appoint a
successor Facility Agent) if, either:

 

a)the Facility Agent fails to respond to a request under Section 4.13 and a
Lender reasonably believes that the Facility Agent will not be (or will have
ceased to be) a FATCA Exempt Party;

 

b)the information supplied by the Facility Agent pursuant to Section 4.13
indicates that the Facility Agent will not be (or will have ceased to be) a
FATCA Exempt Party; or

 

c)the Facility Agent notifies the Lenders that the Facility Agent will not be
(or will have ceased to be) a FATCA Exempt Party;

 

and (in each case) a Lender reasonably believes that a party to this Agreement
will be required to make a FATCA Deduction that would not be required if the
Facility Agent were a FATCA Exempt Party, and that Lender, by notice to the
Facility Agent, requires it to resign.

 

SECTION 4.15. Deferred Costs. Independently to any other obligation to pay
costs, expenses or interest under or in connection with this Agreement, the
Borrower shall as a separate obligation, also pay to the Facility Agent (for
distribution to each Lender) deferred costs in respect of any drawn portion of
the Deferred Tranche at the Deferred Costs Percentage for each Interest Period
during which any part of the Deferred Tranche remains outstanding. Whilst not an
interest liability, such deferred costs shall be charged from and including the
first day of the applicable Interest Period in which an amount of the Deferred
Tranche is outstanding to (but not including) the last day of such Interest
Period, and will be payable semi-annually in arrears on each Repayment Date. Any
deferred costs payable in accordance with this Section 4.15 shall be calculated
on the basis of the actual number of days elapsed over a year comprised of 360
days.

 

ARTICLE V

 

CONDITIONS TO BORROWING

 

SECTION 5.1. Advance of the Loan. The obligation of the Lenders to fund the
relevant portion of the Loan to be made available on the Actual Delivery Date
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 5.1. The Facility Agent shall
advise the Lenders of the satisfaction of the conditions precedent set forth in
this Section 5.1 prior to funding on the Actual Delivery Date. Save for Section
5.1.12 below, no provision of this Section 5 shall be applicable to a deemed
advance of the Deferred Tranche.

 

SECTION 5.1.1. Resolutions, etc. The Facility Agent shall have received from the
Borrower:

 



41

 

 

a)a certificate of its Secretary or Assistant Secretary as to the incumbency and
signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:

 

(x) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and

 

(y) Organic Documents of the Borrower,

 

and upon which certificate the Lenders may conclusively rely until the Facility
Agent shall have received a further certificate of the Secretary or Assistant
Secretary of the Borrower canceling or amending such prior certificate; and

 

b)a Certificate of Good Standing issued by the relevant Liberian authorities in
respect of the Borrower.

 

SECTION 5.1.2. Opinions of Counsel. The Facility Agent shall have received
opinions, addressed to the Facility Agent and each Lender from:

 

a)Watson Farley & Williams LLP, counsel to the Borrower, as to Liberian Law,
covering the matters set forth in Exhibit B-1 hereto (and which shall be updated
to include reference to the Escrow Account Security);

 

b)Norton Rose Fulbright LLP, counsel to the Facility Agent and the Lenders,
covering the matters set forth in Exhibit B-2 hereto (and which shall be updated
to include reference to the Escrow Account Security) and, if the BpiFAE
Insurance Policy is to be re-issued or replaced on or about the Actual Delivery
Date, Exhibit B-3 hereto; and

 

c)Clifford Chance US LLP, United States tax counsel to the Facility Agent for
the benefit of the Lenders, covering the matters set forth in Exhibit B-4
hereto,

 



each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.

 

SECTION 5.1.3. BpiFAE Insurance Policy. The Facility Agent or the ECA Agent
shall have received the BpiFAE Insurance Policy duly issued and BpiFAE shall not
have, prior to the advance of the Loan, delivered to the Facility Agent or the
ECA Agent any notice seeking the cancellation, suspension or termination of the
BpiFAE Insurance Policy or the suspension of the drawing of the Additional
Advances under this Agreement.

 

SECTION 5.1.4. Closing Fees, Expenses, etc. The Facility Agent shall have
received for its own account, or for the account of each Lender or BpiFAE, as
the case may be, all fees that the Borrower shall have agreed in writing to pay
to the Facility Agent (whether for its own account or for the account of any of
the Lenders) that are due and owing as of the date of such funding and all
invoiced expenses of the Facility Agent (including the agreed fees and expenses
of counsel to the Facility Agent and the BpiFAE

 



42

 

 

Premium) required to be paid by the Borrower pursuant to Section 11.3 or that
the Borrower has otherwise agreed in writing to pay to the Facility Agent, in
each case on or prior to the date of such funding.

 

SECTION 5.1.5. Compliance with Warranties, No Default, etc. Both before and
after giving effect to the funding of the Loan the following statements shall be
true and correct:

 

a)the representations and warranties set forth in Article VI (excluding,
however, those set forth in Section 6.10) shall be true and correct in all
material respects except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct, with the same effect as if then made; and

 

b)no Default and no Prepayment Event and no event which (with notice or lapse of
time or both) would become a Prepayment Event shall have then occurred and be
continuing.

 

SECTION 5.1.6. Loan Request. The Facility Agent shall have received a Loan
Request duly executed by the Borrower together with:

 

a)where an Additional Advance is requested in respect of the Non-Yard Costs, the
Delivery Non-Yard Costs Certificate;

 

b)certified as true (by the Builder) copies of the invoice and supporting
documents received by the Builder from the Borrower pursuant to Appendix C of
the Construction Contract in relation to the Paid Non-Yard Costs to be financed
as at the time of issue and a declaration from the Borrower and the Builder in
substantially the form set forth in Exhibit D hereto that the requirement for a
minimum 30% French content in respect of Non-Yard Costs and change orders in
aggregate has been fulfilled;

 

c)a copy of the final commercial invoice from the Builder showing the amount of
the Contract Price (including the Non-Yard Costs and the Other Basic Contract
Price Increases) and the portion thereof payable to the Builder on the Actual
Delivery Date under the Construction Contract; and

  

d)copies of the wire transfers for all payments by the Borrower to the Builder
under the Construction Contract in respect of the Basic Contract Price to the
extent not already provided as part of the drawdown conditions for drawdowns
made by the Original Borrower.

 

SECTION 5.1.7. Foreign Exchange Counterparty Confirmations. The Facility Agent
shall have received the documentation and other information referred to in
clause 5.6 of the Novation Agreement.

 

SECTION 5.1.8. Protocol of delivery. The Facility Agent shall have received a
copy of the protocol of delivery and acceptance under the Construction Contract
duly signed by the Builder and the Borrower or Celebrity Apex Inc.

 



43

 

 

SECTION 5.1.9. Title to Purchased Vessel. The Facility Agent shall have received
evidence that the Purchased Vessel is legally and beneficially owned by the
Borrower or Celebrity Apex Inc., free of all recorded Liens, other than Liens
permitted by Section 7.2.3 and, to the extent not yet discharged, the Mortgage
(as defined in the Novation Agreement).

 

SECTION 5.1.10. Interest Stabilisation. The ECA Agent shall have received a duly
executed fixed rate approval from Natixis DAI issued to the Lenders in respect
of the CIRR applicable to the Loan and shall have been informed by the French
Authorities of the conditions of the interest make-up mechanisms (stabilisation
du taux d'intérêt) applicable to the Loan under the applicable Interest
Stabilisation Agreement in respect of the Lenders, such conditions to specify,
among other things, that the CIRR has been retained under the interest make-up
mechanisms applicable to the Loan.

 

In relation to Section 5.1.10, if a Lender (an “Ineligible Lender”) becomes
ineligible or otherwise ceases to be a party to an Interest Stabilisation
Agreement, it shall promptly upon becoming aware thereof (and by no later than
15 Business Days before the anticipated Actual Delivery Date) notify the
Borrower, the ECA Agent and the Facility Agent.

 

Following receipt of such a notice, the ECA Agent (through the Facility Agent)
shall give to the Borrower at least 10 Business Days’ prior notice stating if
the condition precedent in Section 5.1.10 will not be satisfied due to the
Ineligible Lender but would be satisfied by the replacement of the Ineligible
Lender as set out below, with such replacement to take effect for the purpose of
this Section on the Actual Delivery Date.

 

On its receipt of such notice from the ECA Agent, the Borrower shall be
entitled, at any time thereafter and without prejudice to any rights and
remedies it may have against such Ineligible Lender pursuant to Section 3.3.3,
to replace such Ineligible Lender with another bank or financial institution
reasonably acceptable to the Facility Agent, BpiFAE and Natixis DAI with effect
from the Actual Delivery Date, provided that (i) each such transfer shall be
either a transfer of all of the rights and obligations of the Ineligible Lender
under this Agreement or a transfer of a portion of such rights and obligations
made concurrently with another such transfer or other such transfers that
together cover all of the rights and obligations of the Ineligible Lender under
this Agreement and (ii) no Lender shall be obligated to make effective any such
transfer as a result of a demand by the Borrower pursuant to this Section unless
and until such Lender shall have received one or more payments from one or more
Assignee Lenders in an aggregate amount equal to the aggregate outstanding
principal amount of the portion of the Novated Loan Balance which, immediately
following the Novation Effective Time, would have been owing to such Lender
pursuant to Section 2.3 b) had that Lender not been replaced prior to the
Novation Effective Time. The ECA Agent and the Facility Agent shall, at the
request of the Borrower, use reasonable efforts to assist the Borrower in
finding a bank or financial institution acceptable to the Borrower to replace
such Ineligible Lender, and taking such other steps that may be reasonably
required and which are within the control of the ECA Agent and the Facility
Agent to assist with the satisfaction of the condition precedent in Section
5.1.10 prior to funding on the Actual Delivery Date.

 

Provided however the Borrower shall be entitled, without prejudice to its rights
and remedies pursuant to Section 3.3.3, to elect that if at the Actual Delivery
Date the condition

 



44

 

 

precedent in Section 5.1.10 is not satisfied the Floating Rate should apply to
the Loan, such election to be made by notice in writing to the Facility Agent
not less than five (5) Business Days prior to the anticipated Actual Delivery
Date in which event, subject to the approval of BpiFAE, the Loan shall bear
interest at the Floating Rate and the condition set out in Section 5.1.10 shall
be deemed waived by the Lenders.

 

The ECA Agent (through the Facility Agent) shall, promptly after the Borrower’s
request, advise the Borrower whether it is aware (based solely on information
obtained from Natixis DAI and other French Authorities and/or received from the
Lenders at the time of any such request and without any liability on the ECA
Agent for the accuracy of that information) that the condition precedent in
Section 5.1.10 will not or may not be satisfied as required by Section 5.1.10.

 

SECTION 5.1.11. Escrow Account Security. The Facility Agent shall have received
the Escrow Account Security duly executed by the Borrower together with a duly
executed notice of charge and acknowledgement thereto executed by the Borrower
and the Escrow Account Bank respectively.

 

SECTION 5.1.12. Deferred Tranche. The Deferred Tranche shall only be advanced
pursuant to Section 2.3 and Recital (D) if prior to the date of the first such
advance, the ECA Agent and the Facility Agent shall have received:

 

a)the BpiFAE Insurance Policy duly signed and issued in respect of the Deferred
Tranche either (i) in an original with ‘wet-ink’ signature(s) or (ii) if the
execution of an original of the BpiFAE Insurance Policy is not practicable at
the relevant time (having regard to the logistical difficulties caused by
COVID-19), electronically signed and initialed, together with written
confirmation from BpiFAE that (A) such electronic signature is binding upon
BpiFAE, (B) BpiFAE will send an original executed ‘wet-ink’ version of the
BpiFAE Insurance Policy to the ECA Agent and the Facility Agent as soon as
practicable (again, having regard to the logistical difficulties caused by
COVID-19) and (C) such electronically signed BpiFAE Insurance Policy is valid
and enforceable irrespective of whether the signed and regularized ‘wet-ink’
policy has at that time been produced and circulated, and in each case, BpiFAE
shall not have, prior to any deemed advance of the Deferred Tranche, delivered
to the Facility Agent or the ECA Agent any notice seeking the cancellation,
suspension or termination of the BpiFAE Insurance Policy or the suspension of
the deemed advance of the Deferred Tranche under this Agreement;



 

b)an opinion from Norton Rose Fulbright LLP, counsel to the Facility Agent and
the Lenders, on matters relating to the conformity of the BpiFAE Insurance
Policy issued by BpiFAE in accordance with paragraph a) above with the
arrangements relating to the Deferred Tranche set out in this Agreement;

 

c)written confirmation from BpiFAE that the Borrower has paid any additional
BpiFAE Premium then due and payable in respect of the issuance of the BpiFAE
Insurance Policy referred to in paragraph a) above (and as contemplated by
clause 5.3 of the Second Supplemental Agreement); and

 



45

 

 

d)written confirmation from the Borrower that no Prepayment Event under Section
9.1.11 or 9.1.12 has occurred and is continuing.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Facility Agent to enter into this Agreement and to
make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Actual Delivery
Date and the date of each deemed advance of the Deferred Tranche (except as
otherwise stated).

 

SECTION 6.1. Organization, etc. The Borrower is a corporation validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses, permits, consents and other approvals necessary to
enter into each Loan Document and to perform the Obligations.

 

SECTION 6.2. Due Authorization, Non-Contravention, etc. The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:

 

a)contravene the Borrower’s Organic Documents;

 

b)contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

 

c)contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

 

d)contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or

 

e)result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 6.3. Government Approval, Regulation, etc. No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document
(except for authorizations or approvals not required to be obtained on or prior
to the Actual Delivery Date or that have been obtained or actions not required
to be taken on or prior to the Actual Delivery Date or that have been taken).
The Borrower holds all governmental licenses,

 



46

 

 

permits and other approvals required to conduct its business as conducted by it
on the Actual Delivery Date, except to the extent the failure to hold any such
licenses, permits or other approvals would not have a Material Adverse Effect.

 

SECTION 6.4. Compliance with Environmental Laws. The Borrower is in compliance
with all applicable Environmental Laws, except to the extent that the failure to
so comply would not have a Material Adverse Effect.

 

SECTION 6.5. Validity, etc. This Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.

 

SECTION 6.6. No Default, Event of Default or Prepayment Event. No Default, Event
of Default or Prepayment Event has occurred and is continuing.

 

SECTION 6.7. Litigation. There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, that (i) except as set forth in filings made by the Borrower with the
SEC in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.

 

SECTION 6.8. The Purchased Vessel. Immediately following the delivery of the
Purchased Vessel to the Borrower under the Construction Contract, the Purchased
Vessel will be:

 

a)legally and beneficially owned by the Borrower or one of the Borrower’s wholly
owned Subsidiaries,

 

b)registered in the name of the Borrower or one of the Borrower’s wholly owned
Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,

 

c)classed as required by Section 7.1.4(b),

 

d)free of all recorded Liens, other than Liens permitted by Section 7.2.3,

 

e)insured against loss or damage in compliance with Section 7.1.5, and

 

f)exclusively operated by or chartered to the Borrower or one of the Borrower’s
wholly owned Subsidiaries.

 

SECTION 6.9. Obligations rank pari passu; Liens.

 

a)The Obligations rank at least pari passu in right of payment and in all other
respects with all other unsecured unsubordinated Indebtedness of the Borrower
other than Indebtedness preferred as a matter of law.

 



47

 

 

b)As at the date of this Agreement, the provisions of this Agreement which
permit or restrict the granting of Liens are no less favorable than the
provisions permitting or restricting the granting of Liens in any other
agreement entered into by the Borrower with any other person providing financing
or credit to the Borrower.

 

SECTION 6.10. Withholding, etc.. As of the Signing Date, no payment to be made
by the Borrower under any Loan Document is subject to any withholding or like
tax imposed by any Applicable Jurisdiction.

 

SECTION 6.11. No Filing, etc. Required. No filing, recording or registration and
no payment of any stamp, registration or similar tax is necessary under the laws
of any Applicable Jurisdiction to ensure the legality, validity, enforceability,
priority or admissibility in evidence of this Agreement or the other Loan
Documents (except for filings, recordings, registrations or payments not
required to be made on or prior to the Actual Delivery Date or that have been
made).

 

SECTION 6.12. No Immunity. The Borrower is subject to civil and commercial law
with respect to the Obligations. Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).

 

SECTION 6.13. Investment Company Act. The Borrower is not required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 



SECTION 6.14. Regulation U. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U. Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.

 

SECTION 6.15. Accuracy of Information. The financial and other information
(other than financial projections or other forward looking information)
furnished to the Facility Agent and the Lenders in writing by or on behalf of
the Borrower by its chief financial officer, treasurer or corporate controller
in connection with the negotiation of this Agreement is, when taken as a whole,
to the best knowledge and belief of the Borrower, true and correct and contains
no misstatement of a fact of a material nature. All financial projections, if
any, that have been furnished to the Facility Agent and the Lenders in writing
by or on behalf of the Borrower by its chief financial officer, treasurer or
corporate controller in connection with this Agreement have been or will be
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time made (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the projections
will be realized). All financial and other information furnished to the Facility

 



48

 

 

Agent and the Lenders in writing by or on behalf of the Borrower by its chief
financial officer, treasurer or corporate controller after the date of this
Agreement shall have been prepared by the Borrower in good faith.

 

SECTION 6.16. Compliance with Laws. The Borrower is in compliance with all
applicable laws, rules, regulations and orders, except to the extent that the
failure to so comply does not and could not reasonably be expected to have a
Material Adverse Effect, and the Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions. The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions, in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Borrower being
designated as a Sanctioned Person. None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

 

ARTICLE VII

 

COVENANTS

 

SECTION 7.1. Affirmative Covenants. The Borrower agrees with the Facility Agent
and each Lender that, from the Effective Date (or, where applicable, from such
time as may be stated in any applicable provision below) until all Commitments
have terminated and all Obligations have been paid in full, the Borrower will
perform the obligations set forth in this Section 7.1.

 



SECTION 7.1.1. Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to the Facility Agent or, in the case of
paragraphs j) and k) below, the Facility Agent and the ECA Agent (in each case
with sufficient copies for distribution to each Lender) the following financial
statements, reports, notices and information:

 

a)as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the SEC for such Fiscal Quarter, containing unaudited consolidated
financial statements of the Borrower for such Fiscal Quarter (including a
balance sheet and profit and loss statement) prepared in accordance with GAAP,
subject to normal year-end audit adjustments;

 

b)as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing audited consolidated financial statements of the Borrower for
such Fiscal Year prepared in accordance with GAAP (including a balance sheet and

 



49

 

 

  profit and loss statement) and audited by PricewaterhouseCoopers LLP or
another firm of independent public accountants of similar standing;

 

c)together with each of the statements delivered pursuant to the foregoing
clause (a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Facility Agent);

 

d)as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

 

e)as soon as the Borrower becomes aware thereof, notice of any Material
Litigation except to the extent that such Material Litigation is disclosed by
the Borrower in filings with the SEC;

 

f)as soon as the Borrower becomes aware thereof, notice of any event which, in
its reasonable opinion, would be expected to materially adversely affect the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole;

 

g)promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange;

 

h)such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Facility Agent may from time to time reasonably request (including an update to
any information and projections previously provided to the Lenders where these
have been prepared and are available);

 

i)as soon as the Borrower becomes aware thereof, notice (with a copy to the ECA
Agent and BpiFAE) of any matter that has, or may, result in a breach of section
7.1.8;

 

j)during the Advanced Loan Deferral Period, as soon as available and in any
event no later than five (5) days after the end of each monthly period starting
on April 1, 2020, a written report containing cash-flow projections for the
period from the date of the relevant report until 31 March 2022;

 

k)during the period commencing upon the expiry of the Advanced Loan Deferral
Period and ending on the date the Deferred Tranche is repaid in full, as soon as
available and in any event within thirty (30) days after the end of each
quarterly period starting with the quarterly period commencing on April 1, 2021
and ending on June 30, 2021, a written report containing cash-flow projections
for the 24 months succeeding the date of the relevant quarterly report; and

 



50

 

 

l)on one occasion during each calendar year from the start of the Advanced Loan
Deferral Period until the Deferred Tranche has been repaid in full, the
environmental plan of the Borrower as required to be published pursuant to the
letter of the Borrower dated April 27, 2020 and which is referred to in the
Second Supplemental Agreement,

 

provided that information required to be furnished to the Facility Agent under
subsections (a), (b), (g) and (l) of this Section 7.1.1 shall be deemed
furnished to the Facility Agent when available free of charge on the Borrower’s
website at http://www.rclinvestor.com or the SEC’s website at
http://www.sec.gov.

 

SECTION 7.1.2. Approvals and Other Consents. The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) the
operation of the Purchased Vessel in compliance with all applicable laws,
except, in each case, to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents, permits and
approvals would not be expected to have a Material Adverse Effect.

 

SECTION 7.1.3. Compliance with Laws, etc. The Borrower will, and will cause each
of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clauses
(a) and (f) below) to the extent that the failure to so comply would not have a
Material Adverse Effect, which compliance shall in any case include (but not be
limited to):

 

a)in the case of the Borrower, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 7.2.6);

 

b)in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

 



c)the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings;

 

d)compliance with all applicable Environmental Laws;

 

e)compliance with all anti-money laundering and anti-corrupt practices laws
applicable to the Borrower, including by not making or causing to be made any
offer, gift or payment, consideration or benefit of any kind to anyone, either
directly or indirectly, as an inducement or reward for the performance of any of
the transactions contemplated by this agreement to the extent the same would be
in contravention of such applicable laws; and

 

f)the Borrower will maintain in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 7.1.4. The Purchased Vessel. The Borrower will:

 



51

 

 

a)cause the Purchased Vessel to be exclusively operated by or chartered to the
Borrower or one of the Borrower’s wholly owned Subsidiaries, provided that the
Borrower or such Subsidiary may charter out the Purchased Vessel (i) to entities
other than the Borrower and the Borrower’s wholly owned Subsidiaries and (ii) on
a time charter with a stated duration not in excess of one year;

 

b)cause the Purchased Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing;

 

c)provide the following to the Facility Agent with respect to the Purchased
Vessel:

 

(i)                 evidence as to the ownership of the Purchased Vessel by the
Borrower or one of the Borrower’s wholly owned Subsidiaries; and

 

(ii)              evidence of no recorded Liens on the Purchased Vessel, other
than Liens permitted pursuant to Section 7.2.3;

 

d)within seven days after the Actual Delivery Date, provide the following to the
Facility Agent with respect to the Purchased Vessel:

 

(i)                 evidence of the class of the Purchased Vessel; and

 

(ii)              evidence as to all required insurance being in effect with
respect to the Purchased Vessel; and

 

e)on or before the later of (i) 31 July and (ii) 30 days after its own receipt
of a Statement of Compliance in each calendar year, supply, or procure the
supply, to the Facility Agent (for distribution to BpiFAE and the Lenders) (in
each case at the cost of the Borrower) of all information necessary in order for
any Lender to comply with its obligations under the Poseidon Principles in
respect of the preceding year, including, without limitation, all ship fuel oil
consumption data required to be collected and reported in accordance with
Regulation 22A of Annex VI (as collated and reported to the Purchased Vessel’s
flag state using the verification report submitted to that flag state) and any
Statement of Compliance, in each case relating to the Purchased Vessel for the
preceding calendar year, provided always that such information shall be
confidential information for the purposes of Section 11.15 and, accordingly, no
Lender shall publicly disclose such information with the identity of the
Purchased Vessel or the Borrower (or, if applicable, the Borrower’s wholly owned
Subsidiary that then owns the Purchased Vessel) without the prior written
consent of the Borrower (it being expressly agreed however that, in accordance
with the Poseidon Principles, such information will form part of the information
published regarding the relevant Lender’s portfolio climate alignment).

 



SECTION 7.1.5. Insurance. The Borrower will maintain or cause to be maintained
with responsible insurance companies insurance with respect to the Purchased
Vessel against such casualties, third-party liabilities and contingencies and in
such amounts, in each case, as is customary for other businesses of similar size
in the passenger cruise line industry (provided that in no event will the
Borrower or any Subsidiary be required to obtain any business interruption, loss
of hire or delay in delivery insurance) and

 



52

 

 

will, upon request of the Facility Agent, furnish to the Facility Agent (with
sufficient copies for distribution to each Lender) at reasonable intervals a
certificate of a senior officer of the Borrower setting forth the nature and
extent of all insurance maintained by the Borrower and certifying as to
compliance with this Section.

 

SECTION 7.1.6. Books and Records. The Borrower will keep books and records that
accurately reflect all of its business affairs and transactions and permit the
Facility Agent and each Lender or any of their respective representatives, at
reasonable times and intervals and upon reasonable prior notice, to visit each
of its offices, to discuss its financial matters with its officers and to
examine any of its books or other corporate records.

 

SECTION 7.1.7. BpiFAE Insurance Policy/French Authority Requirements. The
Borrower shall, on the reasonable request of the ECA Agent or the Facility
Agent, provide such other information as required under the BpiFAE Insurance
Policy and/or the Interest Stabilisation Agreement as necessary to enable the
ECA Agent or the Facility Agent to obtain the full support of the relevant
French Authority pursuant to the BpiFAE Insurance Policy and/or the Interest
Stabilisation Agreement (as the case may be). The Borrower must pay to the ECA
Agent or the Facility Agent the amount of all reasonable costs and expenses
reasonably incurred by the ECA Agent or the Facility Agent in connection with
complying with a request by any French Authority for any additional information
necessary or desirable in connection with the BpiFAE Insurance Policy or the
Interest Stabilisation Agreement (as the case may be); provided that the
Borrower is consulted before the ECA Agent or Natixis incurs any such cost or
expense.

 

SECTION 7.1.8. Performance of shipbuilding contract obligations. The Borrower
shall (and shall procure that each of its Subsidiaries shall) comply with its
contractual commitments under and in respect of (i) each shipbuilding contract
in existence as at the Deferred Tranche Effective Date (or which comes into
existence at any time in which an amount of the Deferred Tranche remains
outstanding) entered into with the Builder and (ii) any option agreements or
similar binding contractual commitments (whether in respect of a firm order of a
vessel or otherwise) in existence at the Deferred Tranche Effective Date (or
which comes into existence at any time in which an amount of the Deferred
Tranche remains outstanding) entered into by the Borrower (or its Subsidiary)
and the Builder in connection with the potential entry into a shipbuilding
contract at a future point in time (it being agreed that such obligation shall
not require the Borrower or the relevant Subsidiary (as applicable) to exercise
any option or other contractual right thereunder), save that this section 7.1.8
shall be subject to any change of any such shipbuilding contract, option
agreement, contract or other related document if such change has, in
consultation with BpiFAE, been agreed between the Borrower or, as the case may
be, relevant Subsidiary and the Builder

 





SECTION 7.2. Negative Covenants. The Borrower agrees with the Facility Agent and
each Lender that, from the Effective Date until all Commitments have terminated
and all Obligations have been paid and performed in full, the Borrower will
perform the obligations set forth in this Section 7.2.

 

SECTION 7.2.1. Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any principal business activity other than
those engaged in by the Borrower and its Subsidiaries on the date hereof and
other business

 



53

 

 

activities reasonably related, ancillary or complimentary thereto or that are
reasonable extensions thereof.

 

SECTION 7.2.2. Indebtedness. The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:

 

a)Indebtedness secured by Liens of the type described in Section 7.2.3;

 

b)Indebtedness owing to the Borrower or a direct or indirect Subsidiary of the
Borrower;

 

c)Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the Effective Date;

 

d)Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 7.2.3(b), at
any one time outstanding not exceeding (determined at the time of creation of
such Lien or the incurrence by any Existing Principal Subsidiary of such
Indebtedness, as applicable) 10.0% of the total assets of the Borrower and its
Subsidiaries taken as a whole as determined in accordance with GAAP as at the
last day of the most recent ended Fiscal Quarter;

 

e)obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes; and

 

f)Indebtedness of Silversea Cruise Holding Ltd. and its Subsidiaries
(“Silversea”) identified in Section 1 of Exhibit I hereto.

 



SECTION 7.2.3. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:

 

a)Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

 

b)in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without

 



54

 

 

  duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not exceeding (determined at the time of creation of such Lien or
the incurrence by any Existing Principal Subsidiary of such indebtedness, as
applicable) 10.0% of the total assets of the Borrower and its Subsidiaries (the
“Lien Basket Amount”) taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter; provided, however that,
if, at any time, the Senior Debt Rating of the Borrower is less than Investment
Grade as given by both Moody’s and S&P, the Lien Basket Amount shall be the
greater of (x) 5.0% of the total assets of the Borrower and its Subsidiaries
taken as a whole as determined in accordance with GAAP as at the last day of the
most recent ended Fiscal Quarter and (y) $735,000,000;

 

c)Liens on assets acquired after the Effective Date by the Borrower or any of
its Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

 

d)Liens on any asset of any corporation that becomes a Subsidiary of the
Borrower (other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;

 

e)Liens securing Government-related Obligations;

 



f)Liens for taxes, assessments or other governmental charges or levies not at
the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

 

g)Liens of carriers, warehousemen, mechanics, material-men and landlords
incurred in the ordinary course of business for sums not overdue by more than 60
days or being diligently contested in good faith by appropriate proceedings;

 

h)Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

 

i)Liens for current crew’s wages and salvage;

 

j)Liens arising by operation of law as the result of the furnishing of
necessaries for any Vessel so long as the same are discharged in the ordinary
course of business or are being diligently contested in good faith by
appropriate proceedings;

 

k)Liens on Vessels that:

 



55

 

 

(i)                 secure obligations covered (or reasonably expected to be
covered) by insurance;

 

(ii)              were incurred in the course of or incidental to trading such
Vessel in connection with repairs or other work to such Vessel; or

 

(iii)            were incurred in connection with work to such Vessel that is
required to be performed pursuant to applicable law, rule, regulation or order;

 

provided that, in each case described in this clause (k), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;

 

l)normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights in favor of banks or
other depository institutions;

 

m)Liens in respect of rights of set-off, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business;

 

n)Liens on cash or Cash Equivalents or marketable securities securing
obligations in respect of Hedging Instruments not incurred for speculative
purposes or securing letters of credit that support such obligations;

 

o)deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business and deposits
securing liabilities to insurance carriers under insurance or self-insurance
arrangements;

 

p)easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary;

 

q)licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries; and

 

r)Liens on any property of Silversea identified in Section 2 of Exhibit I
hereto.

 

SECTION 7.2.4. Financial Condition. The Borrower will not permit:

 

a)Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

 



56

 

 

b)Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of
any Fiscal Quarter.

 

In addition, if, at any time, the Senior Debt Rating of the Borrower is less
than Investment Grade as given by both Moody’s and S&P, the Borrower will not
permit Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing on January
1, 2007 and ending on the last day of the Fiscal Quarter most recently ended
(treated for these purposes as a single accounting period, but in any event
excluding any Fiscal Quarters for which the Borrower and its Subsidiaries have a
consolidated net loss).

 

SECTION 7.2.5. [Intentionally omitted]

 

SECTION 7.2.6. Consolidation, Merger, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation except:

 

a)any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and

 

b)so long as no Event of Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower or any of its Subsidiaries may merge
into any other Person, or any other Person may merge into the Borrower or any
such Subsidiary, or the Borrower or any of its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets of any Person, in each
case so long as:

 

(i)                 after giving effect thereto, the Stockholders’ Equity of the
Borrower and its Subsidiaries is at least equal to 90% of such Stockholders’
Equity immediately prior thereto; and

 

(ii)              in the case of a merger involving the Borrower where the
Borrower is not the surviving corporation, (and without prejudice to the
provisions of Sections 3.2b) and c) and 9.1.10, which shall not restrict the
proposed merger but which can still apply to the extent that the proposed merger
would give rise to any of the events or circumstances contemplated by such
Sections):

 

(A)the surviving corporation shall have assumed in a writing, delivered to the
Facility Agent, all of the Borrower’s obligations hereunder and under the other
Loan Documents; and

 

(B)the surviving corporation shall, promptly upon the request of the Facility
Agent or any Lender, supply such documentation and other evidence as is
reasonably requested by the Facility Agent

 



57

 

 

  or any Lender in order for the Facility Agent or such Lender to carry out and
be satisfied it has complied with the results of all necessary “know your
customer” or other similar checks under all applicable laws and regulations.

 

SECTION 7.2.7. Asset Dispositions, etc. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, :

 

all or substantially all of the assets of (a) the Borrower or (b) the
Subsidiaries of the Borrower, taken as a whole, except sales of assets between
or among the Borrower and Subsidiaries of the Borrower.

 

SECTION 7.3. Lender incorporated in the Federal Republic of Germany. The
representations and warranties and covenants given in Sections 6.16 and 7.1.3(f)
respectively shall only be given, and be applicable to, a Lender incorporated in
the Federal Republic of Germany insofar as the giving of and compliance with
such representations and warranties do not result in a violation of or conflict
with section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) (in conjunction with section 4 paragraph 1 a no.3
foreign trade law (AWG) (Außenwirtschaftsgesetz)), any provision of Council
Regulation (EC) 2271/1996 or any similar applicable anti-boycott law or
regulation.

 

ARTICLE VIII

 

EVENTS OF DEFAULT



 

SECTION 8.1. Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

 

SECTION 8.1.1. Non-Payment of Obligations. The Borrower shall default in the
payment when due of any principal of or interest (or, in respect of the Deferred
Tranche, any deferred costs payable pursuant to Section 4.15) on the Loan or any
Commitment Fee, or the Borrower shall default in the payment of any fee due and
payable under the Fee Letter, provided that, in the case of any default in the
payment of any interest (or, in respect of the Deferred Tranche, any deferred
costs) on the Loan or of any Commitment Fee, such default shall continue
unremedied for a period of at least five (5) Business Days after notice thereof
shall have been given to the Borrower by the Facility Agent; and provided
further that, in the case of any default in the payment of any fee due and
payable under the Fee Letter, such default shall continue unremedied for a
period of at least ten days after notice thereof shall have been given to the
Borrower by the Facility Agent.

 

SECTION 8.1.2. Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made.

 

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the

 



58

 

 

covenants set forth in Sections 7.1.1 i), 7.1.1 j), 7.1.1 k), 7.1.1. l), 7.1.4.
e), 7.1.8 and 7.2.4 and the obligations referred to in Section 8.1.1) and such
default shall continue unremedied for a period of five days after notice thereof
shall have been given to the Borrower by the Facility Agent or any Lender (or,
if (a) such default is capable of being remedied within 30 days (commencing on
the first day following such five-day period) and (b) the Borrower is actively
seeking to remedy the same during such period, such default shall continue
unremedied for at least 35 days after such notice to the Borrower).

 

SECTION 8.1.4. Default on Other Indebtedness. (a) The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness that is outstanding in
a principal amount of at least $100,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder or with
respect to Hedging Instruments) when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness; (b) the
occurrence under any Hedging Instrument of an Early Termination Date (as defined
in such Hedging Instrument) resulting from (A) any event of default under such
Hedging Instrument as to which the Borrower is the Defaulting Party (as defined
in such Hedging Instrument) or (B) any Termination Event (as so defined) as to
which the Borrower is an Affected Party (as so defined) and, in either event,
the termination value with respect to any such Hedging Instrument owed by the
Borrower as a result thereof is greater than $100,000,000 and the Borrower fails
to pay such termination value when due after applicable grace periods; or (c)
any other event shall occur or condition shall exist under any agreement or
instrument evidencing, securing or relating to any such Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to cause or permit
the holder or holders of such Indebtedness to cause such Indebtedness to become
due and payable prior to its scheduled maturity; or (d) any such Indebtedness
shall be declared to be due and payable or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption or by
voluntary agreement), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Indebtedness is required to be made, in each case prior
to the scheduled maturity thereof (other than as a result of any sale or other
disposition of any property or assets under the terms of such Indebtedness);
provided that any required prepayment or right to require prepayment triggered
by terms that are certified by the Borrower to be unique to, but customary in,
ship financings shall not constitute an Event of Default under this Section
8.1.4 so long as any required prepayment is made when due. For purposes of
determining Indebtedness for any Hedging Instrument, the principal amount of the
obligations under any such instrument at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or any
Principal Subsidiary would be required to pay if such instrument were terminated
at such time. This Section 8.1.4 is subject to the further proviso that any
breach of financial covenants equivalent to those in Section 7.2.4 under or in
relation to any other BpiFAE-backed facility agreement to which the Borrower is
a party shall not, to the extent that such breach occurs during the Advanced
Loan Deferral Period (but without prejudice to the rights of the Lenders in
respect of any further breach that may occur following the expiry of the
Advanced Loan Deferral Period), constitute an Event of Default under this
Agreement provided that no Prepayment Event has occurred under Sections 9.1.11
or 9.1.12.

 



59

 

 

SECTION 8.1.5. Bankruptcy, Insolvency, etc. The Borrower or any of the Principal
Subsidiaries (or any of its other Subsidiaries to the extent that the relevant
event described below would have a Material Adverse Effect) shall:

 

a)generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

 

b)apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for it or any of its property, or make
a general assignment for the benefit of creditors;

 

c)in the absence of such application, consent or acquiescence, permit or suffer
to exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 60 days, provided
that in the case of such an event in respect of the Borrower, the Borrower
hereby expressly authorizes the Facility Agent and each Lender to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their respective rights under the Loan Documents;

 

d)permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 60 days undismissed,
provided that the Borrower hereby expressly authorizes the Facility Agent and
each Lender to appear in any court conducting any such case or proceeding during
such 60-day period to preserve, protect and defend their respective rights under
the Loan Documents; or

 



e)take any corporate action authorizing, or in furtherance of, any of the
foregoing.

 

SECTION 8.2. Action if Bankruptcy. If any Event of Default described in clauses
(b) through (d) of Section 8.1.5 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of the Loan and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.

 

SECTION 8.3. Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.5
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Facility Agent, upon the direction of the
Required Lenders (after consultation with BpiFAE who shall have the right to
instruct the Lenders to waive such Event of Default), shall by notice to the
Borrower declare all of the outstanding principal amount of the Loan and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of the Loan and
other Obligations shall be and become immediately due and payable, without
further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate.

 



60

 

 

ARTICLE IX

 

PREPAYMENT EVENTS

 

SECTION 9.1. Listing of Prepayment Events. Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.

 

SECTION 9.1.1. Change of Control. There occurs any Change of Control.

 

SECTION 9.1.2. Unenforceability. Any Loan Document shall cease to be the legally
valid, binding and enforceable obligation of the Borrower (in each case, other
than with respect to provisions of any Loan Document (i) identified as
unenforceable in the form of the opinion of the Borrower’s counsel set forth as
Exhibit B-1 or (ii) that a court of competent jurisdiction has determined are
not material) and such event shall continue unremedied for 15 days after notice
thereof has been given to the Borrower by the Facility Agent.

 

SECTION 9.1.3. Approvals. Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.

 



SECTION 9.1.4. Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Sections 4.12 or 7.2.4, provided that any such default in
respect of Section 7.2.4 that occurs during the Advanced Loan Deferral Period
(but without prejudice to the rights of the Lenders in respect of any further
breach that may occur following the expiry of the Advanced Loan Deferral Period)
shall not (as long as no Event of Default under Section 8.1.5 has occurred and
is continuing, or no Prepayment Event under Section 9.1.11 or 9.1.12 has
occurred, in each case during the Advanced Loan Deferral Period) constitute a
Prepayment Event.

 

SECTION 9.1.5. Judgments. Any judgment or order for the payment of money in
excess of $100,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:

 

a)enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five (5)
Business Days after the commencement of such enforcement proceedings; or

 

b)there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

 

SECTION 9.1.6. Condemnation, etc.. The Purchased Vessel shall be condemned or
otherwise taken under color of law or requisitioned and the same shall

 



61

 

 

continue unremedied for at least 20 days, unless such condemnation or other
taking would not have a Material Adverse Effect.

 

SECTION 9.1.7. Arrest. The Purchased Vessel shall be arrested and the same shall
continue unremedied for at least 20 days, unless such arrest would not have a
Material Adverse Effect.

 

SECTION 9.1.8. Sale/Disposal of the Purchased Vessel. The Purchased Vessel is
sold to a company which is not the Borrower or any other Subsidiary of the
Borrower (other than for the purpose of a lease back to the Borrower or any
other Subsidiary of the Borrower).

 

SECTION 9.1.9. BpiFAE Insurance Policy. The BpiFAE Insurance Policy is cancelled
for any reason or ceases to be in full force and effect.

 

SECTION 9.1.10. Illegality. No later than the close of business on the last day
of the Option Period related to the giving of any Illegality Notice by an
affected Lender pursuant to Section 3.2(b), either: (x) the Borrower has not
elected to take an action specified in clause (1) or (2) of Section 3.2(c) or
(y) if any such election shall have been made, the Borrower has failed to take
the action required in respect of such election. In such circumstances the
Facility Agent (at the direction of the affected Lender) shall by notice to the
Borrower require the Borrower to prepay in full all principal and interest and
all other Obligations owing to such Lender either (i) forthwith or, as the case
may be, (ii) on a future specified date not being earlier than the latest date
permitted by the relevant law.

 



SECTION 9.1.11. Dividend or New Debt

 

a)The Borrower declares, pays or makes or agrees to pay or make, directly or
indirectly, any Restricted Payment, except for (i) dividends or other
distributions with respect to its Equity Interests payable solely in additional
shares of its Equity Interests or options to purchase Equity Interests and (ii)
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans (including with respect to performance shares issued in the
ordinary course of business) for present or former officers, directors,
consultants or employees of the Borrower in the ordinary course of business
consistent with past practice;

 

b)the Borrower completes a Debt Incurrence;

 

c)the Borrower completes an Equity Issuance; or

 

d)the Borrower makes any payment of any kind under any shareholder loan other
than any payments made pursuant to that certain $2,200,000,000 Term Loan
Agreement, dated as of March 23, 2020, among the Borrower and Morgan Stanley
Senior Funding, Inc., JPMorgan Chase Bank, N.A., BOFA Securities, Inc., BNP
Paribas Securities Corp. and Goldman Sachs Bank USA, as joint lead arrangers and
joint bookrunners and Morgan Stanley Senior Funding, Inc., as administrative
agent and collateral agent,

 

or in any case resolves to do so.

 



62

 

 

SECTION 9.1.12. Breach of Principles The Borrower shall default in the due
performance and observance of the Principles, including, without limitation, a
breach of the covenants set out in Sections 7.1.1 i), 7.1.1 j), 7.1.1 k), 7.1.1.
l), 7.1.4. e) and 7.1.8, and, if capable of remedy, such default shall continue
unremedied for a period of ten (10) days after notice thereof shall have been
given to the Borrower by the Facility Agent, provided that, if the default does
not otherwise constitute a Default or a Prepayment Event under another section
of this Agreement as amended to date, the Borrower, the Facility Agent, the ECA
Agent and BpiFAE shall negotiate a resolution in good faith for a maximum period
of fifteen (15) days after notice thereof shall have been given to the Borrower
by the Facility Agent.

 

SECTION 9.2. Mandatory Prepayment. If any Prepayment Event (other than a
Prepayment Event under Section 9.1.10) shall occur and be continuing, the
Facility Agent, upon the direction of the Required Lenders, shall by notice to
the Borrower (a) in the case of a Prepayment Event (other than a Prepayment
Event under Sections 9.1.10, 9.1.11 or 9.1.12), require the Borrower to prepay
in full on the date of such notice all principal of and interest on the Loan and
all other Obligations or, in the case of a Prepayment Event arising under
Sections 9.1.11 or 9.1.12, require the Borrower to prepay in full on the date of
such notice all principal of and interest on the Deferred Tranche (and, in such
event, the Borrower agrees to so pay the full unpaid amount of the Loan or the
Deferred Tranche, as the case may be, and all accrued and unpaid interest
thereon and all other Obligations in respect thereof), (b) in the case of a
Prepayment Event arising under Sections 9.1.11 or 9.1.12, require that any part
of the Deferred Tranche that has not been advanced as at the time of such
Prepayment Event shall be automatically cancelled and, on the Repayment Date on
which that portion of the Deferred Tranche would have otherwise been advanced,
the Borrower shall continue to be obliged to make the relevant repayment of the
Loan (and thus no deemed advance in respect of the Deferred Tranche shall occur)
and (c) immediately terminate the waiver contained in Section 9.1.4 relating to
the occurrence of any Prepayment Event in respect of Section 7.2.4, such that
any breach of Section 7.2.4 in existence as at the date of the notice from the
Facility Agent referred to above or any breach occurring at any time after such
notice, shall constitute a Prepayment Event with all attendant consequences.

 

SECTION 9.3. Mitigation. If the ECA Agent, the Facility Agent or any of the
Lenders become aware that an event or circumstance has arisen which will cause
the BpiFAE Insurance Policy to be cancelled for any reason or no longer remain
in full force and effect they shall notify the Borrower and the Lenders, the
Borrower, the ECA Agent and the Facility Agent shall negotiate in good faith for
a period of up to 30 days or, if less, the date by which the BpiFAE Insurance
Policy shall be terminated or cease to be in full force and effect to determine
whether the facility can be restructured and/or the Loan refinanced in a manner
acceptable to each of the Lenders in their absolute discretion. The Lenders will
use reasonable efforts to involve BpiFAE in such negotiations.

 

ARTICLE X

THE FACILITY AGENT AND THE ECA AGENT

 

SECTION 10.1. Actions. Each Lender hereby appoints Citibank Europe plc, UK
Branch, as Facility Agent and Sumitomo Mitsui Banking Corporation Europe

 



63

 

 

Limited, Paris Branch as ECA Agent, as its agent under and for purposes of this
Agreement and each other Loan Document (for purposes of this Article X, the
Facility Agent and the ECA Agent are referred to collectively as the “Agents”).
Each Lender authorizes the Agents to act on behalf of such Lender under this
Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the Agents
(with respect to which each Agent agrees that it will comply, except as
otherwise provided in this Section 10.1 or as otherwise advised by counsel or as
otherwise instructed by any French Authority, it being understood and agreed
that any instructions provided by a French Authority shall prevail), to exercise
such powers hereunder and thereunder as are specifically delegated to or
required of the Agents by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto. Neither Agent shall be obliged
to act on the instructions of any Lender or the Required Lenders if to do so
would, in the opinion of such Agent, be contrary to any provision of this
Agreement or any other Loan Document or the BpiFAE Insurance Policy or to any
law or the conflicting instructions of any French Authority, or would expose
such Agent to any actual or potential liability to any third party. As between
the Lenders and the Agents, it is acknowledged that each Agent’s duties under
this Agreement and the other Loan Documents are solely mechanical and
administrative in nature.

 

SECTION 10.2. Indemnity. Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) each Agent, pro rata according to
such Lender’s Percentage, from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) that be incurred by or asserted or awarded against,
such Agent in any way relating to or arising out of this Agreement and any other
Loan Document or any action taken or omitted by such Agent under this Agreement
or any other Loan Document; provided that no Lender shall be liable for the
payment of any portion of such claims, damages, losses, liabilities and expenses
which have resulted from such Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse each Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that such Agent is not reimbursed for such expenses by the
Borrower. In the case of any investigation, litigation or proceeding giving rise
to any such indemnified costs, this Section applies whether any such
investigation, litigation or proceeding is brought by any Agent, any Lender or a
third party. Neither Agent shall be required to take any action hereunder or
under any other Loan Document, or to prosecute or defend any suit in respect of
this Agreement or any other Loan Document, unless it is expressly required to do
so under this Agreement or is indemnified hereunder to its satisfaction. If any
indemnity in favor of an Agent shall be or become, in such Agent’s
determination, inadequate, such Agent may call for additional indemnification
from the Lenders and cease to do the acts indemnified against hereunder until
such additional indemnity is given.

 

SECTION 10.3. Funding Reliance, etc. Each Lender shall notify the Facility Agent
by 4:00 p.m., London time, one day prior to the advance of the Loan if it is not
able to fund the following day. Unless the Facility Agent shall have been
notified by telephone, confirmed in writing, by any Lender by 4:00 p.m., London
time, on the day prior

 



64

 

 

to the advance of the Loan that such Lender will not make available the amount
which would constitute its Percentage of the Loan on the date specified
therefor, the Facility Agent may assume that such Lender has made such amount
available to the Facility Agent and, in reliance upon such assumption, may, but
shall not be obliged to, make available to the Borrower a corresponding amount.
If and to the extent that such Lender shall not have made such amount available
to the Facility Agent, such Lender and the Borrower severally agree to repay the
Facility Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date the Facility Agent made such amount
available to the Borrower to the date such amount is repaid to the Facility
Agent, at the interest rate applicable at the time to the Loan without premium
or penalty.

 

SECTION 10.4. Exculpation. Neither of the Agents nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence. Without limitation of the generality of the
foregoing, each Agent (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it and in accordance with the advice of such counsel, accountants or
experts, (ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, (iii)
shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or Prepayment Event or to inspect the property (including the books and
records) of the Borrower, (iv) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto, (v) shall incur no liability under or in respect of this Agreement by
action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties, and (vi) shall have no responsibility to the
Borrower or any Lender on account of (A) the failure of a Lender or the Borrower
to perform any of its obligations under this Agreement or any Loan Document; (B)
the financial condition of the Borrower; (C) the completeness or accuracy of any
statements, representations or warranties made in or pursuant to this Agreement
or any Loan Document, or in or pursuant to any document delivered pursuant to or
in connection with this Agreement or any Loan Document; or (D) the negotiation,
execution, effectiveness, genuineness, validity, enforceability, admissibility
in evidence or sufficiency of this Agreement or any Loan Document or of any
document executed or delivered pursuant to or in connection with any Loan
Document.

 

SECTION 10.5. Successor. The Facility Agent may resign as such at any time upon
at least 30 days’ prior notice to the Borrower and all Lenders and shall resign
where required to do in accordance with Section 4.14, provided that any such
resignation shall not become effective until a successor Facility Agent has been
appointed as provided in this Section 10.5 and such successor Facility Agent has
accepted such appointment. If the Facility Agent at any time shall resign, the
Required Lenders shall, subject to the immediately preceding proviso and subject
to the consent of the Borrower (such consent not to be unreasonably withheld),
appoint another Lender as a successor to the Facility Agent which shall
thereupon become such Facility Agent’s successor hereunder

 



65

 

 

(provided that the Required Lenders shall, subject to the consent of the
Borrower unless an Event or Default or a Prepayment Event shall have occurred
and be continuing (such consent not to be unreasonably withheld or delayed)
offer to each of the other Lenders in turn, in the order of their respective
Percentages of the Loan, the right to become successor Facility Agent). If no
successor Facility Agent shall have been so appointed by the Required Lenders,
and shall have accepted such appointment, within 30 days after the Facility
Agent’s giving notice of resignation, then the Facility Agent may, on behalf of
the Lenders, appoint a successor Facility Agent, which shall be one of the
Lenders or a commercial banking institution having a combined capital and
surplus of at least $1,000,000,000 (or the equivalent in other currencies),
subject, in each case, to the consent of the Borrower (such consent not to be
unreasonably withheld). Upon the acceptance of any appointment as Facility Agent
hereunder by a successor Facility Agent, such successor Facility Agent shall be
entitled to receive from the resigning Facility Agent such documents of transfer
and assignment as such successor Facility Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the resigning Facility Agent, and the resigning Facility Agent
shall be discharged from its duties and obligations under this Agreement. After
any resigning Facility Agent’s resignation hereunder as the Facility Agent, the
provisions of:

 

a)this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Facility Agent under this Agreement; and

 

b)Section 11.3 and Section 11.4 shall continue to inure to its benefit.

 

If a Lender acting as the Facility Agent assigns its Loan to one of its
Affiliates, such Facility Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) assign its rights and
obligations as Facility Agent to such Affiliate.

 

SECTION 10.6. Loans by the Facility Agent. The Facility Agent shall have the
same rights and powers with respect to the Loan made by it or any of its
Affiliates. The Facility Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Affiliate of the Borrower as if the Facility Agent were not the Facility Agent
hereunder and without any duty to account therefor to the Lenders. The Facility
Agent shall have no duty to disclose information obtained or received by it or
any of its Affiliates relating to the Borrower or its Subsidiaries to the extent
such information was obtained or received in any capacity other than as the
Facility Agent.

 

SECTION 10.7. Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitment.
Each Lender also acknowledges that it will, independently of each Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.

 



66

 

 

SECTION 10.8. Copies, etc. Each Agent shall give prompt notice to each Lender of
each notice or request required or permitted to be given to such Agent by the
Borrower pursuant to the terms of this Agreement (unless concurrently delivered
to the Lenders by the Borrower). Each Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by such Agent from the Borrower for distribution to the
Lenders by such Agent in accordance with the terms of this Agreement.

 

SECTION 10.9. The Agents’ Rights. Each Agent may (i) assume that all
representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the Facility Agent, it has acquired actual knowledge to the
contrary, (ii) assume that no Default has occurred unless, in its capacity as an
Agent, it has acquired actual knowledge to the contrary, (iii) rely on any
document or notice believed by it to be genuine, (iv) rely as to legal or other
professional matters on opinions and statements of any legal or other
professional advisers selected or approved by it, (v) rely as to any factual
matters which might reasonably be expected to be within the knowledge of the
Borrower on a certificate signed by or on behalf of the Borrower and (vi)
refrain from exercising any right, power, discretion or remedy unless and until
instructed to exercise that right, power, discretion or remedy and as to the
manner of its exercise by the Lenders (or, where applicable, by the Required
Lenders) and unless and until such Agent has received from the Lenders any
payment which such Agent may require on account of, or any security which such
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.

 

SECTION 10.10. The Facility Agent’s Duties. The Facility Agent shall (i) if
requested in writing to do so by a Lender, make enquiry and advise the Lenders
as to the performance or observance of any of the provisions of this Agreement
or any Loan Document by the Borrower or as to the existence of an Event of
Default and (ii) inform the Lenders promptly of any Event of Default of which
the Facility Agent has actual knowledge.

 

The Facility Agent shall not be deemed to have actual knowledge of the falsehood
or incompleteness of any representation or warranty made or deemed repeated by
the Borrower or actual knowledge of the occurrence of any Default unless a
Lender or the Borrower shall have given written notice thereof to the Facility
Agent in its capacity as the Facility Agent. Any information acquired by the
Facility Agent other than specifically in its capacity as the Facility Agent
shall not be deemed to be information acquired by the Facility Agent in its
capacity as the Facility Agent.

 

The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.

 

SECTION 10.11. Employment of Agents. In performing its duties and exercising its
rights, powers, discretions and remedies under or pursuant to this Agreement or
the Loan Documents, each Agent shall be entitled to employ and pay agents to do
anything which such Agent is empowered to do under or pursuant to this Agreement
or the Loan Documents (including the receipt of money and documents and the
payment of money); provided that, unless otherwise provided herein, including
without limitation Section 11.3,

 



67

 

 

the employment of such agents shall be for such Agent’s account, and to act or
refrain from taking action in reliance on the opinion of, or advice or
information obtained from, any lawyer, banker, broker, accountant, valuer or any
other person believed by such Agent in good faith to be competent to give such
opinion, advice or information.

 

SECTION 10.12. Distribution of Payments. The Facility Agent shall pay promptly
to the order of each Lender that Lender’s Percentage Share of every sum of money
received by the Facility Agent pursuant to this Agreement or the Loan Documents
(with the exception of any amounts payable pursuant to the Fee Letter and any
amounts which, by the terms of this Agreement or the Loan Documents, are paid to
the Facility Agent for the account of the Facility Agent alone or specifically
for the account of one or more Lenders) and until so paid such amount shall be
held by the Facility Agent on trust absolutely for that Lender.

 

SECTION 10.13. Reimbursement. The Facility Agent shall have no liability to pay
any sum to a Lender until it has itself received payment of that sum. If,
however, the Facility Agent does pay any sum to a Lender on account of any
amount prospectively due to that Lender pursuant to Section 10.12 before it has
itself received payment of that amount, and the Facility Agent does not in fact
receive payment within two (2) Business Days after the date on which that
payment was required to be made by the terms of this Agreement or the Loan
Documents, that Lender will, on demand by the Facility Agent, refund to the
Facility Agent an amount equal to the amount received by it, together with an
amount sufficient to reimburse the Facility Agent for any amount which the
Facility Agent may certify that it has been required to pay by way of interest
on money borrowed to fund the amount in question during the period beginning on
the date on which that amount was required to be paid by the terms of this
Agreement or the Loan Documents and ending on the date on which the Facility
Agent receives reimbursement.

 

SECTION 10.14. Instructions. Where an Agent is authorized or directed to act or
refrain from acting in accordance with the instructions of the Lenders or of the
Required Lenders each of the Lenders shall provide such Agent with instructions
within three (3) Business Days of such Agent’s request (which request may be
made orally or in writing). If a Lender does not provide such Agent with
instructions within that period, that Lender shall be bound by the decision of
such Agent. Nothing in this Section 10.14 shall limit the right of such Agent to
take, or refrain from taking, any action without obtaining the instructions of
the Lenders or the Required Lenders if such Agent in its discretion considers it
necessary or appropriate to take, or refrain from taking, such action in order
to preserve the rights of the Lenders under or in connection with this Agreement
or the Loan Documents. In that event, such Agent will notify the Lenders of the
action taken by it as soon as reasonably practicable, and the Lenders agree to
ratify any action taken by the Facility Agent pursuant to this Section 10.14.

 

SECTION 10.15. Payments. All amounts payable to a Lender under this Section 10
shall be paid to such account at such bank as that Lender may from time to time
direct in writing to the Facility Agent.

 

SECTION 10.16. “Know your customer” Checks. Each Lender shall promptly upon the
request of the Facility Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself)

 



68

 

 

in order for the Facility Agent to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in
this Agreement or the Loan Documents.

 

SECTION 10.17. No Fiduciary Relationship. Except as provided in Section 10.12,
no Agent shall have any fiduciary relationship with or be deemed to be a trustee
of or for any other person and nothing contained in this Agreement or any Loan
Document shall constitute a partnership between any two or more Lenders or
between either Agent and any other person.

 

SECTION 10.18. Illegality. The Agent shall refrain from doing anything which it
reasonably believes would be contrary to any law of any jurisdiction (including
but not limited to England and Wales, the United States of America or any
jurisdiction forming part of it) or any regulation or directive of any agency of
such state or jurisdiction or which would or might render it liable to any
person and may without liability do anything which is, in its opinion, necessary
to comply with any such law, directive or regulation.

 



ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

SECTION 11.1. Waivers, Amendments, etc. The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by the
Borrower and the Required Lenders; provided that no such amendment, modification
or waiver which would:

 

a)contravene or be in breach of the terms of the BpiFAE Insurance Policy or the
arrangements with Natixis DAI relating to the CIRR (if the Fixed Rate applies)
shall be effective unless consented to by, as applicable, BpiFAE and/or Natixis
DAI;

 

b)modify any requirement hereunder that any particular action be taken by all
the Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

 

c)modify this Section 11.1 or change the definition of “Required Lenders” shall
be made without the consent of each Lender;

 

d)increase the Commitment of any Lender shall be made without the consent of
such Lender;

 

e)reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;

 

f)extend the Commitment Termination Date of any Lender shall be made without the
consent of such Lender;

 



69

 

 

g)extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

 

h)affect adversely the interests, rights or obligations of the Facility Agent in
its capacity as such shall be made without consent of the Facility Agent.

 

No failure or delay on the part of the Facility Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any the Facility Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions. No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder. The Lenders
hereby agree, at any time and from time to time that the Nordea Agreement or the
Bank of Nova Scotia Agreement is amended or refinanced, to negotiate in good
faith to amend this Agreement to conform any representations, warranties,
covenants or events of default in this Agreement to the amendments made to any
substantively comparable provisions in the Nordea Agreement or the Bank of Nova
Scotia Agreement or any refinancing thereof.

 

Neither the Borrower’s rights nor its obligations under the Loan Documents shall
be changed, directly or indirectly, as a result of any amendment, supplement,
modification, variance or novation of the BpiFAE Insurance Policy, except any
amendments, supplements, modifications, variances or novations, as the case may
be, which occur (i) with the Borrower’s consent, (ii) at the Borrower’s request
or (iii) in order to conform to amendments, supplements, modifications,
variances or novations effected in respect of the Loan Documents in accordance
with their terms.

 

SECTION 11.2. Notices.

 

a)All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing, by facsimile or by
electronic mail and addressed, delivered or transmitted to such party at its
address, facsimile number or electronic mail address set forth below its
signature hereto or set forth in the Lender Assignment Agreement or at such
other address, or facsimile number as may be designated by such party in a
notice to the other parties. Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted provided it is received in legible form;
any notice, if transmitted by electronic mail, shall be deemed given upon
acknowledgment of receipt by the recipient.

 

b)So long as Citibank Europe plc, UK Branch is the Facility Agent, the Borrower
may provide to the Facility Agent all information, documents and other materials

 



70

 

 

  that it furnishes to the Facility Agent hereunder or any other Loan Document
(and any guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing advance or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due hereunder or any other Loan Document prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any advance or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Facility Agent to such
email address notified by the Facility Agent to the Borrower; provided that any
Communication requested pursuant to Section 7.1.1(h) shall be in a format
acceptable to the Borrower and the Facility Agent.

 

c)The Borrower agrees that the Facility Agent may make such items included in
the Communications as the Borrower may specifically agree available to the
Lenders by posting such notices, at the option of the Borrower, on Intralinks or
any similar such platform (the “Platform”) acceptable to the Borrower. Although
the primary web portal is secured with a dual firewall and a User ID/Password
Authorization System and the Platform is secured through a single user per deal
authorization method whereby each user may access the Platform only on a
deal-by-deal basis, the Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Facility
Agent nor any of its Affiliates warrants the accuracy, adequacy or completeness
of the Communications or the Platform and each expressly disclaims liability for
errors or omissions in the Communications or the Platform. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Facility Agent or any of its Affiliates in connection with the Platform.

 

d)The Facility Agent agrees that the receipt of Communications by the Facility
Agent at its e-mail address set forth above shall constitute effective delivery
of such Communications to the Facility Agent for purposes hereunder and any
other Loan Document (and any guaranties, security agreements and other
agreements relating thereto).

 

SECTION 11.3. Payment of Costs and Expenses. The Borrower agrees to pay on
demand all reasonable expenses of the Facility Agent (including the reasonable
fees and out-of-pocket expenses of counsel to the Facility Agent and of local
counsel, if any, who may be retained by counsel to the Facility Agent) in
connection with any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document as may from time to
time hereafter be required, whether or not the

 



71

 

 

transactions contemplated hereby are consummated. The Borrower further agrees to
pay, and to save the Facility Agent and the Lenders harmless from all liability
for, any stamp, recording, documentary or other similar taxes arising from the
execution, delivery or enforcement of this Agreement or the borrowing hereunder
or any other Loan Documents. The Borrower also agrees to reimburse the Facility
Agent and each Lender upon demand for all reasonable out-of-pocket expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the
Facility Agent or such Lender in connection with (x) the negotiation of any
restructuring or “work-out”, whether or not consummated, of any Obligations and
(y) the enforcement of any Obligations.

 

SECTION 11.4. Indemnification. In consideration of the execution and delivery of
this Agreement by each Lender and the extension of the Commitments, the Borrower
hereby indemnifies and holds harmless the Facility Agent, each Lender and each
of their respective Affiliates and their respective officers, advisors,
directors and employees (collectively, the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct
or the material breach by such Indemnified Party of its obligations under this
Agreement, any other Loan Document, the BpiFAE Insurance Policy or Interest
Stabilisation Agreement and which breach is not attributable to the Borrower’s
own breach of the terms of this Agreement or any other Loan Document or is a
claim, damage, loss, liability or expense which would have been compensated
under other provisions of the Loan Documents but for any exclusions applicable
thereunder.

 

In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto. Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided that the Borrower shall reimburse
such indemnified party for its reasonable out-of-pocket expenses incurred
pursuant hereto) and (d) at the Borrower’s request, permit the Borrower to
assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower shall consult in good
faith with the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such

 



72

 

 

claim properly and diligently taking into account its own interests and those of
the Indemnified Party, (v) the Borrower shall employ counsel reasonably
acceptable to the Indemnified Party and at the Borrower’s expense, and (vi) the
Borrower shall not enter into a settlement with respect to such claim unless
either (A) such settlement involves only the payment of a monetary sum, does not
include any performance by or an admission of liability or responsibility on the
part of the Indemnified Party, and contains a provision unconditionally
releasing the Indemnified Party and each other indemnified party from, and
holding all such persons harmless, against, all liability in respect of claims
by any releasing party or (B) the Indemnified Party provides written consent to
such settlement (such consent not to be unreasonably withheld or delayed).
Notwithstanding the Borrower’s election to assume the defense of such action,
the Indemnified Party shall have the right to employ separate counsel and to
participate in the defense of such action and the Borrower shall bear the fees,
costs and expenses of such separate counsel if (i) the use of counsel chosen by
the Borrower to represent the Indemnified Party would present such counsel with
an actual or potential conflict of interest, (ii) the actual or potential
defendants in, or targets of, any such action include both the Borrower and the
Indemnified Party and the Indemnified Party shall have concluded that there may
be legal defenses available to it which are different from or additional to
those available to the Borrower and determined that it is necessary to employ
separate counsel in order to pursue such defenses (in which case the Borrower
shall not have the right to assume the defense of such action on the Indemnified
Party’s behalf), (iii) the Borrower shall not have employed counsel reasonably
acceptable to the Indemnified Party to represent the Indemnified Party within a
reasonable time after notice of the institution of such action, or (iv) the
Borrower authorizes the Indemnified Party to employ separate counsel at the
Borrower’s expense. The Borrower acknowledges that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to the Borrower or any of its security holders or creditors for or
in connection with the transactions contemplated hereby, except to the extent
such liability is determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted primarily from such Indemnified Party’s
gross negligence or willful misconduct. In no event, however, shall any
Indemnified Party be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings). If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.

 

SECTION 11.5. Survival. The obligations of the Borrower under Sections 4.3, 4.4,
4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under Section
10.1, shall in each case survive any termination of this Agreement and the
payment in full of all Obligations. The representations and warranties made by
the Borrower in this Agreement and in each other Loan Document shall survive the
execution and delivery of this Agreement and each such other Loan Document.

 

SECTION 11.6. Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

 



73

 

 

SECTION 11.7. Headings. The various headings of this Agreement and of each other
Loan Document are inserted for convenience only and shall not affect the meaning
or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

 

SECTION 11.8. Execution in Counterparts, Effectiveness, etc. This Agreement may
be executed by the parties hereto in several counterparts, each of which shall
be deemed to be an original and all of which shall constitute together but one
and the same agreement. This Agreement, as a novated and amended Agreement,
shall become effective upon the occurrence of the Novation Effective Time under,
and as defined in, the Novation Agreement.

 

SECTION 11.9. Third Party Rights. Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it with the exception of BpiFAE
and Natixis.

 



SECTION 11.10. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:

 

a)except to the extent permitted under Section 7.2.6, the Borrower may not
assign or transfer its rights or obligations hereunder without the prior written
consent of the Facility Agent, each Lender and BpiFAE; and

 

b)the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.

 

SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan. Each
Lender may assign its Percentage or portion of the Loan to one or more other
Persons (a “New Lender”), or sell participations in its Percentage or portion of
the Loan to one or more other Persons; provided that, in the case of assignments
where the Fixed Rate applies, such New Lender (other than BpiFAE or CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
the security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the BpiFAE Enhanced Guarantee, and subject as provided in Section
11.11.1(iv)) enters into an Interest Stabilisation Agreement.

 

SECTION 11.11.1. Assignments

 

(i) Any Lender with the prior written consents of the Borrower and the Facility
Agent (which consents shall not be unreasonably delayed or withheld and which
consent, in the case of the Borrower, shall be deemed to have been given in the
absence of a written notice delivered by the Borrower to the Facility Agent, on
or before the fifth Business Day after receipt by the Borrower of such Lender’s
request for consent, stating, in reasonable detail, the reasons why the Borrower
proposes to withhold such consent) may at any time (and from time to time)
assign or transfer to one or more commercial banks or other financial
institutions all or any fraction of such Lender’s portion of the Loan.

 

(ii) Any Lender, with notice to the Borrower and the Facility Agent, and,
notwithstanding the foregoing clause (i), without the consent of the Borrower,
or the Facility

 



74

 

 

Agent may assign or transfer (A) to any of its Affiliates, (B) to SFIL or (C)
following the occurrence and during the continuance of an Event of Default under
Sections 8.1.1, 8.1.4(a) or 8.1.5, to any other Person, in each case, all or any
fraction of such Lender’s portion of the Loan.

 

(iii) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Facility Agent) assign or charge all or
any fraction of its portion of the Loan to any federal reserve or central bank
as collateral security in connection with the extension of credit or support by
such federal reserve or central bank to such Lender.

 

(iv) SFIL may (notwithstanding the foregoing clauses, and without notice to, or
consent from, the Borrower or the Facility Agent) assign, charge or otherwise
grant security over all or any fraction of its portion of the Loan and of its
rights as Lender to CAFFIL as collateral security in connection with the
extension of credit or support by CAFFIL to SFIL in respect of this Agreement
and the BpiFAE Enhanced Guarantee, provided that at the time of the assignment,
charge or grant of security CAFFIL is an Affiliate of SFIL and that such
assignment, charge or other security is on terms that (i) CAFFIL shall not have
any rights to assign, charge or grant any security over such rights to any other
person (other than to BpiFAE pursuant to and in accordance with the BpiFAE
Enhanced Guarantee) without the prior written consent of the Borrower, (ii)
CAFFIL shall only be entitled to enforce its rights under such assignment,
charge or other security without the prior written consent of the Borrower if at
that time it remains an Affiliate of SFIL, (iii) prior to any enforcement such
assignment, charge or other security, the Borrower and the Facility Agent shall
continue to deal solely and directly with SFIL in connection with its rights and
obligations as Lender under this Agreement and other Loan Documents (subject to
any payment instructions given by SFIL), (iv) for the avoidance of doubt, the
Borrower’s rights and obligations under this Agreement shall not be increased or
affected (including, without limitation, the right to pay Fixed Rate under
Section 3.3.1) as a result of such assignment, charge or security or any
enforcement thereof, (v) the Borrower shall not be liable to pay any amount
under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the
amount which it would have been required to pay to SFIL had no such assignment,
charge or other security been granted and (vi) without prejudice to SFIL’s
obligations under that Section, CAFFIL shall be bound by the confidentiality
provisions set forth in Section 11.15. in relation to any information to which
it applies to the same extent as required of the Lenders. For the avoidance of
doubt: (A) if CAFFIL becomes a Lender under this Agreement in respect of any
portion of the Loan following enforcement of any assignment, charge or other
security granted to it by SFIL pursuant to this Section 11.11.1(iv), it shall
have the same rights to assign or transfer all or any fraction of such portion
of the Loan on and subject to the same terms and conditions as are set forth in
this Agreement for assignments and transfers by other Lenders and (B) CAFFIL may
not enforce its rights under any such assignment, charge or other security by
assigning or transferring all or any fraction of SFIL’s portion of the Loan or
any of its rights or obligations under this Agreement or other Loan Documents
except pursuant to an assignment or transfer to a commercial bank or other
financial institution on and subject to the same terms and conditions as are set
forth in this Agreement for assignments and transfers by Lenders.

 

(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to BpiFAE and (if any part of the Loan is accruing
interest at the Fixed Rate) Natixis DAI and

 



75

 

 

has obtained a prior written consent from BpiFAE and Natixis DAI and any
Assignee Lender (other than BpiFAE and CAFFIL as assignee of all or any of
SFIL’s rights as Lender following the enforcement of the security granted
pursuant to paragraph (iv) of Section 11.11.1 in connection with the BpiFAE
Enhanced Guarantee, subject as provided in Section 11.11.1(iv)) is, if the Fixed
Rate applies, eligible to benefit from the CIRR stabilisation. Any assignment or
transfer shall comply with the terms of the BpiFAE Insurance Policy.

 

(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to BpiFAE, if such assignment is required
to be made by that Lender to BpiFAE in accordance with the BpiFAE Insurance
Policy or the BpiFAE Enhanced Guarantee or, if the Lender is SFIL, to CAFFIL
(but only if CAFFIL is, at that time, an Affiliate of SFIL) upon the enforcement
of any security granted pursuant, and subject to the provisions of paragraph
(iv) of Section 11.11.1, in connection with the BpiFAE Enhanced Guarantee.

 

Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”. Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender’s portion of the Loan and Commitment) (which assignment or
transfer shall be of a constant, and not a varying, percentage of such Lender’s
portion of the Loan) are permitted; provided that the Borrower and the Facility
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned or transferred to an Assignee
Lender until:

 

a)written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Facility Agent by such
Lender and such Assignee Lender;

 

b)such Assignee Lender shall have executed and delivered to the Borrower and the
Facility Agent a Lender Assignment Agreement, accepted by the Facility Agent and
any other agreements required by the Facility Agent or, if the Fixed Rate
applies, Natixis in connection therewith; and

 

c)the processing fees described below shall have been paid.

 

From and after the date that the Facility Agent accepts such Lender Assignment
Agreement, (x) the Assignee Lender thereunder shall be deemed automatically to
have become a party hereto and to the extent that rights and obligations
hereunder have been assigned or transferred to such Assignee Lender in
connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned or transferred by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment. Except to the extent resulting
from a subsequent change in law, in no event shall the Borrower be required to
pay to any Assignee Lender any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6
and 4.7 that is greater than the amount which it would have been required to pay
had no such assignment been made. Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Facility Agent upon delivery of any

 



76

 

 

Lender Assignment Agreement in the amount of $5,000 (and shall also reimburse
the Facility Agent and Natixis for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).

 

SECTION 11.11.2. Participations. Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in its Loan; provided that:

 

a)no participation contemplated in this Section 11.11.2 shall relieve such
Lender from its obligations hereunder;

 

b)such Lender shall remain solely responsible for the performance of its
obligations hereunder;

 

c)the Borrower and the Facility Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and each of the other Loan Documents;

 

d)no Participant, unless such Participant is an Affiliate of such Lender, shall
be entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;

 

e)the Borrower shall not be required to pay any amount under Sections 4.2(c),
4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have
been required to pay had no participating interest been sold; and

 

f)each Lender that sells a participation under this Section 11.11.2 shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each of the Participant’s
interest in that Lender’s portion of the Loan, Commitments or other interests
hereunder (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender may treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes hereunder.

 

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.

 

SECTION 11.11.3. Register. The Facility Agent shall maintain at its address
referred to in Section 11.2 a copy of each Lender Assignment Agreement delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment(s) of, and principal amount of the
Loan owing to, each Lender from time to time (the “Register”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Facility Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the

 



77

 

 

Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

SECTION 11.11.4. Rights of BpiFAE to payments. The Borrower acknowledges that,
immediately upon any payment by BpiFAE (i) of any amounts to a Lender under the
BpiFAE Insurance Policy, BpiFAE will be automatically subrogated to the extent
of such payment to the rights of that Lender under the Loan Documents or (ii) of
any amount under the BpiFAE Enhanced Guarantee and the enforcement of any
related security granted by SFIL to any of its Affiliates, which may benefit
BpiFAE after payment by BpiFAE under the BpiFAE Enhanced Guarantee, BpiFAE will
be automatically entitled to receive the payments normally due to SFIL under the
Loan Documents (but, for the avoidance of doubt, such payments shall continue to
be made by the Borrower to the Facility Agent in accordance with the provisions
of Section 4.8 or any other relevant provisions of this Agreement, as
applicable).

 

SECTION 11.12. Other Transactions. Nothing contained herein shall preclude the
Facility Agent or any Lender from engaging in any transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.

 

SECTION 11.13. BpiFAE Insurance Policy.

 

SECTION 11.13.1. Terms of BpiFAE Insurance Policy

 

a)The BpiFAE Insurance Policy will cover 100% of the Loan.

 

b)The BpiFAE Premium will equal 2.35% of the aggregate principal amount of the
Loan as at the Actual Delivery Date.

 

c)If, after the Actual Delivery Date, the Borrower prepays all or part of the
Loan in accordance with this Agreement, BpiFAE shall reimburse to the ECA Agent
for the account of the Borrower an amount equal to 80% of all or a corresponding
proportion of the unexpired portion of the BpiFAE Premium (save in respect of
the additional BpiFAE Premium payable in relation to the Deferred Tranche),
having regard to the amount of the prepayment and the remaining term of the
Loan, such amount to be calculated in accordance with the following formula:

 

R = P x (1 – (1 / (1+2.35%)) x (N / (12 * 365)) x 80%

 

where:

 

“R” means the amount of the refund;

 

“P” means the amount of the prepayment;

 

“N” means the number of days between the effective prepayment date and Final
Maturity; and

 



78

 

 

P x (1 – (1 / (1+2.35%)) corresponds to the share of the financed BpiFAE Premium
corresponding to P.

 

SECTION 11.13.2. Obligations of the Borrower. Provided that the BpiFAE Insurance
Policy complies with Section 11.13.1 and remains in full force and effect, the
Borrower shall pay the balance of the BpiFAE Premium calculated in accordance
with Section 11.3.1(b) and still owing to BpiFAE on the Actual Delivery Date to
BpiFAE on the Actual Delivery Date by directing the Agent in the Loan Request to
pay the Additional Advance in respect of the BpiFAE Premium directly to BpiFAE.

 

SECTION 11.13.3. Obligations of the ECA Agent and the Lenders.

 

a)Promptly upon receipt of the BpiFAE Insurance Policy from BpiFAE, the ECA
Agent shall (subject to any confidentiality undertakings given to BpiFAE by the
ECA Agent pursuant to the terms of the BpiFAE Insurance Policy) send a copy
thereof to the Borrower.

 

b)The ECA Agent shall perform such acts or provide such information, which are,
acting reasonably, within its power so to perform or so to provide, as required
by BpiFAE under the BpiFAE Insurance Policy as necessary to ensure that the
Lenders obtain the support of BpiFAE pursuant to the BpiFAE Insurance Policy.

 

c)Each Lender will co-operate with the ECA Agent, the Facility Agent and each
other Lender, and take such action and/or refrain from taking such action as may
be reasonably necessary, to ensure that the BpiFAE Insurance Policy and each
Interest Stabilisation Agreement continues in full force and effect and shall
indemnify and hold harmless each other Lender in the event that the BpiFAE
Insurance Policy or such Interest Stabilisation Agreement (as the case may be)
does not continue in full force and effect due to its gross negligence or
willful default or due to a voluntary change in status which results in it no
longer being eligible for CIRR interest stabilisation.

 

d)The ECA Agent shall:

 

(i)        make written requests to BpiFAE seeking a reimbursement of the BpiFAE
Premium in the circumstances described in Section 11.13.1(c) promptly after the
relevant cancellation or prepayment and (subject to any confidentiality
undertakings given to BpiFAE by the ECA Agent pursuant to the terms of the
BpiFAE Insurance Policy) provide a copy of the request to the Borrower;

 

(ii)       use its reasonable endeavours to maximize the amount of any
reimbursement of the BpiFAE Premium to which the ECA Agent is entitled;

 

(iii)       pay to the Borrower (in the same currency as the refund received
from BpiFAE) the full amount of any reimbursement of the BpiFAE Premium that the
ECA Agent receives from BpiFAE within two (2) Business Days of receipt with same
day value; and

 



79

 

 

(iv)       relay the good faith concerns of the Borrower to BpiFAE regarding the
amount of any reimbursement to which the ECA Agent is entitled, it being agreed
that the ECA Agent’s obligation shall be no greater than simply to pass on to
BpiFAE the Borrower’s concerns.

 

SECTION 11.14. Law and Jurisdiction

 

SECTION 11.14.1. Governing Law. This Agreement and any non-contractual
obligations arising out of or in respect of this Agreement shall in all respects
be governed by and interpreted in accordance with English Law.

 

SECTION 11.14.2. Jurisdiction. For the exclusive benefit of the Facility Agent
and the Lenders, the parties to this Agreement irrevocably agree that the courts
of England are to have jurisdiction to settle any disputes which may arise out
of or in connection with this Agreement and that any proceedings may be brought
in those courts. The Borrower irrevocably waives any objection which it may now
or in the future have to the laying of the venue of any proceedings in any court
referred to in this Section, and any claim that those proceedings have been
brought in an inconvenient or inappropriate forum.

 

SECTION 11.14.3. Alternative Jurisdiction. Nothing contained in this Section
shall limit the right of the Facility Agent or the Lenders to commence any
proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any proceedings against the Borrower in one or
more jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.

 

SECTION 11.14.4. Service of Process. Without prejudice to the right of the
Facility Agent or the Lenders to use any other method of service permitted by
law, the Borrower irrevocably agrees that any writ, notice, judgment or other
legal process shall be sufficiently served on it if addressed to it and left at
or sent by post to RCL Cruises Ltd., presently at Building 3, The Heights –
Brooklands, Weybridge, Surrey, KT13 ONY, Attention: General Counsel, and in that
event shall be conclusively deemed to have been served at the time of leaving
or, if posted, at 9:00 am on the third Business Day after posting by prepaid
first class registered post.

 

SECTION 11.15. Confidentiality. Each of the Facility Agent and the Lenders
agrees to maintain and to cause its Affiliates to maintain the confidentiality
of all information provided to it by the Borrower or any Subsidiary of the
Borrower, or by the Facility Agent on the Borrower’s or such Subsidiary’s
behalf, under this Agreement, and neither it nor any of its Affiliates shall use
any such information other than in connection with or in enforcement of this
Agreement or in connection with other business now or hereafter existing or
contemplated with the Borrower or any Subsidiary, except to the extent such
information (i) was or becomes generally available to the public other than as a
result of disclosure by it or its Affiliates or their respective directors,
officers, employees and agents, or (ii) was or becomes available on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries so long as such source is not, to its knowledge, prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
the Borrower or any of its Affiliates; provided, however, that it may disclose
such information (A) at the request or pursuant to any requirement of any
self-regulatory body, governmental

 



80

 

 

body, agency or official to which the Facility Agent, any Lender or any of their
respective Affiliates is subject or in connection with an examination of the
Facility Agent, such Lender or any of their respective Affiliates by any such
authority or body, including without limitation the Republic of France and any
French Authority; (B) pursuant to subpoena or other court process; (C) when
required to do so in accordance with the provisions of any applicable
requirement of law; (D) to the extent reasonably required in connection with any
litigation or proceeding to which the Facility Agent, any Lender or their
respective Affiliates may be party; (E) to the extent reasonably required in
connection with the exercise of any remedy hereunder; (F) to the Facility Agent
or such Lender’s independent auditors, counsel, and any other professional
advisors of the Facility Agent or such Lender who are advised of the
confidentiality of such information; (G) to any participant or assignee,
provided that such Person agrees to keep such information confidential to the
same extent required of the Facility Agent and the Lenders hereunder; (H) as to
the Facility Agent, any Lender or their respective Affiliates, as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which the Borrower or any Subsidiary is party with the
Facility Agent, such Lender or such Affiliate; (I) to its Affiliates and its
Affiliates’ directors, officers, employees, professional advisors and agents,
provided that each such Affiliate, director, officer, employee, professional
advisor or agent shall keep such information confidential to the same extent
required of the Facility Agent and the Lenders hereunder; (J) to any other party
to the Agreement and (K) to the French Authorities and any Person to whom
information is required to be disclosed by the French Authorities. Each of the
Facility Agent and the Lenders shall be responsible for any breach of this
Section 11.15 by any of its Affiliates or any of its or its Affiliates’
directors, officers, employees, professional advisors and agents.

 

SECTION 11.16. French Authority Requirements. The Borrower acknowledges that:

 

a)the Republic of France and any French Authority or any authorised
representatives specified by these bodies shall be authorised at any time to
inspect and make or demand copies of the records, accounts, documents and other
deeds of any or all of the Lenders relating to this Agreement;

 

b)in the course of its activity as the Facility Agent, the Facility Agent may:

 

(i)      provide the Republic of France and any French Authority with
information concerning the transactions to be handled by it under this
Agreement; and

 

(ii)   disclose information concerning the subsidized transaction contemplated
by this Agreement in the context of internationally agreed
consultation/notification proceedings and statutory specifications, including
information received from the Lenders relating to this Agreement.

 

SECTION 11.17. Waiver of immunity. To the extent that the Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its assets, the Borrower hereby irrevocably waives such immunity in respect
of its obligations under this Agreement and the other Loan Documents.

 



81

 

 

SECTION 11.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of a
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

a)the application of any Write-Down and Conversion Powers by a Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

b)the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any Resolution Authority.

 



82

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Celebrity Apex (ex hull
no. K34) Credit Agreement to be executed by their respective officers thereunto
duly authorized as of the day and year first above written.



 

    ROYAL CARIBBEAN CRUISES LTD.        

By__________________________
Name:
Title:





 

 

  Address: 1050 Caribbean Way     Miami, Florida 33132   Facsimile No.:   (305)
539-0562   Email: agibson@rccl.com     bstein@rccl.com   Attention: Vice
President, Treasurer   With a copy to:  General Counsel

 



83

 

 

    SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH as ECA
Agent and a Lender             Commitment           4.25% of the Maximum Loan
Amount  

By__________________________
Name:
Title:

 

 

 

   

1/3/5 rue Paul Cézanne
75008 Paris
France

 

Attention:         Cedric le Duigou

Guillaume Branco

Herve Billi

Claire Lucien

 

Fax No:           +33 1 44 90 48 01

 

Tel No:

Cedric le Duigou:        + 33 1 44 90 48 83

Guillaume Branco:       + 33 1 44 90 48 71

Herve Billi:                 +33 1 44 90 48 48

Claire Lucien:             + 33 1 44 90 48 49

Helene Ly:                 +33 1 44 90 48 76

E-mail:

cedric_leduigou@fr.smbcgroup.com

guillaume_branco@fr.smbcgroup.com

herve_billi@fr.smbcgroup.com

claire_lucien@fr.smbcgroup.com

 

helene_ly@fr.smbcgroup.com

 



84

 

 



  CITIBANK N.A., LONDON BRANCH as
Global Coordinator and a Lender             Commitment     21% of the Maximum
Loan Amount  By__________________________
Name:
Title:                   Citigroup Centre   Canada Square   London E14 5LB  
United Kingdom   Attention: Wei-Fong Chan     Kara Catt     Romina Coates    
Antoine Paycha               Fax No: +44 20 7986 4881   Tel No: +44 20 7986 3036
/     +44 20 7508 0344     +44 20 7986 4824     +44 20 7500 0907 /       E-mail:
  weifong.chan@citi.com   kara.catt@citi.com   romina.coates@citi.com  
antoine.paycha@citi.com

 



85

 

 





  BANCO BILBAO VIZCAYA ARGENTARIA,
S.A., PARIS BRANCH as Lender             Commitment     0.75% of the Maximum
Loan Amount By__________________________
Name:
Title:                 29 avenue de l'Opéra   75001 Paris   France      
Attention: Alessandro Aiello     Laura Luca de Tena     Shirin Arabsolghar    
Natalia Herzner               Fax No: + 34 91.537.00.40         Tel No: +33 1 44
86 83 21     +34 681 145 468     +34 91.537.00.06     + 34 91.537.00.40    



 

Email:         laura.luca@bbva.com

alessandro.aiello@bbva.com

      shirin.arabsolghar@bbva.com

natalia.herzner@bbva.com

eca.structuring@bbva.com

hub.stf.monitoring@bbva.com



 



86

 

 





  BANCO SANTANDER, S.A. PARIS BRANCH
as Lender         Commitment       15% of the Maximum Loan Amount
By__________________________
Name:
Title:          

Facility Office:

 

374, rue Saint-Honoré

75001 Paris

France

 

Operational address:

 

Ciudad Financiera
Avenida de Cantabria s/n
Edificio Encinar 2a planta
28600 Boadilla del Monte
Spain

 

Fax No:          +34 91 257 1682

 

Attention:         Elise Regnault

Julián Arroyo

Angela Rabanal

Ecaterina Mucuta

Vanessa Berrio Vélez

Ana Sanz Gómez

 

Tel No:            +34 912893722

+1 212-297-2919

+1 212-297-2942

+33 1 53 53 70 46

+34 91 289 10 28

+34 91 289 17 90

 

E-mail:

elise.regnault@gruposantander.com

Julian.Arroyo@santander.us

arabanal@santander.us

 



87

 

 

 



ecaterina.mucuta@gruposantander.com

vaberrio@gruposantander.com

anasanz@gruposantander.com

MiddleOfficeParis@gruposantander.com

 



88

 

  



  HSBC FRANCE as Lender                 Commitment       5.3% of the Maximum
Loan Amount By__________________________
Name:
Title:      

HSBC France – Global Banking Agency
Operations (GBAO) Transaction
Manager Unit


103 avenue des Champs Elysées
75008 Paris

France

 

Attention:          Florencia Thomas

Alexandra Penda

 

Fax No: +33 1 40 70 28 80

Tel No: +33 1 49 52 22 60/

+33 1  41 02 67 50

 

Email:          florencia.thomas@hsbc.fr

               alexandra.penda@hsbc.fr

 

Copy to:

 

HSBC France

103 avenue des Champs Elysées

75008 Paris

France

 

Attention:          Julie Bellais / Céline

Karsenty

 

Tel No: +33 1 40 70 28 59 /

 +33 1 40 70 22 97

 

Email:                  

julie.bellais@hsbc.fr

celine.karsenty@hsbc.fr

 



89

 

  



  SOCIÉTÉ GÉNÉRALE as Lender                 Commitment       11.52% of the
Maximum Loan Amount

By__________________________
Name:
Title:

 

 

 

Société Générale Facility Office
29 Boulevard Haussmann 
75009 Paris
France


For operational/servicing matters:

 

Bouchra BOUMEZOUED / Tatiana
BYCHKOVA


Société Générale 189, rue d’Aubervilliers
75886

PARIS CEDEX 18

OPER/FIN/CAF/DMT6

 

Phone: +33 1 57 29 13 12 / +33 1 58 98 43 05

 

Email:   bouchra.boumezoued@sgcib.com

tatiana.bychkova@sgcib.com

par-oper-caf-dmt6@sgcib.com

 

For credit matters:

 

Muriel Baumann /Olivier Gueguen

Société Générale 189, rue d’Aubervilliers
75886

PARIS CEDEX 18

OPER/FIN/SMO/EXT

 

Phone: +33 1 58 98 22 76 / +33 1 42 13 07 52

 

Email: muriel.baumannn@sgcib.com

olivier.gueguen@sgcib.com 

 



90

 





 

  SFIL as Lender         Commitment       42.23% of the Maximum Loan Amount

By__________________________
Name:
Title:

 

 

 

1-3, rue de Passeur de Boulogne – CS 80054

92861 Issy-les-Moulineaux Cedex 9

France

 

Contact Person

Loan Administration Department:

 

Direction du Crédit Export:

Pierre-Marie Debreuille / Anne Crépin

Direction des Opérations:

Dominique Brossard / Patrick Sick

 

Telephone:

Pierre-Marie Debreuille                 +33 1 73 28 87 64

Anne Crépin                                  +33 1 73 28 88 59

Dominique Brossard      +33 1 73 28 91 93

Patrick Sick                                    +33 1 73 28 87 66

 

Email:

pierre-marie.debreuille@sfil.fr

anne.crepin@sfil.fr

dominique.brossard@sfil.fr

patrick.sick@sfil.fr

refinancements-export@sfil.fr creditexport_ops@sfil.fr

 

Fax:       + 33 1 73 28 85 04

 



91

 

 



  CITIBANK EUROPE PLC, UK BRANCH
as Facility Agent                

By__________________________
Name:
Title:

 

 

     

5th Floor Citigroup Centre

Mail drop CGC2 05-65

25 Canada Square Canary Wharf

London E14 5LB

U.K.

 

Fax no.:           +44 20 7492 3980

Attention:         EMEA Loans Agency



 



92

 

 

Exhibit F

Repayment Schedule

 

PART A - LOAN   PART B – DEFERRED TRANCHE     Edge 2         Debt Holiday
Tranche       Combined   Opening Repayment Closing   Opening Advance Repayment
Closing   Repayment / Advance 27-Mar-20     $722,189,198.06              
27-Sep-20 $722,189,198.06 ($30,091,216.59) $692,097,981.47     $30,091,216.59 -
$30,091,216.59   - 27-Mar-21 $692,097,981.47 ($30,091,216.59) $662,006,764.89  
$30,091,216.59 $30,091,216.59 - $60,182,433.17   - 27-Sep-21 $662,006,764.89
($30,091,216.59) $631,915,548.30   $60,182,433.17 - ($7,522,804.15)
$52,659,629.03   ($37,614,020.73) 27-Mar-22 $631,915,548.30 ($30,091,216.59)
$601,824,331.72   $52,659,629.03 - ($7,522,804.15) $45,136,824.88  
($37,614,020.73) 27-Sep-22 $601,824,331.72 ($30,091,216.59) $571,733,115.13  
$45,136,824.88 - ($7,522,804.15) $37,614,020.73   ($37,614,020.73) 27-Mar-23
$571,733,115.13 ($30,091,216.59) $541,641,898.55   $37,614,020.73 -
($7,522,804.15) $30,091,216.59   ($37,614,020.73) 27-Sep-23 $541,641,898.55
($30,091,216.59) $511,550,681.96   $30,091,216.59 - ($7,522,804.15)
$22,568,412.44   ($37,614,020.73) 27-Mar-24 $511,550,681.96 ($30,091,216.59)
$481,459,465.37   $22,568,412.44 - ($7,522,804.15) $15,045,608.29  
($37,614,020.73) 27-Sep-24 $481,459,465.37 ($30,091,216.59) $451,368,248.79  
$15,045,608.29 - ($7,522,804.15) $7,522,804.15   ($37,614,020.73) 27-Mar-25
$451,368,248.79 ($30,091,216.59) $421,277,032.20   $7,522,804.15 -
($7,522,804.15) -   ($37,614,020.73) 27-Sep-25 $421,277,032.20 ($30,091,216.59)
$391,185,815.62   - - - -   ($30,091,216.59) 27-Mar-26 $391,185,815.62
($30,091,216.59) $361,094,599.03   - - - -   ($30,091,216.59) 27-Sep-26
$361,094,599.03 ($30,091,216.59) $331,003,382.44   - - - -   ($30,091,216.59)
27-Mar-27 $331,003,382.44 ($30,091,216.59) $300,912,165.86   - - - -  
($30,091,216.59) 27-Sep-27 $300,912,165.86 ($30,091,216.59) $270,820,949.27   -
- - -   ($30,091,216.59) 27-Mar-28 $270,820,949.27 ($30,091,216.59)
$240,729,732.69   - - - -   ($30,091,216.59) 27-Sep-28 $240,729,732.69
($30,091,216.59) $210,638,516.10   - - - -   ($30,091,216.59) 27-Mar-29
$210,638,516.10 ($30,091,216.59) $180,547,299.52   - - - -   ($30,091,216.59)
27-Sep-29 $180,547,299.52 ($30,091,216.59) $150,456,082.93   - - - -  
($30,091,216.59) 27-Mar-30 $150,456,082.93 ($30,091,216.59) $120,364,866.34   -
- - -   ($30,091,216.59) 27-Sep-30 $120,364,866.34 ($30,091,216.59)
$90,273,649.76   - - - -   ($30,091,216.59) 27-Mar-31 $90,273,649.76
($30,091,216.59) $60,182,433.17   - - - -   ($30,091,216.59) 27-Sep-31
$60,182,433.17 ($30,091,216.59) $30,091,216.59   - - - -   ($30,091,216.59)
27-Mar-32 $30,091,216.59 ($30,091,216.59) $0.00   - - - -   ($30,091,216.59)

 



 

 

  

Exhibit G

The Principles

 

CRUISE DEBT HOLIDAY PRINCIPLES

 

This document sets out the key principles for a temporary suspension of
repayments and testing of financial covenants (the “Debt Holiday”) for BPI
France covered loan agreements (“Loan Agreement”) in connection with the
financing of cruise vessels.

 

1.Preamble

 

The current Corona-pandemic impacts the global tourism industry including all
cruise operators ("Companies" or if related to an individual operator
"Company"). All cruise ship operation will be ceased or is already ceased
globally mainly due to government order directly or indirectly by port or border
closures. The shutdown of cruise operations may have substantial negative impact
on European cruise related jobs as well as on the cruise yards with its vast
supplier and subcontractor network.

 

Since all Companies are effected in the same manner governmental support shall
apply to all Companies in a coordinated process with equal treatment of all
cruise operators. The intention of the Debt Holiday Initiative is to provide an
interim relief to the Companies in its debt service obligations under existing
financings. Apart from supporting the Companies, it is the firm understanding of
the Lenders together with the respective ECAs that Companies taking advantage of
the relief shall use its best endeavors fulfilling their contractual obligations
under their existing shipbuilding contracts with the yard, i.e. do not
unreasonably, unduly, and without consultation delay instalments and scheduled
vessel deliveries and work in good faith with the yards to resolve any
crisis-related construction delays.

 

For the avoidance of doubt, all measures to maintain a sufficient liquidity
position of the Company during the crisis and later recovery phase will be
considered reasonably by ECA in regards to the below Terms and Conditions.

 

A support package which is based on the Terms and Conditions below has been
coordinated with BPI France and shall be applicable to all disbursed and
undisbursed BPI France covered (whether benefiting from CIRR cover or not)
export financings ("Export Financing") for the cruise sector.

 

Individual amendments of loan agreements shall be based on the Terms and
Conditions outlined below.

 

2.Effective Date and Term

 

Debt Holiday may be applied to all amortization / principal payments of
disbursed Export Financings from 01 April 2020 until 31 March 2021 (“Deferred
Payments” and also the “Deferral Period”).

 

Debt Holiday Terms and Conditions shall be effective from Wednesday, 01 April
2020, subject to formal and acceptable amendment to the existing legal
documentation and conditions precedents as customary for this kind of financing
(“Closing Date”) being in place and in full force. Should the legal
documentation and/or the conditions precedents not been met by Wednesday, 01
April 2020, the benefit of such Debt Holiday Terms and Conditions shall be made
retroactively, whereby inter alia any amortization / principal payments which
have been made between 01 April 2020 included and the Closing Date shall be made
available for drawdown / reimbursement pursuant to the “ECA New Tranche” as
defined here below.

 



1

 

   

3.Terms and Conditions

 

3.1.Deferred Payments

 

3.1.1.Deferred Payments shall include the sums described in clause 2 as well the
sums described in clause 3.4.2.

 

3.1.2.Any Deferred Payments must be redeemed within 5 years (latest until 31.
March 2025) irrespective of remaining tenor of each individual Export Financing.

 

3.1.3.Repayment schedule of Deferred Payments may be determined individually and
if remaining tenor of Export Financing is less than 5 years, prolongation of
original final maturity of Export Financing is possible.

 

3.1.4.Deferred Payments shall be accounted for as a new loan tranche ("ECA New
Tranche") which shall be made available in several drawdowns and in the form of
a stretch facility structured as an additional tranche to the existing Export
Financing facility and sharing the security package of the existing Export
Financing facility on a pro-rata, pari-passu basis. Each relevant drawdown under
the ECA New Tranche shall be made at the same time*, and for the same amount of
principal payment, as each relevant Deferred Payment during the Deferral Period
under the original Export Financing. Any drawdown fully available to the
Company, once all relevant condition precedents are met, shall be cancelled if
not used by the Company within 5 business days.

 

[* or as soon as possible in the case described in paragraph 2. whereby the
documentation and the CPs for drawdown under the ECA Debt Holiday Tranche may
not be completed and in full force and effect by the first repayment otherwise
due during the Deferral Period]

 

The ECA New Tranche shall be priced on a floating rate basis according to the
underlying Export Financing Loan Agreement and at the same margin as the one
defined in the Export Financing Loan Agreement, with a separate repayment
schedule. For Export Financing with a remaining tenor of more than 5 years, the
Debt Holiday Tranche should be repaid in up to 8 equal half-yearly instalments
beginning on the first regular repayment date after 1 April 2021 (other
arrangements possible) due under the relevant Export Financing if no other
repayment scheduled has been agreed and approved by the ECA. Voluntary
prepayments of the ECA New Tranche are permitted at any time, if during interest
period breakage cost may apply.

 

3.1.5.Additional imputed/calculative funding cost incurred by funding provider
(Lender) due to Deferred Payments shall be borne by the borrower (or Company).
Each funding provider may quote and charge its individual imputed/calculative
funding cost, as may be governed by the underlying Loan Agreement. Commitment
fees shall be due and payable under the ECA New Tranche from the date of
effectiveness of the ECA New Tranche at the rate applicable under the Export
Financing Loan Agreement.

 

3.2.Suspension of Financial Covenant Testing

 

Testing of all agreed Financial Covenants on all existing Export Financings
(disbursed and undisbursed) may be suspended from 01 April 2020 until 31 March
2021 ("Testing Suspension"), Financial Covenants undertakings according to the
Loan Documentation remain in place but non-compliance shall not trigger an Event
of Default as defined under the corresponding Loan Agreement unless the Company
has entered into all-lender restructuring or moratorium, customary bankruptcy or
insolvency proceedings.

 

3.3.Interest

 



2

 

 

3.3.1.Notwithstanding any amount otherwise due under the ECA New Tranche,
Interest (floating or fixed), (or commitment fee on undisbursed amounts) and any
scheduled ECA premium payments shall continue to be payable, under the original
Export Financing as and when due.

 

3.3.2.Agreed interest margin and fixed interest rate on amounts outstanding
including Deferred Payments shall not be increased due to Debt Holiday, however
any agreed margin grid terms according to the Loan Agreement shall remain
effective and will apply.

 

3.4.BPI France Insurance Policy

 

3.4.1.BPI France cover remains effective under the original Export Financing and
shall be available and extended also in respect of the ECA New Tranche covering
the all sums due under the ECA Debt Holiday including principal (including sums
resulting from clause 3.4.2) and interest.

 

It shall be a condition precedent to any drawdown under the ECA New Tranche that
BPI France shall issue a new (or revised) “Promesse de Garantie” [followed by a
“Police”] in form and substance acceptable to the relevant lenders, and issued
to the ECA agent for the benefit of the lenders under the relevant Export
Financing.

 

3.4.2.BPI France shall be entitled to charge an additional insurance premium on
the ECA New Tranche). Any additional premium on the ECA New Tranche shall be due
and payable by the Borrower in its entirety at the time of the first drawdown
under the ECA New Tranche, and may be financed by an increase of the ECA New
Tranche as granted by the lenders (in which case, such additional amount to
benefit from the same ECA cover and a premium on premium amount to be calculated
and applied by the ECA agent).

 

3.4.3.It is an express condition of the support by BPI France in reference to
any ECA Debt Holiday support that the Company (or its relevant subsidiaries)
shall undertake to continue to perform its obligations under any and all signed
shipbuilding contracts covered by a BPI Export Financing, including but not
limited to making all scheduled ship building contract instalments (or such
similar arrangement of the same effect), save for any changes which may be
agreed between the shipyard and the Company, in consultation with BPI France.

 

Any failure to do so shall trigger:

· During the Deferral Period: a freeze and cancellation of any amounts yet to be
drawn under all ECA New Tranches, and the immediate prepayment of all sums
already drawn under the ECA New Tranches granted to the Company.

· After the Deferral Period: the immediate termination of all ECA New Tranches
and the prepayment of all sums due and payable under the ECA New Tranches
granted to the Company.

 

 

The Company shall inform promptly BPI France and all Facility Agent of any event
under clause 3.4.3 which may trigger any freeze or prepayment under ECA Debt
Holiday Tranche granted under an Export Financing. Any incurred legal and
administrative cost shall be borne by the borrower (or Company).

 

3.5.Conditions / Liquidity measures

 

3.5.1.Any dividend payment, any share buy-back program or any other distribution
or payment to share capital or shareholders (including repayment of shareholder
loans) and/or any new regular debt (save if raised in consideration of capex
already committed by the Company but not yet financed and / or for the rollover
of balloons under existing

 



3

 

 

 financings or the rollover of existing bonds, a list of which shall be provided
as part of the Information Package see 4.2 for the review and acceptance of BPI
and the Lenders), or equity issue (such as bond or new equity emission) by the
Company shall trigger mandatory and immediate prepayment of any outstanding ECA
New Tranche and immediate cessation of Testing Suspension. For the sake of good
order, regular debt raised to meet minor capex/investment of less than [Eur 3
million or its equivalent] shall not trigger a mandatory and immediate
prepayment of any outstanding ECA New Tranche and immediate cessation of Testing
Suspension, if such capex/investment is financed in the ordinary course of
business or if paid out of existing equity by the Company.

 

3.5.2.Utilisation of the ECA New Tranche shall be subject to proof of evidence
of sufficient crisis-related liquidity measures by the Company which shall be
documented in the application process based on the Information Package (see
4.2.).

 

3.5.3.Debt issue by the Company due to financing of any scheduled ship building
contract instalments including but not limited to final instalment at delivery
shall not trigger mandatory and immediate prepayment of any outstanding ECA New
Tranches and cessation of Testing Suspension.

 

3.5.4.Crisis and recovery related debt or equity issue by the Company during
Debt Holiday and until 31th December 2021, thereafter upon request and
ECA-consent required, and/or prolongation of existing RCFs shall also not
trigger mandatory and immediate prepayment of any outstanding ECA New Tranche
and cessation of Testing Suspension.

 

3.6.Costs and Fees

 

3.6.1.Any incurred legal and administrative cost (including legal fees incurred
at the CIRR Provider) shall be borne by the borrower (or Company).

 

3.6.2.For the implementation of the ECA New Tranche, Lenders will charge a
reasonable handling fee payable latest at the first drawdown under the ECA New
Tranche.

 

3.6.3.Additional imputed/calculative funding cost incurred by funding provider
(Lender) due to Deferred Payments shall be borne by the borrower (or Company).
For the avoidance of doubt funding provider shall only charge the difference
between interest paid according to Loan Agreement on outstanding ECA New Tranche
(which borrower continues to pay, see 3.3) and actual applied cost on the ECA
New Tranche.

 

4.Procedure Debt Holiday Application

 

4.1.Company Level Approach

 

Each Company may apply for Debt Holiday with BPI France for all its disbursed
and undisbursed Export Financings in one application per Export Financing
facility via the relevant Facility Agent. A list of the relevant Export
Financings shall be provided by each Company to BPI France together with the
application or attached to this document.

 

4.2.Information Package

 

The Company shall provide to the ECA Agent for the benefit of the ECA and the
Lenders a comprehensive information package of the current situation of the
Company and its crisis-related countermeasures, including but not limited to (i)
description of the current situation of the cruise line company, (ii) overview
of core financial figures, (iii) preliminary liquidity estimation and cash-flow
projections of the cruise line (including shut down period and recovery phase,
and for such period covering at least the Deferral Period and the following 12
months). For details and as guideline please note the attachment 1 “Debt Holiday
Test Scheme – Section A-E”.

 



4

 

 

4.3.Reporting Requirements

 

4.3.1.During Debt Holiday the Company shall report regularly on parameters
defined in the Debt Holiday Test Scheme – Section F (see attachment 1) including
on a monthly basis during the Deferral Period, the cash-flow projections for the
remaining Deferral Period and the following 12 months. After the 12 months Debt
Holiday initial period, such reporting shall be limited to a [quarterly] report
covering the cash-flow projections for the following 24 trailing months
following the quarterly report (in addition to the regular reporting duties of
the Company under the relevant Export Financings).

 

4.3.2.Although testing of Financial Covenants is suspended during Debt Holiday
reporting on Financial Covenants shall be reported according to Loan Agreement.

 

4.4.Other Requirements

 

4.4.1.Each Company shall apply one Debt Holiday for each of its disbursed Export
Financings with BPI France (no cherry picking) in several applications (one per
Export Financing) via the relevant Facility Agent.

 

4.4.2.Company shall provide to Facility Agent agreed repayment schedule of the
ECA New Tranches for all other affected Export Financings with BPI France.

  

4.5.Lenders’ Consent

 

Each Facility Agent in coordination with ECA shall coordinate Lenders' consent
immediately after Company launched Debt Holiday application for each Export
Financing.

 

4.6.Implementation Timing and BPI France Commission des Garanties and Lenders
Credit Committee Subjects

 

For the avoidance of doubt, no Debt Holiday under an Export Financing may be
expressed or implied as being granted until the overall following process shall
be completed:

-First : the signing by the Company on the enclosed Debt Holiday terms and
conditions for each of their Export Financing that will benefit from the BPI
Debt Holiday;

-Second: a formal application, together with the supporting information, is sent
by the Company to the Facility Agent, which shall inform BPI France and the
Lenders accordingly

-Third: each relevant Lender shall seek internal credit approval, and in
parallel BPI France shall seek the approval from its Commission des Garanties
and issue a Promesse de Garantie;

-Fourth: drafting and execution of the legal documentation, together with the
formal issuance of the Police de Garantie under the ECA Debt Holiday Tranche;

-Fifth: once the legal documentation of the Debt Holiday is signed and the CPs
are met for drawdown, then relevant drawdown under the ECA New Tranche may
process.

 

 

 

 

 

 

 

 

 



5

 

 

Exhibit H

Information Package

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



6

 

 



Exhibit I

Silversea Liens and Indebtedness

 

SECTION 1: Existing Indebtedness of Silversea

 

(a)        The obligations of the Borrower or its Subsidiaries in connection
with those certain Bareboat Charterparties with respect to (i) the vessel SILVER
EXPLORER dated July 22, 2011 between Silversea Cruises Ltd. and Hammonia
Adventure and Cruise Shipping Company Ltd. and (ii) the vessel SILVER WHISPER
dated March 15, 2012 between Whisper S.p.A. and various lessors, and the
replacement, extension, renewal or amendment of each of the foregoing without
increase in the amount or change in any direct or contingent obligor of such
obligations, (the “Existing Silversea Leases”);

 

(b)        Indebtedness arising pursuant to that certain Bareboat Charterparty
dated May 17, 2018 by and between Hai Xing 1702 Limited and Silversea New Build
Eight Ltd., as such agreement may be amended from time to time; and

 

(c)        Indebtedness secured by Liens of the type described in Section 2 of
this Exhibit I.

 

SECTION 2: Existing Liens of Silversea

 

(a)        Liens securing the $620,000,000 in principal amount of 7.25% senior
secured notes due 2025 issued by Silversea Cruise Finance Ltd. pursuant that
certain Indenture dated as of January 30, 2017;

 

(b)        Liens on the vessels SILVER WHISPER and SILVER EXPLORER existing as
of the Deferred Tranche Effective Date and securing the Existing Silversea
Leases (and any Lien on such vessels securing any refinancing of the Existing
Silversea Leases, so long as such Vessel was subject to a Lien securing the
Indebtedness being refinanced immediately prior to such refinancing);

 

(c)        Liens on the Vessel with Hull 6280 built or to being built at
Fincantieri S.p.A. and arising pursuant to that certain Bareboat Charterparty
dated May 17, 2018 by and between Hai Xing 1702 Limited and Silversea New Build
Eight Ltd., as such agreement may be amended from time to time (and any Lien on
such Vessel securing any refinancing of such bareboat charterparty); and

 

(d)        Liens securing Indebtedness of the type described in Section 1 of
this Exhibit I.

 



1

 

 





Schedule 4
Form of Deferred Tranche Effective Date certificate (Celebrity Apex – ex hull
no. K34)

 

 

 

Dear Sirs,

 

Hull No. K34 – Second Supplemental Agreement dated [l] 2020 (the Second
Supplemental Agreement)

 

We, CITIBANK EUROPE PLC, UK BRANCH, refer to the Second Supplemental Agreement
and confirm that all conditions precedent referred to in clause 4 of the Second
Supplemental Agreement have been satisfied and, accordingly, the “Deferred
Tranche Effective Date” for the purposes of the Second Supplemental Agreement is
[●] April 2020

 

 

 

Facility Agent

 

Signed by ………………………………………………………………..

 

For and on behalf of CITIBANK EUROPE PLC, UK BRANCH

  

11

 



  

EXECUTION PAGE – SECOND SUPPLEMENTAL AGREEMENT (HULL K34)

 

Borrower               SIGNED by LUCY SHTENKO  )    for and on behalf of  )  /s/
LUCY SHTENKO ROYAL CARIBBEAN CRUISES LTD.  )  Attorney-in-Fact         Global
Coordinator               SIGNED by  )  /s/ ALEX C. TAYLOR for and on behalf of
 )  Alex C. Taylor Citibank N.A., LOndon Branch  )  Managing Director          
      ECA Agent               SIGNED by  )  /s/ HERVE BILLI for and on behalf of
 )  Herve Billi SUMITOMO MITSUI BANKING CORPORATION  )  Authorised Signatory
EUROPE LIMITED, PARIS BRANCH  )       )  /s/ ROY MOURAD    )  Roy Mourad    ) 
Authorized Signatory         Facility Agent               SIGNED by  )  /s/
CLAIRE CRAWFORD for and on behalf of  )  Claire Crawford Citibank Europe plc, UK
Branch  )  Authorised Signatory                 The Mandated Lead Arrangers    
          SIGNED by  )  /s/ ALESSANDRO AIELLO for and on behalf of  ) 
Alessandro Aiello BANCO BILBAO VIZCAYA ARGENTARIA, S.A.,  )  Authorised
Signatory PARIS BRANCH  )                  SIGNED by  )  /s/ CAROLINE PANTALEAO
for and on behalf of  )  Caroline Pantaleao BANCO SANTANDER, S.A., PARIS BRANCH
 )  Authorised Signatory    )       )  /s/ PIERRE ROSEROT DE MELIN    )  Pierre
Roserot De Melin    )  Authorised Signatory         SIGNED by  )  /s/ ALEX C.
TAYLOR for and on behalf of  )  Alex C. Taylor Citibank N.A., LOndon Branch  ) 
Managing Director                 SIGNED by  )  /s/ GUY WOELFEL for and on
behalf of  )  Guy Woelfel HSBC FRANCE  )  Authorised Signatory    )       )  /s/
JULIE BELLAIS    )  Julie Bellais    )  Authorised Signatory

 





 

  

SIGNED by  )  /s/ AGNES DESCHENES VOIRIN for and on behalf of  )  Agnes
Deschenes Voirin SOCIÉTÉ GÉNÉRALE  )  Authorised Signatory                
SIGNED by  )  /s/ KENJI YANAGAWA for and on behalf of  )  Kenji Yanagawa
SUMITOMO MITSUI BANKING CORPORATION  )  Managing Director EUROPE LIMITED, PARIS
BRANCH  )       )  /s/ KUNIAKI NAGANO    )  Kuniaki Nagano    )  Executive
Director         The Lenders               SIGNED by  )  /s/ ALESSANDRO AIELLO 
for and on behalf of  )  Alessandro Aiello  BANCO BILBAO VIZCAYA ARGENTARIA,
S.A.,  )  Authorised Signatory PARIS BRANCH  )                  SIGNED by  ) 
/s/ CAROLINE PANTALEAO for and on behalf of  )  Caroline Pantaleao BANCO
SANTANDER, S.A., PARIS BRANCH  )  Authorised Signatory    )       )  /s/ PIERRE
ROSEROT DE MELIN    )  Pierre Roserot De Melin    )  Authorised Signatory      
          SIGNED by  )  /s/ ALEX C. TAYLOR for and on behalf of  )  Alex C.
Taylor CITIBANK N.A., LONDON BRANCH  )  Managing Director                 SIGNED
by  )  /s/ GUY WOELFEL for and on behalf of  )  Guy Woelfel HSBC FRANCE  ) 
Authorised Signatory    )       )  /s/ JULIE BELLAIS    )  Julie Bellais    ) 
Authorised Signatory                 SIGNED by  )  /s/ AGNES DESCHENES VOIRIN
for and on behalf of  )  Agnes Deschenes Voirin SOCIÉTÉ GÉNÉRALE  )  Authorised
Signatory                 SIGNED by  )  /s/ KENJI YANAGAWA for and on behalf of
 )  Kenji Yanagawa SUMITOMO MITSUI BANKING CORPORATION  )  Managing Director
EUROPE LIMITED, PARIS BRANCH  )       )  /s/ KUNIAKI NAGANO    )  Kuniaki Nagano
   )  Executive Director                 SIGNED by  )  /s/ PM DEBREUILLE for and
on behalf of  )  PM Debreuille SFIL  )  Director Credit Export SFIL    )     
 )  /s/ BENJAMIN PHILIPPAERTS    )  Benjamin Philippaerts    )  Director Credit
Export

 





